 
Exhibit 10.9
 
Confidential Treatment Requested by Capital Trust, Inc.
 
Execution Version
 
AMENDED AND RESTATED
 
MASTER REPURCHASE AGREEMENT
 
  
Dated as of March 31, 2011
 
between
 
CT LEGACY JPM SPV, LLC,
 
as Seller,
 
and
 
JPMORGAN CHASE BANK, N.A.,
 
as Buyer
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Page
 
ARTICLE 1. APPLICABILITY
1
   
ARTICLE 2. DEFINITIONS
1
   
ARTICLE 3. INITIATION; CONFIRMATION; TERMINATION; FEES
19
   
ARTICLE 4. INCOME PAYMENTS AND PRINCIPAL PAYMENTS
28
   
ARTICLE 5. SECURITY INTEREST
29
   
ARTICLE 6. PAYMENT, TRANSFER AND CUSTODY
31
   
ARTICLE 7. SALE, TRANSFER, HYPOTHECATION OR PLEDGE OF PURCHASED ASSETS
33
   
ARTICLE 8. REPRESENTATIONS AND WARRANTIES
33
   
ARTICLE 9. NEGATIVE COVENANTS OF SELLER
42
   
ARTICLE 10. AFFIRMATIVE COVENANTS OF SELLER
43
   
ARTICLE 11. EVENTS OF DEFAULT; REMEDIES
48
   
ARTICLE 12. SINGLE AGREEMENT
53
   
ARTICLE 13. RECORDING OF COMMUNICATIONS
53
   
ARTICLE 14. NOTICES AND OTHER COMMUNICATIONS
54
   
ARTICLE 15. ENTIRE AGREEMENT; SEVERABILITY
54
   
ARTICLE 16. NON ASSIGNABILITY
54
   
ARTICLE 17. GOVERNING LAW
55
   
ARTICLE 18. NO WAIVERS, ETC.
55

 
 
-i-

--------------------------------------------------------------------------------

 
 
ARTICLE 19. USE OF EMPLOYEE PLAN ASSETS
55
   
ARTICLE 20. INTENT
56
   
ARTICLE 21. DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS
57
   
ARTICLE 22. CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
57
   
ARTICLE 23. NO RELIANCE
58
   
ARTICLE 24. INDEMNITY
59
   
ARTICLE 25. DUE DILIGENCE
59
   
ARTICLE 26. SERVICING
60
   
ARTICLE 27. TERMS OF OTHER REPURCHASE OR CREDIT FACILITIES
61
   
ARTICLE 28. MISCELLANEOUS
62

 
 
-ii-

--------------------------------------------------------------------------------

 
 
ANNEXES, EXHIBITS AND SCHEDULES
 
ANNEX I
Names and Addresses for Communications between Parties
   
ANNEX II
Scheduled Assets
   
EXHIBIT I
Form of Confirmation
   
EXHIBIT II
Authorized Representatives of Seller
   
EXHIBIT III-A
Monthly Reporting Package
   
EXHIBIT III-B
Quarterly Reporting Package
   
EXHIBIT III-C
Annual Reporting Package
   
EXHIBIT IV
Form of Custodial Delivery
   
EXHIBIT V
Form of Power of Attorney
   
EXHIBIT VI
Representations and Warranties Regarding Individual Purchased Assets
   
EXHIBIT VII
Asset Information
   
EXHIBIT VIII
Advance Procedures
   
EXHIBIT IX
Form of Bailee Letter
   
EXHIBIT X
UCC Filing Jurisdictions
   
EXHIBIT XI
Form of Servicer Notice
   
EXHIBIT XII
Form of Release Letter
   
EXHIBIT XIII
Covenant Compliance Certificate
   
EXHIBIT XIV
Form of Re-Direction Letter

  
 
-iii-

--------------------------------------------------------------------------------

 
 
MASTER REPURCHASE AGREEMENT
 
AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT, dated as of March 31, 2011, by
and between JPMORGAN CHASE BANK, N.A., a national banking association organized
under the laws of the United States (“Buyer”) and CT LEGACY JPM SPV, LLC
(“Seller”).
 
ARTICLE 1.
APPLICABILITY
 
Capital Trust, Inc. and CT BSI Funding Corp., (“Original Sellers”) and Buyer are
parties to that certain Master Repurchase Agreement, dated as of October 24,
2008, as amended by that certain Amendment No. 1 to Master Repurchase Agreement,
dated March 16, 2009, that certain Amendment No. 2 to Master Repurchase
Agreement, dated October 2, 2009 and that certain Amendment No. 3 to Master
Repurchase Agreement, dated October 22, 2009 (as the same may be further amended
or modified, the “Existing Agreement”).
 
Original Sellers and Buyer have agreed that the Existing Agreement shall be
amended, restated and superseded in it entirety by this Agreement. This
Agreement hereby amends, restates and supersedes the Existing Agreement in its
entirety. All transactions (as defined in the Existing Agreement) outstanding
under the Existing Agreement.
 
From time to time the parties hereto may enter into transactions in which Seller
and Buyer agree to the transfer from Seller to Buyer all of its rights, title
and interest to certain Eligible Assets (as defined herein) or other assets and,
in each case, the other related Purchased Items (as defined herein)
(collectively, the “Assets”) against the transfer of funds by Buyer to Seller,
with a simultaneous agreement by Buyer to transfer back to Seller such Assets at
a date certain or on demand, against the transfer of funds by Seller to
Buyer.  Each such transaction shall be referred to herein as a “Transaction”
and, unless otherwise agreed in writing, shall be governed by this Agreement,
including any supplemental terms or conditions contained in any exhibits
identified herein as applicable hereunder.  Each individual transfer of an
Eligible Asset shall constitute a distinct Transaction.  Notwithstanding any
provision or agreement herein, at no time shall Buyer be obligated to purchase
or effect the transfer of any Eligible Asset from Seller to Buyer.
 
ARTICLE 2.
DEFINITIONS
 
“A-Note” shall mean the original promissory note, if any, that was executed and
delivered in connection with the senior position of a Senior Mortgage Loan.
 
“Accelerated Repurchase Date” shall have the meaning specified in Article
11(b)(i) of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
“Acceptable Attorney” means an attorney-at-law that has delivered at Seller’s
request a Bailee Letter, with the exception of an attorney whom Buyer has
notified Seller is not satisfactory to Buyer.
 
“Accepted Servicing Practices” shall mean with respect to any applicable
Purchased Asset, those mortgage loan, participation interest or mezzanine loan
servicing practices of prudent mortgage lending institutions that service
mortgage loans, participation interests and/or mezzanine loans of the same type
as such Purchased Asset in the state where the related underlying real estate
directly or indirectly securing or supporting such Purchased Asset is located.
 
“Act of Insolvency” shall mean, with respect to any Person, (i) the filing of a
petition, commencing, or authorizing the commencement of any case or proceeding
under any bankruptcy, insolvency, reorganization, liquidation, dissolution or
similar law relating to the protection of creditors, or suffering any such
petition or proceeding to be commenced by another which is consented to, not
timely contested or results in entry of an order for relief; (ii) the seeking or
consenting to the appointment of a receiver, trustee, custodian or similar
official for such Person or any substantial part of the property of such Person;
(iii) the appointment of a receiver, conservator, or manager for such Person by
any governmental agency or authority having the jurisdiction to do so; (iv) the
making of a general assignment for the benefit of creditors; (v) the admission
by such Person of its inability to pay its debts or discharge its obligations as
they become due or mature; or (vi) that any Governmental Authority or agency or
any person, agency or entity acting or purporting to act under Governmental
Authority shall have taken any action to condemn, seize or appropriate, or to
assume custody or control of, all or any substantial part of the property of
such Person, or shall have taken any action to displace the management of such
Person or to curtail its authority in the conduct of the business of such
Person.
 
“Advance Rate” shall mean, with respect to each Transaction and any Pricing Rate
Period, the initial Advance Rate selected by Buyer for such Transaction as shown
in the related Confirmation, unless otherwise agreed to by Buyer and Seller.
 
“Affiliate” shall mean, when used with respect to any specified Person, (i) any
other Person directly or indirectly controlling, controlled by, or under common
control with, such Person.  Control shall mean the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise and “controlling” and “controlled” shall have meanings
correlative thereto, or (ii) any “affiliate” of such Person, as such term is
defined in the Bankruptcy Code.
 
“Affiliated Hedge Counterparty” shall mean JPMorgan Chase Bank, N.A., or any
Affiliate thereof, in its capacity as a party to any Hedging Transaction with
Seller.
 
“Agreement” shall mean this Amended and Restated Master Repurchase Agreement,
dated as of March 31, 2011 by and between JPMorgan Chase Bank, N.A. and CT
Legacy JPM SPV, LLC as such agreement may be modified or supplemented from time
to time.
 
 
2

--------------------------------------------------------------------------------

 
 
“Alternative Rate” shall have the meaning specified in Article 3(g) of this
Agreement.
 
“Alternative Rate Transaction” shall mean, with respect to any Pricing Rate
Period, any Transaction with respect to which the Pricing Rate for such Pricing
Rate Period is determined with reference to the Alternative Rate.
 
“Annual Reporting Package” shall mean the reporting package described on Exhibit
III-C.
 
“Anti-Money Laundering Laws” shall have the meaning specified in Article
8(b)(xxxi) of this Agreement.
 
“Applicable Spread” shall mean, with respect to a Transaction involving a
Purchased Asset:
 
(i) with respect to each Purchased Asset and so long as no Event of Default
shall have occurred and be continuing, the incremental per annum rate of (a) for
the period from the Closing date through and including March 30, 2013, two
hundred fifty (250) basis points, (b) for the period from March 31, 2013 through
and including March 30, 2014, three hundred (300) basis points, and (c) for the
period from March 31, 2014 through and including December 15, 2014, three
hundred fifty (350) basis points; and
 
(ii) after the occurrence and during the continuance of an Event of Default, the
applicable incremental per annum rate described in clause (i) of this
definition, plus 400 basis points (4.0%).
 
“Asset Information” shall mean, with respect to each Purchased Asset, the
information set forth in Exhibit VII attached hereto.
 
“Assets” shall have the meaning specified in Article 1.
 
“B-Note” shall mean the original promissory note, if any, that was executed and
delivered in connection with the subordinate portion of a Senior Mortgage Loan.
 
“Bailee Letter” shall mean a letter from an Acceptable Attorney or from a Title
Company, in the form attached to this Agreement as Exhibit IX, wherein such
Acceptable Attorney or Title Company in possession of a Purchased Asset File (i)
acknowledges receipt of such Purchased Asset File, (ii) confirms that such
Acceptable Attorney, Title Company, or other Person acceptable to Buyer is
holding the same as bailee of Buyer under such letter and (iii) agrees that such
Acceptable Attorney or Title Company shall deliver such Purchased Asset File to
the Custodian by not later than the second (2nd) Business Day following the
Purchase Date for the related Purchased Asset.
 
“Bankruptcy Code” shall mean The United States Bankruptcy Code of 1978, as
amended from time to time.
 
“Breakage Costs” shall have the meaning assigned thereto in Article 3(l).
 
 
3

--------------------------------------------------------------------------------

 
 
“Business Day” shall mean a day other than (i) a Saturday or Sunday, or (ii) a
day in which the New York Stock Exchange or banks in the State of New York are
authorized or obligated by law or executive order to be closed.  Notwithstanding
the foregoing sentence, when used with respect to the determination of LIBOR,
“Business Day” shall only be a day on which commercial banks are open for
international business (including dealings in U.S. Dollar deposits) in London,
England.
 
“Buyer” shall mean JPMorgan Chase Bank, N.A., or any successor.
 
“Capitalized Lease Obligations” shall mean obligations under a lease that are
required to be capitalized for financial reporting purposes in accordance with
GAAP.  The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on the balance sheet
prepared in accordance with GAAP of the applicable Person as of the applicable
date.
 
“Change of Control” shall mean, with respect to any Person, if either (a) any
“person” or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”)) shall become, or
obtain rights (whether by means of warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act), directly or indirectly, of a percentage of the total voting power of all
classes of equity of Seller entitled to vote generally in the election of
directors, members or partners of 20% or more or (b) Guarantor shall cease to
own and control, of record and beneficially, directly 100% of each class of
outstanding equity of Seller.  Notwithstanding the foregoing, neither Buyer nor
any other Person shall be deemed to approve or to have approved any
internalization of management as a result of this definition or any other
provision herein.  Notwithstanding anything to the contrary contained herein, in
no event shall a “Change of Control” of Capital Trust, Inc. constitute a “Change
of Control” under this Agreement.
 
“Citigroup Facility” shall mean that certain Master Repurchase Agreement, dated
as of March 31, 2011 (as amended, restated, supplemented or otherwise modified
and in effect from time to time), by and among CT Legacy Citi SPV, LLC , as
seller and Citigroup Global Markets Inc. and Citigroup Financial Products Inc.,
as buyers, and any documents related thereto.
 
“Closing Date” shall mean March 31, 2011.
 
“CMBS” shall mean pass-through certificates representing beneficial ownership
interests in one or more first lien mortgage loans secured by commercial and/or
multifamily properties, regardless of rating.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Collection Period” shall mean with respect to the Remittance Date in any month,
the period beginning on but excluding the Cut-off Date in the month preceding
the month in which such Remittance Date occurs and continuing to and including
the Cut-off Date immediately preceding such Remittance Date.
 
“Confirmation” shall have the meaning specified in Article 3(b)(i) of this
Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
“Core Property Types” shall mean the following types of properties:
multi-family, mixed-use, retail, industrial, office building and hospitality, or
such other types of properties that Buyer may agree to in its sole and absolute
discretion.
 
“Covenant Compliance Certificate” shall mean a properly completed and executed
Covenant Compliance Certificate in form and substance identical to the
certificate attached hereto as Exhibit XIII.
 
“Custodial Agreement” shall mean the Amended and Restated Custodial Agreement,
dated as of the date hereof, by and among the Custodian, Seller and Buyer.
 
“Custodial Delivery” shall mean the form executed by Seller in order to deliver
the Purchased Asset Schedule and the Purchased Asset File to Buyer or its
designee (including the Custodian) pursuant to Article 6 of this Agreement, a
form of which is attached hereto as Exhibit IV.
 
“Custodian” shall mean Bank of America, N.A., or any successor Custodian
appointed by Buyer.
 
“Cut-off Date” shall mean the second (2nd) Business Day preceding each
Remittance Date.
 
“Default” shall mean any event which, with the giving of notice, the passage of
time, or both, would constitute an Event of Default.
 
“Depository” shall mean PNC Bank, National Association, or any successor
depository mutually selected by Buyer and Seller.
 
“Depository Account” shall mean one or more segregated interest bearing
accounts, in the name of Seller, established at Depository pursuant to the
Depository Agreement.
 
“Depository Agreement” shall mean that certain Amended and Restated Depository
Agreement, dated as of the date hereof, among Buyer, Seller and Depository.
 
“Draft Appraisal” shall mean a short form appraisal, “letter opinion of value,”
or any other form of draft appraisal acceptable to Buyer.
 
“Due Diligence Package” shall have the meaning specified in Exhibit VIII to this
Agreement.
 
“Early Repurchase” shall mean a repurchase of a Purchased Asset as described in
Article 3(e) of this Agreement.
 
“Early Repurchase Date” shall have the meaning specified in Article 3(e) of this
Agreement.
 
“Eligible Assets” shall mean the Scheduled Assets.
 
 
5

--------------------------------------------------------------------------------

 
 
“Eligible Loans” shall mean any Senior Mortgage Loans, B-Notes, Participation
Interests and  Mezzanine Loans that are also Eligible Assets.
 
“Environmental Law” shall mean any federal, state, foreign or local statute,
law, rule, regulation, ordinance, code, guideline, written policy and rule of
common law now or hereafter in effect and in each case as amended, and any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, relating to the environment,
employee health and safety or Hazardous Materials, including, without
limitation, CERCLA; RCRA; the Federal Water Pollution Control Act, 33 U.S.C.
§ 1251 et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; the
Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C.
§ 3803 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the
Emergency Planning and the Community Right-to-Know Act of 1986, 42 U.S.C.
§ 11001 et seq.; the Hazardous Material Transportation Act, 49 U.S.C. § 1801 et
seq. and the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.; and
any state and local or foreign counterparts or equivalents, in each case as
amended from time to time.
 
“Environmental Site Assessment” shall have the meaning specified in paragraph 30
of the sections of Exhibit VI dealing with Eligible Loans.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.  Article
references to ERISA are to ERISA, as in effect at the date of this Agreement
and, as of the relevant date, any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.
 
“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (i) described in Article 414(b) or (c) of
the Code of which Seller is a member and (ii) solely for purposes of potential
liability under Article 302(c)(11) of ERISA and Article 412(c)(11) of the Code
and the lien created under Article 302(f) of ERISA and Article 412(n) of the
Code, described in Article 414(m) or (o) of the Code of which Seller is a
member.
 
“Event of Default” shall have the meaning specified in Article 11(a) of this
Agreement.
 
“Facility  Amount” shall mean $173,524,674.
 
“Federal Funds Rate” shall mean, for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by Buyer from three (3) federal funds
brokers of recognized standing selected by it.
 
“Filings” shall have the meaning specified in Article 5(d) of this Agreement.
 
“Financing Lease” shall mean any lease of property, real or personal, the
obligations of the lessee in respect of which are required in accordance with
GAAP to be capitalized on a balance sheet of the lessee.
 
 
6

--------------------------------------------------------------------------------

 
 
“Fitch” shall mean Fitch, Inc.
 
“GAAP” shall mean United States generally accepted accounting principles
consistently applied as in effect from time to time.
 
“Governing Documents” shall mean, with respect to any Person, its articles or
certificate of incorporation or formation, by-laws, partnership, limited
liability company, operating or trust agreement and/or other organizational,
charter or governing documents.
 
“Governmental Authority” shall mean any national or federal government, any
state, regional, local or other political subdivision thereof with jurisdiction
and any Person with jurisdiction exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government (including
any supra-national bodies such as the  European Union or the European Central
Bank).
 
“Guarantee Agreement” shall mean the Guarantee Agreement, dated as of the date
hereof, from Guarantor in favor of Buyer, in form and substance acceptable to
Buyer.
 
“Guarantor” shall mean CT Legacy Asset, LLC, a Delaware limited liability
company.
 
“Hedge-Required Asset” shall mean any Eligible Asset that is a fixed rate
Eligible Asset.
 
“Hedging Transactions” shall mean, with respect to any or all of the Purchased
Assets, any short sale of U.S. Treasury Securities or mortgage-related
securities, futures contract (including Eurodollar futures) or options contract
or any interest rate swap, cap or collar agreement or similar arrangements
providing for protection against fluctuations in interest rates or the exchange
of nominal interest obligations, entered into by any Affiliated Hedge
Counterparty or Qualified Hedge Counterparty with Seller, either generally or
under specific contingencies that is required by Buyer, or otherwise pursuant to
this Agreement, to hedge the financing of a Hedge-Required Asset, or that Seller
has elected to pledge or transfer to Buyer pursuant to this Agreement.
 
“Income” shall mean, with respect to any Purchased Asset at any time, (x) any
collections of principal, interest, dividends, receipts or other distributions
or collections, (y) all net sale proceeds received by Seller or any Affiliate of
Seller in connection with a sale or liquidation of such Purchased Asset and (z)
all payments actually received by Buyer on account of Hedging Transactions.
 
 
7

--------------------------------------------------------------------------------

 
 
“Indebtedness” shall mean, for any Person,  (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within ninety (90) days of the date the respective goods are delivered or the
respective services are rendered; (c) Indebtedness of others secured by a lien
on the property of such Person, whether or not the respective Indebtedness so
secured has been assumed by such Person; (d) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued or accepted by banks and other financial institutions for account of such
Person; (e) obligations of such Person under repurchase agreements,
sale/buy-back agreements or like arrangements; (f) Indebtedness of others
guaranteed by such Person; (g) all obligations of such Person incurred in
connection with the acquisition or carrying of fixed assets by such Person; (h)
Indebtedness of general partnerships of which such Person is secondarily or
contingently liable (other than by endorsement of instruments in the course of
collection), whether by reason of any agreement to acquire such indebtedness to
supply or advance sums or otherwise; (i) Capitalized Lease Obligations of such
Person; (j) all net liabilities or obligations under any interest rate, interest
rate swap, interest rate cap, interest rate floor, interest rate collar, or
other hedging instrument or agreement; and (k) all obligations of such Person
under Financing Leases.
“Indemnified Amounts” and “Indemnified Parties” shall have the meaning specified
in Article 24 of this Agreement.
 
“Intercreditor Agreement” shall mean that certain intercreditor agreement,
acceptable in form and substance to Buyer, duly executed by Buyer, Morgan
Stanley Asset Funding Inc., Citigroup Global Markets Inc. and Citigroup
Financial Products Inc. and Five Mile Capital II CT Mezz SPE LLC.
 
“Interim Servicing Agreement” shall mean the Amended and Restated Interim
Servicing Agreement, dated as of the date hereof, by and among the Servicer,
Seller and Buyer.
 
“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
 
“JPMCB Collateral” shall have the meaning specified in Article 5(b) of this
Agreement.
 
“JPMCB Purchased Items” shall have the meaning specified in Article 5(a) of this
Agreement.
 
“JPMCB Repurchase Obligations” shall have the meaning specified in Article 5(a)
of this Agreement.
 
“JPMCF” shall mean JPMorgan Chase Funding Inc.
 
“JPMCF Facility” shall mean the JPMCF Repurchase Agreement and any documents
related thereto.
 
“JPMCF Repurchase Agreement”  shall mean that certain Amended and Restated
Master Repurchase Agreement, dated as of March 31, 2011 (as amended, restated,
supplemented or otherwise modified and in effect from time to time), by and
among Seller and JPMCF.
 
 
8

--------------------------------------------------------------------------------

 
 
“LIBOR” shall mean, with respect to each Pricing Rate Period, the rate
determined by Buyer to be (i) the per annum rate for deposits in U.S. dollars
for a period equal to the applicable Pricing Rate Period, which appears on the
Reuters Screen LIBOR01 Page (or any successor thereto) as the London Interbank
Offering Rate as of 11:00 a.m., London time, on the day that is two (2) London
Business Days prior to that respective Pricing Rate Determination Date (rounded
upwards, if necessary, to the nearest 1/1000 of 1%); (ii) if such rate does not
appear on said Reuters Screen LIBOR01 Page, the arithmetic mean (rounded as
aforesaid) of the offered quotations of rates obtained by Buyer from the
Reference Banks for deposits in U.S. dollars for a period equal to the
applicable Pricing Rate Period to prime banks in the London Interbank market as
of approximately 11:00 a.m., London time, on the day that is two (2) London
Business Days prior to that Determination Date and in an amount that is
representative for a single transaction in the relevant market at the relevant
time; or (iii) if fewer than two (2) Reference Banks provide Buyer with such
quotations, the rate per annum which Buyer determines to be the arithmetic mean
(rounded as aforesaid) of the offered quotations of rates which major banks in
New York, New York selected by Buyer are quoting at approximately 11:00 a.m.,
New York City time, on the Pricing Rate Determination Date for loans in U.S.
dollars to leading European banks for a period equal to the applicable Pricing
Rate Period in amounts of not less than U.S. $1,000,000.00.  Buyer’s
determination of LIBOR shall be binding and conclusive on Borrower absent
manifest error.  LIBOR may or may not be the lowest rate based upon the market
for U.S. Dollar deposits in the London Interbank Eurodollar Market at which
Buyer prices loans on the date which LIBOR is determined by Buyer as set forth
above.
 
“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any financing lease
having substantially the same economic effect as any of the foregoing), and the
filing of any financing statement under the UCC or comparable law of any
jurisdiction in respect of any of the foregoing.
 
“London Business Day” shall mean any day other than (a) a Saturday, (b) a Sunday
or (c) any other day on which commercial banks in London, England are not open
for business.
 
“Market Value” shall mean, with respect to any Purchased Asset as of any date of
determination, the market value for such Purchased Asset on such date as
determined by Buyer in its sole and absolute discretion, exercised in good
faith.
 
“Material Adverse Effect” shall mean a material adverse effect on (a) the
property, business, operations, financial condition or prospects of Seller or
Guarantor, taken as a whole, (b) the ability of Seller or Guarantor to perform
its obligations under any of the Transaction Documents, (c) the validity or
enforceability of any of the Transaction Documents, (d) the rights and remedies
of Buyer under any of the Transaction Documents, or (e) the timely payment of
any amounts payable under any of the Transaction Documents.
 
“Materials of Environmental Concern” shall mean any toxic mold, any petroleum
(including, without limitation, crude oil or any fraction thereof) or petroleum
products (including, without limitation, gasoline) or any hazardous or toxic
substances, materials or wastes, defined as such in or regulated under any
Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls, and urea-formaldehyde insulation.
 
“Maturity Date” shall mean December 15, 2014.
 
 
9

--------------------------------------------------------------------------------

 
 
“Mezzanine Loan” shall mean a performing loan (or a participation therein)
primarily secured by a pledge of full or partial equity ownership interests in
one or more entities that own directly or indirectly multifamily or commercial
properties that serve as collateral for Senior Mortgage Loans.
 
“Mezzanine Note” shall mean the original promissory note that was executed and
delivered in connection with a particular Mezzanine Loan.
 
“Moody’s” shall mean Moody’s Investors Service, Inc.
 
“Monthly Reporting Package” shall mean the reporting package described on
Exhibit III-A.
 
“Morgan Stanley Facility” shall mean that certain Master Repurchase Agreement,
dated as of March 31, 2011 (as amended, restated, supplemented or otherwise
modified and in effect from time to time), by and among CT Legacy MS SPV, LLC,
CT XLC Holding, LLC, Bellevue C2 Holdings, LLC and CNL Hotel JV, LLC, as sellers
and Morgan Stanley Asset Funding Inc., as buyer, and any documents related
thereto.
 
“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt or other
instrument, creating a valid and enforceable first Lien on or a first priority
ownership interest in an estate in fee simple in real property and the
improvements thereon, securing a Mortgage Note or similar evidence of
indebtedness.
 
“Mortgage Note” shall mean a note or other evidence of indebtedness of a
Mortgagor secured by a Mortgage, including any A-Note, B-Note or Participation
Certificate that is a Purchased Asset.
 
“Mortgagor” shall mean the obligor on a Mortgage Note and the grantor of the
related Mortgage, or the obligor on a Mezzanine Note or Participation Interest.
 
“Multiemployer Plan” shall mean a multiemployer plan defined as such in Article
3(37) of ERISA to which contributions have been, or were required to have been,
made by Seller or any ERISA Affiliate and that is covered by Title IV of ERISA.
 
“Net Proceeds” shall mean, with respect to any Early Repurchase, the aggregate
amount of cash received by or on behalf of such Person for its own account in
connection with any such transaction, after deducting therefrom only:
 
(a)           reasonable and customary brokerage commissions, underwriting fees
and discounts, legal fees, finder’s fees and other similar fess, costs and
commissions that, in each case, are (a) disclosed to Buyer in accordance with
obtaining Buyer’s consent pursuant to Articles 3(e)(i) and (ii), and (b)
actually paid at the time of receipt of such cash to a Person that is not a
Subsidiary or Affiliate of the Seller;
 
 
10

--------------------------------------------------------------------------------

 
 
(b)           the amount of taxes payable in connection with or as a result of
such transaction that, in each case, are actually paid at the time of receipt of
such cash to the applicable taxation authority or other Governmental Authority
or, so long as such Person is not otherwise indemnified therefor, are reserved
for in accordance with GAAP, as in effect at the time of receipt of such cash,
based upon such Person’s reasonable estimate of such taxes, and paid to the
applicable taxation authority or other Governmental Authority within 90 days
after the date of receipt of such cash; and
 
(c)           the outstanding principal amount of, the premium or penalty, if
any, on, and any accrued and unpaid interest on, any Indebtedness (other than
Indebtedness under or in respect of the Transaction Documents) that is secured
by a lien on the property and assets subject to such Early Repurchase and is
required to be repaid under the terms of such Indebtedness as a result of such
Early Repurchase, in each case, to the extent that the amounts so deducted are
actually paid at the time of receipt of such cash to a Person that is not an
Affiliate of Seller;
 
provided, that any and all amounts so deducted by any such Person pursuant to
clauses (a) through (c) of this definition shall be properly attributable to
such Early Repurchase or to the property or asset that is the subject thereof;
provided, further, that if, at the time any of the taxes referred to in clause
(b) are actually paid or otherwise satisfied, and the reserve therefor exceeds
the amount paid or otherwise satisfied, then the amount of such excess reserve
shall constitute “Net Proceeds” on and as of the date of such payment or other
satisfaction for all purposes of this Agreement.
 
“New Asset” shall mean an Eligible Asset that Seller proposes to be included as
a Purchased Item.
 
“Original Closing Date” shall mean October 24, 2008.
 
“Originated Asset” shall mean any Eligible Asset originated by Seller.
 
“Participation Certificate” shall mean the original participation certificate,
if any, that was executed and delivered in connection with a Participation
Interest.
 
“Participation Interest” shall mean a performing senior, pari passu or junior
participation interest in a performing Senior Mortgage Loan, B-Note, or
Mezzanine Loan, in each case evidenced by a Participation Certificate.
 
“Permitted Liens” shall have the meaning specified in Article 9(e) of this
Agreement.
 
“Person” shall mean an individual, corporation, limited liability company,
business trust, partnership, joint tenant or tenant-in-common, trust, joint
stock company, joint venture, unincorporated organization, or any other entity
of whatever nature, or a Governmental Authority.
 
“Plan” shall mean an employee benefit or other plan established or maintained by
Seller or any ERISA Affiliate during the five year period ended prior to the
date of this Agreement or to which Seller or any ERISA Affiliate makes, is
obligated to make or has, within the five year period ended prior to the date of
this Agreement, been required to make contributions and that is covered by Title
IV of ERISA or Article 302 of ERISA or Article 412 of the Code, other than a
Multiemployer Plan.
 
 
11

--------------------------------------------------------------------------------

 
 
“Plan Party” shall have the meaning set forth in Article 19(a) of this
Agreement.
 
“Potential Event of Default” shall mean any condition or event that, after
notice or lapse of time, would constitute an Event of Default.
 
“Pre-Existing Asset” shall mean any Eligible Asset that is not an Originated
Asset.
 
“Pre-Purchase Due Diligence” shall have the meaning set forth in Article
3(b)(ii) of this Agreement.
 
“Pre-Purchase Legal Expenses” shall mean all of the reasonable and necessary out
of pocket legal fees, costs and expenses incurred by Buyer in connection with
the Pre-Purchase Due Diligence associated with Buyer’s decision as to whether or
not to enter into a particular Transaction and preparation of any required
documents to effect the related Transaction.
 
“Price Differential” shall mean, with respect to any Purchased Asset as of any
date, the aggregate amount obtained by daily application of the applicable
Pricing Rate for such Purchased Asset to the Purchase Price of such Purchased
Asset on a 360-day-per-year basis for the actual number of days during each
Pricing Rate Period commencing on (and including) the Purchase Date for such
Purchased Asset and ending on (but excluding) the date of determination (reduced
by any amount of such Price Differential previously paid by Seller to Buyer with
respect to such Purchased Asset).
 
“Pricing Rate” shall mean, for any Pricing Rate Period, an annual rate equal to
the sum of (i) LIBOR and (ii) the relevant Applicable Spread, in each case, for
the applicable Pricing Rate Period for the related Purchased Asset. The Pricing
Rate shall be subject to adjustment and/or conversion as provided in the
Transaction Documents or the related Confirmation.
 
“Pricing Rate Determination Date” shall mean with respect to any Pricing Rate
Period with respect to any Transaction, the second (2nd) Business Day preceding
the first day of such Pricing Rate Period.
 
“Pricing Rate Period” shall mean, with respect to any Transaction and any
Remittance Date (a) in the case of the first Pricing Rate Period, the period
commencing on and including the Purchase Date for such Transaction and ending on
and excluding the following Remittance Date, and (b) in the case of any
subsequent Pricing Rate Period, the period commencing on and including the
immediately preceding Remittance Date and ending on and excluding such
Remittance Date; provided, however, that in no event shall any Pricing Rate
Period for a Purchased Asset end subsequent to the Repurchase Date for such
Purchased Asset.
 
“Principal Payment” shall mean, with respect to any Purchased Asset, any payment
or prepayment of principal received or allocated as principal in respect
thereof.
 
“Prohibited Investor” shall mean (1) a person or entity whose name appears on
the list of Specially Designated Nationals and Blocked Persons by the Office of
Foreign Asset Control (“OFAC”), (2) any foreign shell bank, and (3) any person
or entity resident in or whose subscription  funds are transferred from or
through an account in a jurisdiction that has been designated as a
non-cooperative with international anti-money laundering principles or
procedures by an intergovernmental group or organization, such as the Financial
Action Task Force on Money Laundering (“FATF”), of which the U.S. is a member
and with which designation the U.S. representative to the group or organization
continues to concur.  See http://www.fatf-gati.org for FATF’s list of
Non-Cooperative Countries and Territories.
 
 
12

--------------------------------------------------------------------------------

 
 
“Properties” shall have the meaning specified in Article 8(b)(xxvii)(A) of this
Agreement.
 
“Purchase Date” shall mean, with respect to any Purchased Asset, the date on
which Buyer purchases such Purchased Asset from Seller hereunder.
 
“Purchase Price” shall mean, with respect to any Purchased Asset, the price at
which such Purchased Asset is transferred by Seller to Buyer on the applicable
Purchase Date, adjusted after the Purchase Date as set forth herein.
 
“Purchased Asset” shall mean (i) with respect to any Transaction, the Eligible
Asset sold by Seller to Buyer in such Transaction and (ii) with respect to the
Transactions in general, all Eligible Assets sold by Seller to Buyer (other than
Purchased Assets that have been repurchased by Seller).
 
“Purchased Asset Documents” shall mean, with respect to a Purchased Asset, the
documents comprising the Purchased Asset File for such Purchased Asset.
 
“Purchased Asset File” shall mean the documents specified as the “Purchased
Asset File” in Article 6(b), together with any additional documents and
information required to be delivered to Buyer or its designee (including the
Custodian) pursuant to this Agreement; provided that to the extent that Buyer
waives, including pursuant to Article 6(c), receipt of any document in
connection with the purchase of an Eligible Asset (but not if Buyer merely
agrees to accept delivery of such document after the Purchase Date), such
document shall not be a required component of the Purchased Asset File until
such time as Buyer determines in good faith that such document is necessary or
appropriate for the servicing of the applicable Purchased Asset.
 
“Purchased Asset Schedule” shall mean a schedule of Purchased Assets attached to
each Trust Receipt and Custodial Delivery containing information substantially
similar to the Asset Information.
 
“Qualified Hedge Counterparty” shall mean, with respect to any Hedging
Transaction, any entity, other than an Affiliated Hedge Counterparty, that (a)
qualifies as an “eligible contract participant” as such term is defined in the
Commodity Exchange Act (as amended by the Commodity Futures Modernization Act of
2000), (b) the long-term debt of which is rated no less than “A+” by S&P and
“A1” by Moody’s and (c) is reasonably acceptable to Buyer; provided, that with
respect to clause (c), if Buyer has approved an entity as a counterparty, it may
not thereafter deem such counterparty unacceptable with respect to any
previously outstanding Transaction unless clause (a) or clause (b) no longer
applies with respect to such counterparty.
 
“Quarterly Reporting Package” shall mean the reporting package described on
Exhibit III-B.
 
 
13

--------------------------------------------------------------------------------

 
 
“Rating Agency” shall mean any of Fitch, Moody’s and S&P.
 
“Redirection Letter” shall have the meaning specified in Article 4(b).
 
“Reference Banks” shall mean banks each of which shall (i) be a leading bank
engaged in transactions in Eurodollar deposits in the international Eurocurrency
market and (ii) have an established place of business in London.  Initially, the
Reference Banks shall be JPMorgan Chase Bank, N.A., Barclays Bank, Plc and
Deutsche Bank AG.  If any such Reference Bank should be unwilling or unable to
act as such or if Buyer shall terminate the appointment of any such Reference
Bank or if any of the Reference Banks should be removed from the Reuters Monitor
Money Rates Service or in any other way fail to meet the qualifications of a
Reference Bank, Buyer, in its sole discretion exercised in good faith, may
designate alternative banks meeting the criteria specified in clauses (i) and
(ii) above.
 
“Release Letter” shall mean a letter substantially in the form of Exhibit XII
hereto (or such other form as may be acceptable to Buyer).
 
“REMIC” shall mean a real estate mortgage investment conduit, within the meaning
of Section 860D(a) of the Internal Revenue Code.
 
“Remittance Date” shall mean the twentieth (20th) calendar day of each month, or
the immediately succeeding Business Day, if such calendar day shall not be a
Business Day, or such other day as is mutually agreed to by Seller and Buyer.
 
“Repurchase Date” shall mean, with respect to a Purchased Asset, the earliest to
occur of (i) the Termination Date, (ii) the date set forth in the applicable
Confirmation or (iii) the Accelerated Repurchase Date.
 
“Repurchase Price” shall mean, with respect to any Purchased Asset as of any
Repurchase Date or any date on which the Repurchase Price is required to be
determined hereunder, the price at which such Purchased Asset is to be
transferred from Buyer to Seller; such price will be determined in each case as
the sum of the (i) Purchase Price of such Purchased Asset (as increased by any
additional funds advanced in connection with such Purchased Asset); (ii) the
accreted and unpaid Price Differential with respect to such Purchased Asset as
of the date of such determination; (iii) any other amounts due and owing by
Seller to Buyer and its Affiliates pursuant to the terms of this Agreement as of
such date; and (iv) if such Repurchase Date is not a Remittance Date, any
Breakage Costs payable in connection with such repurchase.  In addition to the
forgoing, the Repurchase Price shall be decreased by (A) the portion of any
Principal Payments on such Purchased Asset that is applied pursuant to Article 4
to reduce such Repurchase Price and (B) any other amounts paid to Buyer by
Seller to reduce such Repurchase Price.
 
“Requested Exceptions Report” shall have the meaning specified in
Article 3(b)(ii)(E) of this Agreement.
 
“Requirement of Law” shall mean any law, treaty, rule, regulation, code,
directive, policy, order or requirement or determination of an arbitrator or a
court or other Governmental Authority whether now or hereafter enacted or in
effect.
 
 
14

--------------------------------------------------------------------------------

 
 
“Reserve Requirement” shall mean, with respect to any Pricing Rate Period, the
aggregate (without duplication) of the rates (expressed as a decimal fraction)
of reserve requirements in effect during such Pricing Rate Period (including,
without limitation, basic, supplemental, marginal and emergency reserves under
any regulations of the Board of Governors of the Federal Reserve System or other
Governmental Authority having jurisdiction with respect thereto) dealing with
reserve requirements prescribed for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of such Board of Governors)
maintained by Buyer.
 
“Responsible Officer” shall mean any executive officer of Seller.
 
“S&P” shall mean Standard and Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.
 
“Scheduled Assets” shall mean each of the Purchased Assets set forth on Annex II
hereto, which shall include, as of the Closing Date (and subject to subsequent
change in accordance with the definition thereof and the other terms of this
Agreement), the Repurchase Price (as of March 14, 2011 only and subject to the
subsequent adjustment in accordance with the definition thereof and the other
terms of this Agreement) for each of such Scheduled Assets.
 
“SEC” shall have the meaning specified in Article 21(a) of this Agreement.
 
“Seller” shall mean the entity identified as “Seller” in the Recitals hereto and
such other sellers as may be approved by Buyer in its sole discretion from time
to time.
 
“Senior Mortgage Loans”  shall mean performing senior commercial or multifamily
fixed or floating rate mortgage loans or A-Notes related to performing senior
commercial or multifamily fixed or floating rate mortgage loans, in each case
secured by first liens on multifamily or commercial properties.
 
“Servicer” shall mean Midland Loan Services, a division of PNC Bank, National
Association, as successor by merger with Midland Loan Services, Inc.
 
“Servicer Notice” shall mean a notice substantially in the form of Exhibit XI
hereto, as amended, supplemented or otherwise modified from time to time.
 
“Servicing Agreement” shall have the meaning specified in Article 26(b) of this
Agreement.
 
“Servicing Records” shall have the meaning specified in Article 26(b) of this
Agreement.
 
“Servicing Rights” shall mean rights of any Person, to administer, service or
subservice, the Purchased Assets or to possess related Servicing Records.
 
“Servicing Tape” shall have the meaning specified in Exhibit III-A hereto.
 
“SIPA” shall have the meaning specified in Article 21(a) of this Agreement.
 
 
15

--------------------------------------------------------------------------------

 
 
“Solvent” shall mean, with respect to any Person at any time, having a state of
affairs such that all of the following conditions are met at such time: (a) the
fair value of the assets and property of such Person is greater than the amount
of such Person’s liabilities (including disputed, contingent and unliquidated
liabilities) as such value is established and liabilities evaluated for purposes
of Section 91(32) of the Bankruptcy Code, (b) the present fair salable value of
the assets and property of such Person in an orderly liquidation of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured, (c) such Person
is able to realize upon its assets and property and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature in the normal course of business, (d) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, and (e) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s assets and property
would constitute unreasonably small capital.
 
“Subordinate Eligible Assets” shall mean Eligible Assets described in items (ii)
and (iii) of the definition of Eligible Assets.
 
“Subsidiary” shall mean, as to any Person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries
of Seller.
 
“Survey” shall mean a certified ALTA/ACSM (or applicable state standards for the
state in which the collateral is located) survey of the underlying real estate
directly or indirectly securing or supporting such Purchased Asset prepared by a
registered independent surveyor or engineer and in form and content satisfactory
to Buyer and the company issuing the Title Policy for such Property.
 
“Termination Date” means, with respect to any Transaction, the earlier of
(a) three hundred sixty-four (364) days from the date of such Transaction, or if
such Transaction is extended, the date to which it is extended; (b) any Early
Repurchase Date for such Transaction; (c) the Maturity Date; or (d) the date of
the occurrence of an Event of Default.
 
“Termination Date Extension Conditions” shall have the meaning specified in
Article 3(f) of this Agreement.
 
“Title Company” shall mean a nationally-recognized title insurance company
acceptable to Buyer.
 
“Title Policy” shall have the meaning specified in paragraph 9 of the sections
of Exhibit VI dealing with Eligible Loans.
 
“Transaction” shall mean a Transaction, as specified in Article 1 of this
Agreement.
 
 
16

--------------------------------------------------------------------------------

 
 
“Transaction Documents” shall mean, collectively, this Agreement, any applicable
Annexes to this Agreement, the Guarantee Agreement, the Custodial Agreement, the
Interim Servicing Agreement, the Depository Agreement, all Hedging Transactions
and all Confirmations and assignment documentation executed pursuant to this
Agreement in connection with specific Transactions.
 
“Trust Receipt” shall mean a trust receipt issued by Custodian to Buyer
confirming the Custodian’s possession of certain Purchased Asset Files that are
the property of and held by Custodian for the benefit of Buyer (or any other
holder of such trust receipt) or a bailment arrangement with counsel or other
third party acceptable to Buyer in its sole discretion.
 
“UCC” shall have the meaning specified in Article 5(d) of this Agreement.
 
“Underlying Mortgage Loan” shall mean, with respect to any B-Note, Participation
Interest, Mezzanine Loan or CMBS, a mortgage loan made in respect of the related
Underlying Mortgaged Property.
 
“Underlying Mortgaged Property” shall mean, in the case of:
 
(a) a Senior Mortgage Loan, the Mortgaged Property securing such Senior Mortgage
Loan, as applicable;
 
(b) a Participation Interest, the Mortgaged Property securing such Participation
Interest, or the Mortgaged Property securing the Mortgage Loan in which such
Participation Interest represents a participation, as applicable;
 
(c) a B-Note, the Mortgaged Property securing such B-Note;
 
(d) a Mezzanine Loan, the Mortgaged Property that is owned by the Person the
equity of which is pledged as collateral security for such Mezzanine Loan; and
 
(e) CMBS, the Mortgaged Properties securing the mortgage loans related to such
security.
 
“Underwriting Issues” shall mean, with respect to any Purchased Asset as to
which Seller intends to request a Transaction, all material information that has
come to Seller’s attention that, based on the making of reasonable inquiries and
the exercise of reasonable care and diligence under the circumstances, would be
considered a materially “negative” factor (either separately or in the aggregate
with other information), or a material defect in loan documentation or closing
deliveries (such as any absence of any material Purchased Asset Document(s)), to
a reasonable institutional mortgage buyer in determining whether to originate or
acquire the Purchased Asset in question.
 
All references to articles, schedules and exhibits are to articles, schedules
and exhibits in or to this Agreement unless otherwise specified.  The words
“hereof,” “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles.  References to “good faith” in this Agreement shall mean “honesty in
fact in the conduct or transaction concerned”.
 
 
17

--------------------------------------------------------------------------------

 
 
ARTICLE 3.
INITIATION; CONFIRMATION; TERMINATION; FEES
 
Buyer’s agreement to enter into the initial Transaction hereunder is subject to
the satisfaction, immediately prior to or concurrently with the making of such
Transaction, of the condition precedent that Buyer shall have received from
Seller payment of an amount equal to all fees and expenses payable hereunder,
and all of the following items, each of which shall be satisfactory in form and
substance to Buyer and its counsel:
 
(a) The following documents, delivered to Buyer:
 
(i) this Agreement, duly completed and executed by each of the parties hereto
(including all exhibits hereto);
 
(ii) a Custodial Agreement, duly executed and delivered by each of the parties
thereto;
 
(iii) a Depository Agreement, duly completed and executed by each of the parties
thereto;
 
(iv) a Guarantee Agreement, duly completed and executed by each of the parties
thereto;
 
(v) an Interim Servicing Agreement, duly completed and executed by each of the
parties thereto;
 
(vi) any and all consents and waivers applicable to Seller or to the Purchased
Assets;
 
(vii) UCC financing statements for filing in each of the UCC filing
jurisdictions described on Exhibit X hereto, each naming Seller as “Debtor” and
Buyer as “Secured Party” and describing as “Collateral” all of the items set
forth in the definition of Collateral and Purchased Items in this Agreement,
together with any other documents necessary or requested by Buyer to perfect the
security interests granted by Seller in favor of Buyer under this Agreement or
any other Transaction Document;
 
(viii) any documents relating to any Hedging Transactions;
 
(ix) an Intercreditor Agreement, duly completed and executed by each of the
parties thereto;
 
(x) opinions of outside counsel to Seller reasonably acceptable to Buyer
(including, but not limited to, those relating to enforceability, corporate
matters, bankruptcy law matters, applicability of the Investment Company Act of
1940 and security interests);
 
 
18

--------------------------------------------------------------------------------

 
 
(xi) good standing certificates and certified copies of the certificate of
formation and limited liability company agreement (or equivalent documents) of
Seller and Guarantor and of all corporate or other authority for Seller and
Guarantor with respect to the execution, delivery and performance of the
Transaction Documents and each other document to be delivered by Seller and
Guarantor from time to time in connection herewith (and Buyer may conclusively
rely on such certificate until it receives notice in writing from Seller to the
contrary);
 
(xii) with respect to any Eligible Asset to be purchased hereunder on the
related Purchase Date that is not serviced by Seller, Seller shall have provided
to Buyer a copy of the related Servicing Agreement, certified as a true, correct
and complete copy of the original, together with a Servicer Notice, fully
executed by Seller and Servicer;
 
(xiii) Buyer shall have received payment from Seller of an amount equal to the
amount of actual costs and expenses, including, without limitation, the
reasonable fees and expenses of counsel to Buyer, incurred by Buyer in
connection with the development, preparation and execution of this Agreement,
the other Transaction Documents and any other documents prepared in connection
herewith or therewith;
 
(xiv) Buyer shall have received payment from Seller, as consideration for
Buyer’s agreement to enter into this Agreement, an amount equal to $19,317,365,
such amount to be paid to Buyer in U.S. Dollars on the Closing Date, in
immediately available funds, without deduction, set-off or counterclaim; and
 
(xv) all such other and further documents, documentation and legal opinions as
Buyer in its discretion shall reasonably require.
 
(b) Buyer’s agreement to enter into each Transaction (including the initial
Transaction) is subject to the satisfaction of the following further conditions
precedent, both immediately prior to entering into such Transaction and also
after giving effect to the consummation thereof and the intended use of the
proceeds of the sale:
 
(i) Seller shall give Buyer no less than one (1) Business Days prior written
notice of each Transaction (including the initial Transaction), together with a
signed, written confirmation substantially in the form of Exhibit I attached
hereto prior to each Transaction (a “Confirmation”).  Each Confirmation shall
describe the Purchased Assets, shall identify Buyer and Seller and shall be
executed by both Buyer and Seller (provided that, in instances where funds are
being wired to an account other than [***]  at JPMorgan Chase Bank, N.A., the
Confirmation shall be signed by a Responsible Officer of Seller); provided,
however, that Buyer shall not be liable to Seller if it inadvertently acts on a
Confirmation that has not been signed by a Responsible Officer of Seller, and
shall set forth:
 
(A) the Purchase Date;
 
(B) the Purchase Price for the Purchased Asset included in the Transaction;
 
 
19

--------------------------------------------------------------------------------

 
 
(C) the Repurchase Date; and
 
(D) any additional terms or conditions not inconsistent with this Agreement.
 
No Confirmation may be amended unless in a writing executed by Buyer and
Seller.  Neither (i) changes in the Repurchase Price related to a Purchased
Asset (due to the application of Principal Payments) nor (ii) periodic
adjustments to LIBOR related to a Purchased Asset shall require an amendment to
the related Confirmation.
 
(ii) Buyer shall have the right to review, as described in Exhibit VIII hereto,
the Eligible Assets Seller proposes to sell to Buyer in any Transaction and to
conduct its own due diligence investigation of such Eligible Assets as Buyer
determines (“Pre-Purchase Due Diligence”).  Buyer shall be entitled to make a
determination, in the exercise of its sole discretion, that, in the case of a
Transaction, it shall or shall not purchase any or all of the assets proposed to
be sold to Buyer by Seller.  On the Purchase Date for the Transaction, which
shall be not less than one (1) Business Day following the final approval of an
Eligible Asset by Buyer in accordance with Exhibit VIII hereto, the Eligible
Assets shall be transferred to Buyer or the Custodian against the transfer of
the Purchase Price to an account of Seller.  Buyer shall inform Seller of its
determination with respect to any such proposed Transaction solely in accordance
with Exhibit VIII attached hereto.  Upon the approval by Buyer of a particular
proposed Transaction, Buyer shall deliver to Seller a signed copy of the related
Confirmation described in clause (ii) above, on or before the scheduled date of
the underlying proposed Transaction. Prior to the approval of each proposed
Transaction by Buyer:
 
(A) Buyer shall have (i) determined, in its sole and absolute discretion, that
the asset proposed to be sold to Buyer by Seller in such Transaction is an
Eligible Asset and (ii) obtained internal credit approval, to be granted or
denied in Buyer’s sole and absolute discretion, for the inclusion of such
Eligible Asset as a Purchased Asset in a Transaction, without regard for any
prior credit decisions by Buyer or any Affiliate of Buyer, and with the
understanding that Buyer shall have the absolute right to change any or all of
its internal underwriting criteria at any time, without notice of any kind to
Seller;
 
(B) Buyer shall have fully completed all external legal due diligence;
 
(C) Buyer shall have determined the Pricing Rate applicable to the Transaction
(including the Applicable Spread);
 
(D) no Default or Event of Default shall have occurred and be continuing under
this Agreement or any other Transaction Document and no event shall have
occurred which has, or would reasonably be expected to have, a Material Adverse
Effect;
 
(E) Seller shall have delivered to Buyer a list of all exceptions to the
representations and warranties relating to the Purchased Asset and any other
eligibility criteria for such Purchased Asset (the “Requested Exceptions
Report”);
 
 
20

--------------------------------------------------------------------------------

 
 
(F) Buyer shall have waived all exceptions in the Requested Exceptions Report;
 
(G) both immediately prior to the requested Transaction and also after giving
effect thereto and to the intended use thereof, the representations and
warranties made by Seller in Exhibit VI and Article 8, as applicable, shall be
true, correct and complete on and as of such Purchase Date in all respects with
the same force and effect as if made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date;
 
(H) subject to Buyer’s right to perform one or more due diligence reviews
pursuant to Article 25, Buyer shall have completed its due diligence review of
the Purchased Asset File, and such other documents, records, agreements,
instruments, mortgaged properties or information relating to such Purchased
Asset as Buyer in its sole discretion deems appropriate to review and such
review shall be satisfactory to Buyer in its sole discretion and Buyer has
consented in writing to the Eligible Asset becoming a Purchased Asset;
 
(I) with respect to any Eligible Loan to be purchased hereunder on the related
Purchase Date that is not primarily serviced by Servicer or an Affiliate
thereof, Seller shall have provided to Buyer a copy of the related Servicing
Agreement, certified as a true, correct and complete copy of the original,
together with a Servicer Notice, fully executed by Seller and the servicer named
in the related Servicing Agreement;
 
(J) Seller shall have paid to Buyer all legal fees and expenses and the
reasonable costs and expenses incurred by Buyer in connection with the entering
into of any Transaction hereunder, including, without limitation, costs
associated with Pre-Purchase Legal Expenses, recording or other administrative
expenses necessary or incidental to the execution of any Transaction hereunder,
which amounts, at Buyer’s option, may be withheld from the sale proceeds of any
Transaction hereunder;
 
(K) Buyer shall have received from Custodian on each Purchase Date an Asset
Schedule and Exception Report (as defined in the Custodial Agreement) with
respect to each Purchased Asset, dated the Purchase Date, duly completed and
with exceptions acceptable to Buyer in its sole discretion in respect of
Eligible Assets to be purchased hereunder on such Business Day;
 
(L) Buyer shall have received from Seller a Release Letter covering each
Eligible Asset to be sold to Buyer;
 
(M) Buyer shall have reasonably determined that the introduction of, or a change
in, any Requirement of Law or in the interpretation or administration of any
Requirement of Law applicable to Buyer has not made it unlawful, and no
Governmental Authority shall have asserted that it is unlawful, for Buyer to
enter into Transactions;
 
 
21

--------------------------------------------------------------------------------

 
 
(N) the Repurchase Date for such Transaction is not later than the Maturity
Date;
 
(O) Seller shall have taken such other action as Buyer shall have reasonably
requested in order to transfer the Purchased Assets pursuant to this Agreement
and to perfect all security interests granted under this Agreement or any other
Transaction Document in favor of Buyer with respect to the Purchased Assets;
 
(P) with respect to any Eligible Asset to be purchased hereunder, if such
Eligible Asset was acquired by Seller, Seller shall have disclosed to Buyer the
acquisition cost of such Eligible Asset (including therein reasonable supporting
documentation required by Buyer, if any);
 
(Q) Buyer shall have received all such other and further documents,
documentation and legal opinions (including, without limitation, opinions
regarding the perfection of Buyer’s security interests) as Buyer in its
reasonable discretion shall reasonably require;
 
(R) Buyer shall have received a copy of any documents relating to any Hedging
Transaction, and Seller shall have pledged and assigned to Buyer, pursuant to
Article 5 hereunder, all of Seller’s rights under each Hedging Transaction
included within a Purchased Asset, if any;
 
(S) no “Termination Event”, “Event of Default”, “Potential Event of Default” or
any similar event by Seller, however defined therein, shall have occurred and be
continuing under any Hedging Transaction;
 
(T) the counterparty to Seller in any Hedging Transaction shall be an Affiliated
Hedge Counterparty or a Qualified Hedge Counterparty, and, in the case of a
Qualified Hedge Counterparty, in the event that such counterparty no longer
qualifies as a Qualified Hedge Counterparty, then, at the election of Buyer or
Seller shall ensure that such counterparty posts additional collateral in an
amount satisfactory to Buyer under all its Hedging Transactions with Seller, or
Seller shall immediately terminate the Hedging Transactions with such
counterparty and enter into new Hedging Transactions with a Qualified Hedge
Counterparty.
 
Notwithstanding the foregoing, Buyer and Seller hereby acknowledge and agree
that the only Transactions hereunder are with respect to the Scheduled Assets
and that no additional Transaction shall be entered into pursuant to this
Agreement.
 
 
22

--------------------------------------------------------------------------------

 
 
(c) Upon the satisfaction of all conditions set forth in Articles 3(a) and (b),
the Eligible Asset shall be transferred to Buyer or the Custodian against the
transfer of the Purchase Price to an account of Seller; provided, however, that
Seller acknowledges and agrees that with respect to the Scheduled Assets, no
such transfer of the Purchase Price shall be required, such Purchase Price
having previously been funded pursuant to the terms of the Existing
Agreement.  With respect to any Transaction, the Pricing Rate shall be
determined initially on the Pricing Rate Determination Date applicable to the
first Pricing Rate Period for such Transaction, and shall be reset on the
Pricing Rate Determination Date for each of the next succeeding Pricing Rate
Periods for such Transaction.  Buyer or its agent shall determine in accordance
with the terms of this Agreement the Pricing Rate on each Pricing Rate
Determination Date for the related Pricing Rate Period in Buyer’s sole and
absolute discretion, exercised in good faith, and notify Seller of such rate for
such period each such Pricing Rate Determination Date.
 
(d) Each Confirmation, together with this Agreement, shall be conclusive
evidence of the terms of the Transaction covered thereby.  In the event of any
conflict between the terms of such Confirmation and the terms of this Agreement,
other than with respect to the Advance Rate or the applicable Price Differential
set forth in the related Confirmation, this Agreement shall prevail.  Buyer and
Seller hereby acknowledge and agree that, upon Seller’s satisfaction of the
conditions set forth in Articles 3(a) and (b)(i) on the Closing Date, each of
the Scheduled Assets shall be approved Purchased Assets subject to
Transactions.  Notwithstanding anything to the contrary contained herein, the
Scheduled Assets shall at all times be deemed to be Eligible Assets for all
purposes under this Agreement.
 
(e) Seller shall be entitled to terminate a Transaction on demand and repurchase
the Purchased Asset subject to a Transaction on any Business Day prior to the
Repurchase Date (an “Early Repurchase Date”) upon satisfaction of the following
conditions:
 
(i) Seller notifies Buyer in writing of its intent to terminate such Transaction
and repurchase such Purchased Asset, setting forth the Early Repurchase Date and
identifying with particularity the Purchased Asset to be repurchased on such
Early Repurchase Date and the amount of proceeds to be realized from the sale or
refinancing of such Purchased Asset (including, without limitation, a statement
of the anticipated Net Proceeds and the calculation thereof), no later than five
(5) Business Days prior to such Early Repurchase Date,
 
(ii) the prior written consent of Buyer, if the amount of proceeds to be
realized from the sale or refinancing of such Purchased Asset is less than the
par principal amount of such Purchased Asset (except that, with respect to a
sale of all Purchased Assets subject to Transactions, such consent shall not be
required, subject to the satisfaction by Seller of all obligations under the
Transaction Documents), and
 
(iii) on such Early Repurchase Date, Seller pays to Buyer an amount equal to the
greater of (A) one hundred percent (100%) of the Net Proceeds actually received
in connection with such sale or refinancing and (B) the Repurchase Price for
such Purchased Asset plus, in all instances, any accreted Price Differential as
of the date of determination, together with all other amounts payable under this
Agreement with respect to such Purchased Asset.
 
 
23

--------------------------------------------------------------------------------

 
 
(f) On the Termination Date (including any Early Repurchase Date) for any
Transaction, termination of the Transaction will be effected by transfer to
Seller or its agent of the Purchased Assets being repurchased and any Income in
respect thereof received by Buyer (and not previously credited or transferred
to, or applied to the obligations of, Seller pursuant to Article 4 of this
Agreement) against the simultaneous transfer of the Repurchase Price to an
account of Buyer.  Notwithstanding the foregoing, provided that all of the
extension conditions listed in clauses (i) through (iii) of this Article 3(f)
(collectively, the “Termination Date Extension Conditions”) shall have been
satisfied, as determined by Buyer in its sole and absolute discretion, Seller
may request to extend such Termination Date by no more than three hundred
sixty-four (364) days from the date of such extension request by giving written
notice to Buyer of such request.  In no event shall the Termination Date be
extended beyond the Maturity Date.  For purposes of the preceding sentence, the
Termination Date Extension Conditions shall be deemed to have been satisfied if:
 
(i) Seller shall have given Buyer written notice, not less than sixty (60) days
prior but no more than one hundred and eighty (180) days prior to the originally
scheduled Termination Date, of Seller’s desire to extend the Termination Date;
and if Seller fails to give such notice, Seller shall be deemed to have elected
not to extend the Termination Date;
 
(ii) no Material Adverse Effect, Default or Event of Default under this
Agreement shall have occurred and be continuing as of the date notice is given
under subclause (i) above or as of the originally scheduled Termination Date and
no “Termination Event,” “Event of Default” or “Potential Event of Default” or
any similar event by Seller, however denominated, shall have occurred and be
continuing under any Hedging Transaction; and
 
(iii) all representations and warranties (other than those contained in Article
8(b)(viii) (as they relate solely to Purchased Assets) and Article 8(b)(x)(D))
shall be true, correct, complete and accurate in all respects as of the
scheduled Repurchase Date.
 
(g) If prior to the first day of any Pricing Rate Period with respect to any
Transaction, (i) Buyer shall have determined in the exercise of its reasonable
business judgment (which determination shall be conclusive and binding upon
Seller) that, by reason of circumstances affecting the relevant market, adequate
and reasonable means do not exist for ascertaining LIBOR for such Pricing Rate
Period, or (ii) LIBOR determined or to be determined for such Pricing Rate
Period will not adequately and fairly reflect the cost to Buyer (as determined
and certified by Buyer) of making or maintaining Transactions during such
Pricing Rate Period, Buyer shall give telecopy or telephonic notice thereof to
Seller as soon as practicable thereafter.  If such notice is given, the Pricing
Rate with respect to such Transaction for such Pricing Rate Period, and for any
subsequent Pricing Rate Periods until such notice has been withdrawn by Buyer,
shall be a per annum rate equal to the Federal Funds Rate plus the Applicable
Spread (the “Alternative Rate”).
 
(h) Notwithstanding any other provision herein, if the adoption of or any change
in any Requirement of Law or in the interpretation or application thereof shall
make it unlawful for Buyer to enter into or maintain Transactions as
contemplated by the Transaction Documents, (a) the commitment of Buyer hereunder
to enter into new Transactions and to continue Transactions as such shall
forthwith be canceled, and (b) the Transactions then outstanding shall be
converted automatically to Alternative Rate Transactions on the last day of the
then current Pricing Rate Period or within such earlier period as may be
required by law.  If any such conversion of a Transaction occurs on a day that
is not the last day of the then current Pricing Rate Period with respect to such
Transaction, Seller shall pay to Buyer such amounts, if any, as may be required
pursuant to Article 3(l) of this Agreement.
 
 
24

--------------------------------------------------------------------------------

 
 
(i) Upon demand by Buyer, Seller shall indemnify Buyer and hold Buyer harmless
from any loss, cost or expense (including, without limitation, attorneys’ fees
and disbursements) that Buyer may sustain or incur as a consequence of
(i) default by Seller repurchasing any Purchased Asset after Seller has given a
notice in accordance with Article 3(e) of an Early Repurchase, (ii) any payment
of the Repurchase Price on any day other than a Remittance Date, including
Breakage Costs, (iii) a default by Seller in selling Eligible Assets after
Seller has notified Buyer of a proposed Transaction and Buyer has agreed to
purchase such Eligible Assets in accordance with the provisions of this
Agreement, (iv) Buyer’s enforcement of the terms of any of the Transaction
Documents, (v) any actions taken to perfect or continue any lien created under
any Transaction Documents, and/or (vi) Buyer entering into any of the
Transaction Documents or owning any Purchased Item.  A certificate as to such
costs, losses, damages and expenses, setting forth the calculations therefor
shall be submitted promptly by Buyer to Seller and shall be prima facie evidence
of the information set forth therein.
 
(j) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof by any Governmental Authority or
compliance by Buyer with any request or directive (whether or not having the
force of law) from any central bank or other Governmental Authority having
jurisdiction over Buyer made subsequent to the date hereof:
 
(i) shall subject Buyer to any tax of any kind whatsoever with respect to the
Transaction Documents, any Purchased Asset or any Transaction, or change the
basis of taxation of payments to Buyer in respect thereof (except for income
taxes and any changes in the rate of tax on Buyer’s overall net income);
 
(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of Buyer that is not
otherwise included in the determination of LIBOR hereunder; or
 
(iii) shall impose on Buyer any other condition;
 
and the result of any of the foregoing is to increase the cost to Buyer, by an
amount that Buyer deems, in the exercise of its reasonable business judgment, to
be material, of entering into, continuing or maintaining Transactions or to
reduce any amount receivable under the Transaction Documents in respect thereof;
then, in any such case, Seller shall promptly pay Buyer, upon its demand, any
additional amounts necessary to compensate Buyer for such increased cost or
reduced amount receivable.  If Buyer becomes entitled to claim any additional
amounts pursuant to this Article 3(j), it shall, within ten (10) Business Days
of such event, notify Seller of the event by reason of which it has become so
entitled.  Such notification as to the calculation of any additional amounts
payable pursuant to this subsection shall be submitted by Buyer to Seller and
shall be prima facie evidence of such additional amounts.  This covenant shall
survive the termination of this Agreement and the repurchase by Seller of any or
all of the Purchased Assets.
 
 
25

--------------------------------------------------------------------------------

 
 
(k) If Buyer shall have determined that the adoption of or any change in any
Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by Buyer or any corporation controlling Buyer
with any request or directive regarding capital adequacy (whether or not having
the force of law) from any Governmental Authority made subsequent to the date
hereof does or shall have the effect of reducing the rate of return on Buyer’s
or such corporation’s capital as a consequence of its obligations hereunder to a
level below that which Buyer or such corporation could have achieved but for
such adoption, change or compliance (taking into consideration Buyer’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
Buyer, in the exercise of its reasonable business judgment, to be material, then
from time to time, after submission by Buyer to Seller of a written request
therefor, Seller shall pay to Buyer such additional amount or amounts as will
compensate Buyer for such reduction.  Such notification as to the calculation of
any additional amounts payable pursuant to this subsection shall be submitted by
Buyer to Seller and shall be prima facie evidence of such additional
amounts.  This covenant shall survive the termination of this Agreement and the
repurchase by Seller of any or all of the Purchased Assets.
 
(l) If Seller repurchases Purchased Assets on a day other than the last day of a
Pricing Rate Period, Seller shall indemnify Buyer and hold Buyer harmless from
any actual losses, costs and/or expenses which Buyer sustains as a direct
consequence thereof (“Breakage Costs”), in each case for the remainder of the
applicable Pricing Rate Period.  Buyer shall deliver to Seller a statement
setting forth the amount and basis of determination of any Breakage Costs in
reasonable detail, it being agreed that such statement and the method of its
calculation shall be conclusive and binding upon Seller absent manifest
error.  This Article 3(l) shall survive termination of this Agreement and the
repurchase of all Purchased Assets subject to Transactions hereunder.
 
ARTICLE 4.
INCOME PAYMENTS AND PRINCIPAL PAYMENTS
 
(a) The Depository Account shall be established at the Depository pursuant to
the Depository Agreement concurrently with the execution and delivery of this
Agreement by Seller and Buyer.  Buyer shall have sole dominion and control over
the Depository Account, which shall be subject to the Depository Agreement after
the transfer thereof to the Depository pursuant to Article 4(b) below.  All
Income in respect of the Purchased Assets and any payments made to Seller in
respect of associated Hedging Transactions, as well as any interest received
from the reinvestment of such Income, shall be deposited directly by Servicer
into the Depository Account in accordance with the Interim Servicing Agreement
(or the related Servicer Notice) and shall be remitted by the Depository in
accordance with the applicable provisions of Articles 4(c) through 4(e) of this
Agreement.
 
 
26

--------------------------------------------------------------------------------

 
 
(b) Immediately upon the sale to Buyer of any Purchased Asset that is serviced
primarily by Servicer, Seller shall deliver to each Mortgagor, issuer of a
participation, servicer and trustee with respect to each Purchased Asset or
borrower under a Purchased Asset an irrevocable direction letter in the form of
Exhibit XIV (the “Redirection Letter”), instructing, as applicable, the
Mortgagor, issuer of a participation, servicer or trustee with respect to such
Purchased Asset or borrower to pay all amounts payable under the related
Purchased Asset to Servicer pursuant to the Interim Servicing Agreement, for
immediate deposit by Servicer into the  Depository Account pursuant to the
Interim Servicing Agreement.  If a Mortgagor, issuer of a participation,
servicer or trustee with respect to a Purchased Asset for which Servicer is the
Primary Servicer forwards any Income with respect to such Purchased Asset to
Seller or any Affiliate of Seller rather than directly to Servicer, Seller
shall, or shall cause such Affiliate to, (i) deliver an additional Re-Direction
Letter to the applicable Mortgagor, issuer of a participation, servicer or
trustee with respect to the Purchased Asset and make other best efforts to cause
such Mortgagor, issuer of a participation, servicer or trustee with respect to
the Purchased Asset to forward such amounts directly to Servicer for immediate
deposit into the Depository Account and (ii) immediately transfer such amounts
directly to Servicer.
 
(c) So long as no Event of Default with respect to any Purchased Asset shall
have occurred and be continuing, all Income received by the Depository in
respect of the Purchased Assets (other than scheduled or unscheduled Principal
Payments and net sale proceeds) and the associated Hedging Transactions during
each Collection Period shall be applied by the Depository on the related
Remittance Date in the following order of priority:
 
(i) first, pro rata, (A) to Buyer, an amount equal to the Price Differential
that has accreted and is outstanding as of such Remittance Date and (B) to any
Affiliated Hedge Counterparty, any amount then due and payable to an Affiliated
Hedge Counterparty under any Hedging Transaction related to a Purchased Asset;
 
(ii) second, to Buyer, an amount equal to any other amounts then due and payable
to Buyer or its Affiliates under any Transaction Document;
 
(iii) third, to the Seller, the remainder, if any.
 
(d) So long as no Event of Default shall have occurred and be continuing, any
Principal Payments (whether scheduled or unscheduled, including, without
limitation, net sale proceeds) shall be applied by the Depository on the
Business Day following the Business Day on which such funds are deposited in the
Depository Account in the following order of priority:
 
(i) first, pro rata, (A) to Buyer, until the Repurchase Price for such Purchased
Asset has been reduced to zero and (B) solely with respect to any Hedging
Transaction with an Affiliated Hedge Counterparty related to such Purchased
Asset, to such Affiliated Hedge Counterparty an amount equal to any accrued and
unpaid breakage costs under such Hedging Transaction related to such Purchased
Asset; and
 
(ii) second, to Buyer, to reduce the Repurchase Price of all other Purchased
Assets until the Repurchase Price for all Purchased Assets has been reduced to
zero, each such payment to be allocated in Buyer’s sole discretion among those
Purchased Assets with respect to which the Repurchase Price has not been reduced
to zero;
 
 
27

--------------------------------------------------------------------------------

 
 
(iii) third, to Buyer, an amount equal to any other amounts due and owing to
Buyer or its Affiliates under any Transaction Document; and
 
(iv) fourth, in the event that all of Seller’s obligations to Buyer under the
Transaction Documents have been satisfied, to the Seller, the remainder, if any.
 
(e) If an Event of Default shall have occurred and be continuing, all Income
(including, without limitation, any Principal Payments, reserve amounts, or any
other amounts received, without regard to their source) received by the
Depository in respect of a Purchased Asset shall be applied by the Depository on
the Business Day next following the Business Day on which such funds are
deposited in the  Depository Account in the following order of priority:
 
(i) first, pro rata, (A) to Buyer, an amount equal to the Price Differential
that has accreted and is outstanding in respect of all of the Purchased Assets
as of such Business Day and (B) to any Affiliated Hedge Counterparty, any
amounts then due and payable to an Affiliated Hedge Counterparty under any
Hedging Transaction related to such Purchased Asset;
 
(ii) second, to Buyer, on account of the Repurchase Price of such Purchased
Asset until the Repurchase Price has been reduced to zero;
 
(iii) third, to Buyer, an amount equal to any other amounts due and owing to
Buyer or its Affiliates under any Transaction Document;
 
(iv) fourth, to make a payment to JPMCF on account of the repurchase price of
all purchased assets related to the JPMCF Repurchase Agreement until the
repurchase price for such purchased assets has been reduced to zero, each such
payment to be deposited into the Depository Account (as defined in the JPMCF
Repurchase Agreement) and allocated in JPMCF’s sole discretion; and
 
(v) fifth, to Seller, any remainder for its own account; provided, however, that
in the event that Buyer has exercised the remedies described in Article
11(b)(iii)(B) with respect to any or all Purchased Assets, Seller shall not be
entitled to any proceeds from any eventual sale of such Purchased Assets.
 
ARTICLE 5.
SECURITY INTEREST
 
(a) Buyer and Seller intend that the Transactions hereunder be sales to Buyer of
the Purchased Assets and not loans from Buyer to Seller secured by the Purchased
Assets.  However, in order to preserve Buyer’s rights under this Agreement in
the event that a court or other forum re-characterizes the Transactions
hereunder as loans and as security for the performance by Seller of all of
Seller’s obligations to Buyer under the Transaction Documents and the
Transactions entered into hereunder, or in the event that a transfer of a
Purchased Asset is otherwise ineffective to effect an outright transfer of such
Purchased Asset to Buyer, Seller hereby assigns, pledges and grants a security
interest in all of its right, title and interest in, to and under the Purchased
Items (as defined below) to Buyer to secure the payment of the Repurchase Price
on all Transactions to which it is a party and all other amounts owing by it to
Buyer and any of its present or future Affiliates hereunder, including, without
limitation, amounts owing pursuant to Article 24, and under the other
Transaction Documents, including any obligations of Seller under any Hedging
Transaction entered into with any Affiliated Hedge Counterparty (including,
without limitation, all amounts anticipated to be paid to Buyer by an Affiliated
Hedge Counterparty as provided for in the definition of Repurchase Price)
(collectively, the “JPMCB Repurchase Obligations”).  Seller agrees to mark its
computer records and tapes to evidence the interests granted to Buyer
hereunder.  All of Seller’s right, title and interest in, to and under each of
the following items of property, whether now owned or hereafter acquired, now
existing or hereafter created and wherever located, is hereinafter referred to
as the “JPMCB Purchased Items”:
 
 
28

--------------------------------------------------------------------------------

 
 
(i) the Purchased Assets and all “securities accounts” (as defined in
Article 8-501(a) of the UCC) to which any or all of the Purchased Assets are
credited;
 
(ii) the Purchased Asset Documents, Servicing Agreements, Servicing Records,
insurance policies relating to the Purchased Assets, and collection and escrow
accounts and letters of credit relating to the Purchased Assets;
 
(iii) all “general intangibles”, “accounts”, “chattel paper”, “investment
property”, “instruments” and “deposit accounts”, each as defined in the UCC,
relating to or constituting any and all of the foregoing; and
 
(iv) all replacements, substitutions or distributions on or proceeds, payments,
Income and profits of, and records (but excluding any financial models or other
proprietary information) and files relating to any and all of any of the
foregoing.
 
(b) Without limiting Article 5(a) hereto, to secure payment of the JPMCB
Repurchase Obligations owing to Buyer, Seller hereby grants to Buyer a security
interest in all of Seller’s right, title and interest in, to and under each of
the following items of property, whether now owned or hereafter acquired, now
existing or hereafter created and wherever located, hereinafter referred to as
the “JPMCB Collateral”:
 
(i) the  Depository Account and all monies from time to time on deposit in
the  Depository Account;
 
(ii) the JPMCB Purchased Items;
 
(iii) any and all replacements, substitutions, distributions on, income relating
to or proceeds of any and all of the foregoing; and
 
(iv) Seller’s right under each Hedging Transaction, if any, relating to the
Purchased Assets to secure the JPMCB Repurchase Obligations.
 
(c) Seller also hereby assigns, pledges and grants a security interest in all of
its right, title and interest in, to and under the JPMCF Purchased Items (as
defined in the JPMCF Repurchase Agreement) to Buyer to secure the payment of the
JPMCB Repurchase Obligations.  Seller agrees to mark its computer records and
tapes to evidence the interests granted to Buyer hereunder.  Without limiting
the foregoing sentence, to secure payment of the JPMCB Repurchase Obligations
owing to Buyer, Seller hereby grants to Buyer a security interest in all of
Seller’s right, title and interest in, to the JPMCF Collateral (as defined in
the JPMCF Repurchase Agreement).
 
 
29

--------------------------------------------------------------------------------

 
 
(d) Buyer hereby acknowledges and agrees that Buyer’s security interest in the
JPMCF Collateral as security for the JPMCB Repurchase Obligations shall at all
times be junior and subordinate in all respects to JPMCF’s security interest in
the JPMCF Collateral as security for the JPMCF  Repurchase Obligations (as
defined in the JPMCF Repurchase Agreement).  The preceding subordination of
Buyer’s security interest in the JPMCF Collateral affects only the relative
priority of Buyer’s security interest in the JPMCF Collateral, and shall not
subordinate the JPMCB Repurchase Obligations in right of payment to the JPMCF
Repurchase Obligations.
 
(e) Buyer agrees to act as agent for and on behalf of the Affiliated Hedge
Counterparties with respect to the security interest granted hereby to secure
the obligations owing to the Affiliated Hedge Counterparties under any Hedging
Transactions, including, without limitation, with respect to the Purchased
Assets and the Purchased Asset Files held by the Custodian pursuant to the
Custodial Agreement.
 
(f) Buyer’s security interests in the JPMCB Collateral and JPMCF Collateral
shall terminate only upon termination of the JPMCB Obligations and the JPMCF
Obligations, all Hedging Transactions and the documents delivered in connection
herewith and therewith.  Upon such termination, Buyer shall deliver to Seller
such UCC termination statements and other release documents as may be
commercially reasonable and return the Purchased Assets to Seller and reconvey
the JPMCB Purchased Items to Seller and release its security interest in the
JPMCB Collateral and JPMCF Collateral.  For purposes of the grant of the
security interest pursuant to this Article 5, this Agreement shall be deemed to
constitute a security agreement under the New York Uniform Commercial Code (the
“UCC”).  Buyer shall have all of the rights and may exercise all of the remedies
of a secured creditor under the UCC and the other laws of the State of New
York.  In furtherance of the foregoing, (a) Buyer, at Seller’s sole cost and
expense, as applicable, shall cause to be filed in such locations as may be
necessary to perfect and maintain perfection and priority of the security
interest granted hereby, UCC financing statements and continuation statements
(collectively, the “Filings”), and shall forward copies of such Filings to
Seller upon completion thereof, and (b) Seller shall from time to time take such
further actions as may be requested by Buyer to maintain and continue the
perfection and priority of the security interest granted hereby (including
marking its records and files to evidence the interests granted to Buyer
hereunder).
 
(g) Seller and Guarantor each acknowledge that neither has rights to service the
Purchased Assets but only has rights as a party to the current Interim Servicing
Agreement or any other Servicing Agreement with respect to the Purchased
Assets.  Without limiting the generality of the foregoing and in the event that
Seller or Guarantor is deemed to retain any residual Servicing Rights, and for
the avoidance of doubt, each of Seller and Guarantor grants, assigns and pledges
to Buyer a security interest in the Servicing Rights and proceeds related
thereto and in all instances, whether now owned or hereafter acquired, now
existing or hereafter created.  The foregoing provision is intended to
constitute a security agreement or other arrangement or other credit enhancement
related to the Agreement and Transactions hereunder as defined under Sections
101(47)(v) and 741(7)(x) of the Bankruptcy Code.
 
 
30

--------------------------------------------------------------------------------

 
 
ARTICLE 6.
PAYMENT, TRANSFER AND CUSTODY
 
(a) On the Purchase Date for each Transaction, ownership of the Purchased Asset
shall be transferred to Buyer or its designee (including the Custodian) against
the simultaneous transfer of the Purchase Price in immediately available funds
to an account of Seller specified in the Confirmation relating to such
Transaction; provided, however, that Seller acknowledges and agrees that with
respect to the Scheduled Assets, no such transfer of the Purchase Price shall be
required, such Purchase Price having previously been funded pursuant to the
terms of the Existing Agreement.
 
(b) On or before each Purchase Date, (or with respect to the Scheduled Assets,
on or before the Closing Date) Seller shall deliver or cause to be delivered to
Buyer or its designee the Custodial Delivery in the form attached hereto as
Exhibit IV; provided, that notwithstanding the foregoing, upon request of
Seller, Buyer in its sole but good faith discretion may elect to permit Seller
to make such delivery by not later than the third (3rd) Business Day after the
related Purchase Date, so long as Seller causes an Acceptable Attorney, Title
Company or other Person acceptable to Buyer to deliver to Buyer and the
Custodian a Bailee Letter on or prior to such Purchase Date; and Buyer hereby
permits Seller to make the Custodial Delivery of the Scheduled Assets in this
manner.  Subject to Article 6(c) and the previous sentence, in connection with
each sale, transfer, conveyance and assignment of a Purchased Asset, on or prior
to each Purchase Date with respect to such Purchased Asset, Seller shall deliver
or cause to be delivered and released to the Custodian a copy or original of
each document as specified in the Asset File (as defined in the Custodial
Agreement, and collectively, the “Purchased Asset File”), pertaining to each of
the Purchased Assets identified in the Custodial Delivery delivered therewith,
together with any other documentation in respect of such Purchased Asset
requested by Buyer, in Buyer’s sole but good faith discretion.
 
 
31

--------------------------------------------------------------------------------

 
 
(c) From time to time, Seller shall forward to the Custodian additional original
documents or additional documents evidencing any assumption, modification,
consolidation or extension of a Purchased Asset approved in accordance with the
terms of this Agreement, and upon receipt of any such other documents, the
Custodian shall hold such other documents as Buyer shall request from time to
time.  With respect to any documents that have been delivered or are being
delivered to recording offices for recording and have not been returned to
Seller in time to permit their delivery hereunder at the time required, in lieu
of delivering such original documents, Seller shall deliver to Buyer a true copy
thereof with an officer’s certificate certifying that such copy is a true,
correct and complete copy of the original, which has been transmitted for
recordation.  Seller shall deliver such original documents to the Custodian
promptly when they are received.  With respect to all of the Purchased Assets
delivered by Seller to Buyer or its designee (including the Custodian), Seller
shall execute an omnibus power of attorney substantially in the form of Exhibit
V attached hereto irrevocably appointing Buyer its attorney-in-fact with full
power upon the occurrence of an Event of Default to (i) complete and record each
assignment of mortgage, (ii) complete the endorsement of each Mortgage Note or
Mezzanine Note, (iii) take any action (including exercising voting and/or
consent rights) with respect to CMBS, Participation Interests, or intercreditor
or participation agreements, (iv) complete the preparation and filing, in form
and substance satisfactory to Buyer, of such financing statements, continuation
statements, and other UCC forms, as Buyer may from time to time, reasonably
consider necessary to create, perfect, and preserve Buyer’s security interest in
the Purchased Assets, and (v) take such other steps as may be necessary or
desirable to enforce Buyer’s rights against, under or with respect to such
Purchased Assets and the related Purchased Asset Files and the Servicing
Records.  Buyer shall deposit the Purchased Asset Files representing the
Purchased Assets, or direct that the Purchased Asset Files be deposited
directly, with the Custodian.  The Purchased Asset Files shall be maintained in
accordance with the Custodial Agreement.  If a Purchased Asset File is not
delivered to Buyer or its designee (including the Custodian), such Purchased
Asset File shall be held in trust by Seller or its designee for the benefit of
Buyer as the owner thereof.  Seller or its designee shall maintain a copy of the
Purchased Asset File and the originals of the Purchased Asset File not delivered
to Buyer or its designee.  The possession of the Purchased Asset File by Seller
or its designee is at the will of Buyer for the sole purpose of servicing the
related Purchased Asset, and such retention and possession by Seller or its
designee is in a custodial capacity only.  The books and records (including,
without limitation, any computer records or tapes) of Seller or its designee
shall be marked appropriately to reflect clearly the sale of the related
Purchased Asset to Buyer.  Seller or its designee (including the Custodian)
shall release its custody of the Purchased Asset File only in accordance with
written instructions from Buyer, unless such release is required as incidental
to the servicing of the Purchased Assets, is in connection with a repurchase of
any Purchased Asset by Seller or as otherwise required by law.
 
(d) Upon the occurrence and during the continuation of an Event of Default,
subject to the provisions of the Purchased Asset Documents, Buyer shall be
entitled to exercise all voting and corporate rights with respect to the
Purchased Assets without regard to Seller’s instructions (including, but not
limited to, if an Act of Insolvency shall occur with respect to Seller, to the
extent Seller controls or is entitled to control selection of any servicer,
Buyer may transfer any or all of such servicing to an entity satisfactory to
Buyer).  The Seller shall give prior written notice to Buyer of its intention to
exercise any voting or corporate rights with respect to a Purchased Asset that
could materially impair the Market Value of the Purchased Asset.
 
(e) Notwithstanding the provisions of Article 6(b) above requiring the execution
of the Custodial Delivery and corresponding delivery of the Purchased Asset File
to the Custodian on or prior to the related Purchase Date, with respect to each
Transaction involving a Purchased Asset that is identified in the related
Confirmation as a “Table Funded” Transaction, Seller shall, in lieu of
effectuating the delivery of all or a portion of the Purchased Asset File on or
prior to the related Purchase Date, (i) deliver to the Custodian by facsimile on
or before the related Purchase Date for the Transaction (A) the promissory
note(s), original stock certificate or participation certificate in favor of
Seller evidencing the making of the Purchased Asset, with Seller’s endorsement
of such instrument to Buyer, (B) the mortgage, security agreement or similar
item creating the security interest in the related collateral and the applicable
assignment document evidencing the transfer to Buyer, (C) such other components
of the Purchased Asset File as Buyer may require on a case by case basis with
respect to the particular Transaction, and (D) evidence satisfactory to Buyer
that all documents necessary to perfect Seller’s (and, by means of assignment to
Buyer on the Purchase Date, Buyer’s) interest in the Collateral for the
Purchased Asset, and (ii) not later than the third (3rd) Business Day following
the Purchase Date, deliver to Buyer the Custodial Delivery and to the Custodian
the entire Purchased Asset File.
 
 
32

--------------------------------------------------------------------------------

 
 
ARTICLE 7.
SALE, TRANSFER, HYPOTHECATION OR PLEDGE OF PURCHASED ASSETS
 
(a) Title to all Purchased Assets and Purchased Items shall pass to Buyer on and
as of the applicable Purchase Date, it being understood and agreed that title
passed to Buyer with respect to the Scheduled Assets in and as of the Purchase
Dates indicated on Annex II, and Buyer shall have free and unrestricted use of
all Purchased Assets, subject to the terms of this Agreement.  Nothing in this
Agreement or any other Transaction Document shall preclude Buyer from engaging
in repurchase transactions with the Purchased Assets or Purchased Items or
otherwise selling, transferring, pledging, repledging, hypothecating, or
rehypothecating the Purchased Assets or Purchased Items, but no such transaction
shall relieve Buyer of its obligations to transfer the Purchased Assets to
Seller pursuant to Article 3 of this Agreement or of Buyer’s obligation to
credit or pay Income to, or apply Income to the obligations of, Seller pursuant
to Article 4 hereof.
 
(b) Nothing contained in this Agreement or any other Transaction Document shall
obligate Buyer to segregate any Purchased Assets or Purchased Items delivered to
Buyer by Seller.  Notwithstanding anything to the contrary in this Agreement or
any other Transaction Document, no Purchased Asset shall remain in the custody
of Seller or an Affiliate of Seller.
 
ARTICLE 8.
REPRESENTATIONS AND WARRANTIES
 
(a) Each of Buyer and Seller represents and warrants to the other that (i) it is
duly authorized to execute and deliver this Agreement, to enter into
Transactions contemplated hereunder and to perform its obligations hereunder and
has taken all necessary action to authorize such execution, delivery and
performance, (ii) it will engage in such Transactions as principal (or, if
agreed in writing, in the form of an annex hereto or otherwise, in advance of
any Transaction by the other party hereto, as agent for a disclosed principal),
(iii) the person signing this Agreement on its behalf is duly authorized to do
so on its behalf (or on behalf of any such disclosed principal), (iv) it has
obtained all authorizations of any governmental body required in connection with
this Agreement and each Transaction and such authorizations are in full force
and effect and (v) the execution, delivery and performance of this Agreement and
the Transactions hereunder will not violate any law, ordinance or rule
applicable to it or its organizational documents or any agreement by which it is
bound or by which any of its assets are affected.  On the Purchase Date for any
Transaction for the purchase of any Purchased Assets by Buyer from Seller and
any Transaction hereunder and covenants that at all times while this Agreement
and any Transaction thereunder is in effect, Buyer and Seller shall each be
deemed to repeat all the foregoing representations made by it.
 
(b) In addition to the representations and warranties in subsection (a) above,
Seller represents and warrants to Buyer as of the date of this Agreement and
will be deemed to represent and warrant to Buyer as of the Purchase Date for the
purchase of any Purchased Assets by Buyer from Seller and any Transaction
thereunder and covenants that at all times while this Agreement and any
Transaction thereunder is in effect, unless otherwise stated herein:
 
 
33

--------------------------------------------------------------------------------

 
 
(i) Organization.  Seller is duly organized, validly existing and in good
standing under the laws and regulations of the jurisdiction of Seller’s
incorporation or organization, as the case may be, and is duly licensed,
qualified, and in good standing in every state where such licensing or
qualification is necessary for the transaction of Seller’s business, except
where failure to so qualify could not be reasonably likely to have a Material
Adverse Effect.  Seller has the power to own and hold the assets it purports to
own and hold, and to carry on its business as now being conducted and proposed
to be conducted, and has the power to execute, deliver, and perform its
obligations under this Agreement and the other Transaction Documents.
 
(ii) Due Execution; Enforceability.  The Transaction Documents have been or will
be duly executed and delivered by Seller, for good and valuable
consideration.  The Transaction Documents constitute the legal, valid and
binding obligations of Seller, enforceable against Seller in accordance with
their respective terms subject to bankruptcy, insolvency, and other limitations
on creditors’ rights generally and to equitable principles.
 
(iii) Ability to Perform.  Seller does not believe, nor does it have any reason
or cause to believe, that it cannot perform each and every covenant contained in
the Transaction Documents applicable to it to which it is a party.
 
(iv) Non-Contravention.  Neither the execution and delivery of the Transaction
Documents, nor consummation by Seller of the transactions contemplated by the
Transaction Documents (or any of them), nor compliance by Seller with the terms,
conditions and provisions of the Transaction Documents (or any of them) will
conflict with or result in a breach of any of the terms, conditions or
provisions of (i) the organizational documents of Seller, (ii) any contractual
obligation to which Seller is now a party or the rights under which have been
assigned to Seller or the obligations under which have been assumed by Seller or
to which the assets of Seller is subject or constitute a default thereunder, or
result thereunder in the creation or imposition of any lien upon any of the
assets of Seller, other than pursuant to the Transaction Documents, (iii) any
judgment or order, writ, injunction, decree or demand of any court applicable to
Seller, or (iv) any applicable Requirement of Law, in the case of clauses (ii)
or (iii) above, to the extent that such conflict or breach would have a Material
Adverse Effect upon Seller’s ability to perform its obligations hereunder.
 
(v) Litigation; Requirements of Law.  As of the date hereof and as of the
Purchase Date for any Transaction hereunder, there is no action, suit,
proceeding, investigation, or arbitration pending or, to the best knowledge of
Seller, threatened against Seller, any Affiliate of Seller or any of their
respective assets, nor is there any action, suit, proceeding, investigation, or
arbitration pending or threatened against Seller or any Affiliate of Seller that
may result in any Material Adverse Effect.  Seller is in compliance in all
material respects with all Requirements of Law.  Neither Seller nor any of its
Affiliates is in default in any material respect with respect to any judgment,
order, writ, injunction, decree, rule or regulation of any arbitrator or
Governmental Authority.
 
 
34

--------------------------------------------------------------------------------

 
 
(vi) No Broker.  Seller has not dealt with any broker, investment banker, agent,
or other Person (other than Buyer or an Affiliate of Buyer) who may be entitled
to any commission or compensation in connection with the sale of Purchased
Assets pursuant to any of the Transaction Documents.
 
(vii) Good Title to Purchased Assets.  Immediately prior to the purchase of any
Purchased Assets by Buyer from Seller, such Purchased Assets are free and clear
of any lien, encumbrance or impediment to transfer (including any “adverse
claim” as defined in Article 8-102(a)(1) of the UCC), and Seller is the record
and beneficial owner of and has good and marketable title to and the right to
sell and transfer such Purchased Assets to Buyer and, upon transfer of such
Purchased Assets to Buyer, Buyer shall be the owner of such Purchased Assets
free of any adverse claim.  In the event the related Transaction is
recharacterized as a secured financing of the Purchased Assets, the provisions
of this Agreement are effective to create in favor of Buyer a valid “security
interest” (as defined in Section 1-201(b)(37) of the UCC) in all rights, title
and interest of Seller in, to and under the Purchased Assets and Buyer shall
have a valid, perfected first priority security interest in the Purchased Assets
(and without limitation on the foregoing, Buyer, as entitlement holder, shall
have a “security entitlement” to the Purchased Assets).
 
(viii) No Decline in Market Value; No Defaults.  Other than as previously
disclosed to Buyer in writing prior to the Closing Date in a Requested
Exceptions Report, Seller is not aware of any post-Transaction facts or
circumstances that are reasonably likely to cause or have caused the Market
Value of any Purchased Asset to decline.  No Default or Event of Default has
occurred or exists under or with respect to the Transaction Documents.
 
(ix) Authorized Representatives.  The duly authorized representatives of Seller
are listed on, and true signatures of such authorized representatives are set
forth on, Exhibit II attached to this Agreement.
 
(x) Representations and Warranties Regarding Purchased Assets; Delivery of
Purchased Asset File.
 
(A) As of the date hereof, Seller has not assigned, pledged, or otherwise
conveyed or encumbered any Purchased Asset to any other Person, and immediately
prior to the sale of such Purchased Asset to Buyer, Seller was the sole owner of
such Purchased Asset and had good and marketable title thereto, free and clear
of all liens, in each case except for (1) liens to be released simultaneously
with the sale to Buyer hereunder and (2) liens granted by Seller in favor of the
counterparty to any Hedging Transaction, solely to the extent such liens are
expressly subordinate to the rights and interests of Buyer hereunder.
 
(B) The provisions of this Agreement and the related Confirmation are effective
to either constitute a sale of Purchased Items to Buyer or to create in favor of
Buyer a legal, valid and enforceable security interest in all right, title and
interest of Seller in, to and under the Purchased Items.
 
 
35

--------------------------------------------------------------------------------

 
 
(C) Upon receipt by the Custodian of each Mortgage Note, Mezzanine Note, B-Note
or Participation Certificate, endorsed in blank by a duly authorized officer of
Seller, either a purchase shall have been completed by Buyer of such Mezzanine
Note, B-Note or Participation Certificate, as applicable, or Buyer shall have a
valid and fully perfected first priority security interest in all right, title
and interest of Seller in the Purchased Items described therein.
 
(D) Each of the representations and warranties made in respect of the Purchased
Assets pursuant to Exhibit VI are true, complete and correct, except to the
extent disclosed in a Requested Exceptions Report.
 
(E) Upon the filing of financing statements on Form UCC-1 naming Buyer as
“Secured Party”, Seller as “Debtor” and describing the Purchased Items, in the
jurisdiction and recording office listed on Exhibit X attached hereto, the
security interests granted hereunder in that portion of the Purchased Items
which can be perfected by filing under the Uniform Commercial Code will
constitute fully perfected security interests under the Uniform Commercial Code
in all right, title and interest of Seller in, to and under such Purchased
Items.
 
(F) Upon execution and delivery of the Depository Agreement, Buyer shall either
be the owner of, or have a valid and fully perfected first priority security
interest in, the “investment property” and all “deposit accounts” (each as
defined in the Uniform Commercial Code) comprising Purchased Items or any
after-acquired property related to such Purchased Items.  Except to the extent
disclosed in a Requested Exceptions Report, Seller or its designee is in
possession of a complete, true and accurate Purchased Asset File with respect to
each Purchased Asset, except for such documents the originals of which have been
delivered to the Custodian.
 
(xi) Adequate Capitalization; No Fraudulent Transfer.  Seller has, as of such
Purchase Date, adequate capital for the normal obligations foreseeable in a
business of its size and character and in light of its contemplated business
operations.  Seller is generally able to pay, and as of the date hereof is
paying, its debts as they come due.  Seller has not become, or is presently,
financially insolvent nor will Seller be made insolvent by virtue of Seller’s
execution of or performance under any of the Transaction Documents within the
meaning of the bankruptcy laws or the insolvency laws of any
jurisdiction.  Seller has not entered into any Transaction Document or any
Transaction pursuant thereto in contemplation of insolvency or with intent to
hinder, delay or defraud any creditor.
 
 
36

--------------------------------------------------------------------------------

 
 
(xii) No Conflicts or Consents.  Neither the execution and delivery of this
Agreement and the other Transaction Documents by Seller, nor the consummation of
any of the transactions by it herein or therein contemplated, nor compliance
with the terms and provisions hereof or with the terms and provisions thereof,
will contravene or conflict with or result in the creation or imposition of (or
the obligation to create or impose) any lien upon any of the property or assets
of Seller pursuant to the terms of any indenture, mortgage, deed of trust, or
other agreement or instrument to which Seller is a party or by which Seller may
be bound, or to which Seller may be subject, other than liens created pursuant
to the Transaction Documents.  No consent, approval, authorization, or order of
any third party is required in connection with the execution and delivery by
Seller of the Transaction Documents to which it is a party or to consummate the
transactions contemplated hereby or thereby which has not already been obtained.
 
(xiii) Governmental Approvals.  No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority is required to authorize, or is
required in connection with, (i) the execution, delivery and performance of any
Transaction Document to which Seller is or will be a party, (ii) the legality,
validity, binding effect or enforceability of any such Transaction Document
against Seller or (iii) the consummation of the transactions contemplated by
this Agreement (other than the filing of certain financing statements in respect
of certain security interests).
 
(xiv) Organizational Documents.  Seller has delivered to Buyer certified copies
of its organization documents, together with all amendments thereto, if any.
 
(xv) No Encumbrances.  There are (i) no outstanding rights, options, warrants or
agreements on the part of Seller for a purchase, sale or issuance, in connection
with the Purchased Assets, (ii) no agreements on the part of Seller to issue,
sell or distribute the Purchased Assets, and (iii) no obligations on the part of
Seller (contingent or otherwise) to purchase, redeem or otherwise acquire any
securities or interests therein, except as contemplated by the Transaction
Documents.
 
(xvi) Federal Regulations.  Seller is not required to register as an “investment
company,” or a company “controlled by an investment company,” within the meaning
of the Investment Company Act of 1940, as amended.  Seller is not a “holding
company,” or a “subsidiary company of a holding company,” or an “affiliate” of
either a “holding company” or a “subsidiary company of a holding company,” as
such terms are defined in the Public Utility Holding Company Act of 2005, as
amended.
 
(xvii) Taxes.  Seller has filed or caused to be filed all tax returns that, to
the knowledge of Seller, would be delinquent if they had not been filed on or
before the date hereof and has paid all taxes shown to be due and payable on or
before the date hereof on such returns or on any assessments made against it or
any of its property and all other taxes, fees or other charges imposed on it and
any of its assets by any Governmental Authority except for any such taxes as (A)
are being appropriately contested in good faith by appropriate proceedings
diligently conducted and with respect to which adequate reserves have been
provided in accordance with GAAP or (B) are de minimis in amount; no tax liens
have been filed against any of Seller’s assets and, no claims are being asserted
with respect to any such taxes, fees or other charges.
 
(xviii) Judgments/Bankruptcy.  Except as disclosed in writing to Buyer, there
are no judgments against Seller unsatisfied of record or docketed in any court
located in the United States of America and no Act of Insolvency has ever
occurred with respect to Seller.
 
 
37

--------------------------------------------------------------------------------

 
 
(xix) Solvency.  Neither the Transaction Documents nor any Transaction
thereunder are entered into in contemplation of insolvency or with intent to
hinder, delay or defraud any of Seller’s creditors.  The transfer of the
Purchased Assets subject hereto and the obligation to repurchase such Purchased
Assets is not undertaken with the intent to hinder, delay or defraud any of
Seller’s creditors.  As of the Purchase Date, Seller is not insolvent within the
meaning of 11 U.S.C. Section 101(32) or any successor provision thereof and the
transfer and sale of the Purchased Assets pursuant hereto and the obligation to
repurchase such Purchased Asset (i) will not cause the liabilities of Seller to
exceed the assets of Seller, (ii) will not result in Seller having unreasonably
small capital, and (iii) will not result in debts that would be beyond Seller’s
ability to pay as the same mature.  Seller received reasonably equivalent value
in exchange for the transfer and sale of the Purchased Assets and the Purchased
Items subject hereto.  No petition in bankruptcy has been filed against Seller
in the last ten (10) years, and Seller has not in the last ten (10) years made
an assignment for the benefit of creditors or taken advantage of any debtors
relief laws.  Seller has only entered into agreements on terms that would be
considered arm’s length and otherwise on terms consistent with other similar
agreements with other similarly situated entities.  On the Purchase Date for
each Transaction, Seller shall be deemed to repeat all of the foregoing
representations made by it.
 
(xx) Use of Proceeds; Margin Regulations.  All proceeds of each Transaction
shall be used by Seller for purposes permitted under Seller’s governing
documents, provided that no part of the proceeds of any Transaction will be used
by Seller to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying any margin stock.  Neither the
entering into of any Transaction nor the use of any proceeds thereof will
violate, or be inconsistent with, any provision of Regulation T, U or X of the
Board of Governors of the Federal Reserve System.
 
(xxi) Full and Accurate Disclosure.  No information contained in the Transaction
Documents, or any written statement furnished by or on behalf of Seller pursuant
to the terms of the Transaction Documents, contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
contained herein or therein not misleading in light of the circumstances under
which they were made.
 
(xxii) Financial Information.  All financial data concerning Seller and the
Purchased Assets that has been delivered by or on behalf of Seller to Buyer is
true, complete and correct in all material respects.  All financial data
concerning Seller has been prepared fairly in accordance with GAAP (except that
such financial statement may be consolidated to the extent required under
GAAP).  All financial data concerning the Purchased Assets has been prepared in
accordance with standard industry practices.  Since the delivery of such data,
except as otherwise disclosed in writing to Buyer, there has been no change in
the financial position of Seller or the Purchased Assets, or in the results of
operations of Seller, which change is reasonably likely to have a Material
Adverse Effect on Seller.
 
 
38

--------------------------------------------------------------------------------

 
 
(xxiii) Hedging Transactions.  To the actual knowledge of Seller, as of the
Purchase Date for any Purchased Asset that is subject to a Hedging Transaction,
each such Hedging Transaction is in full force and effect in accordance with its
terms, each counterparty thereto is an Affiliated Hedge Counterparty or a
Qualified Hedge Counterparty, and no “Termination Event”, “Event of Default”,
“Potential Event of Default” or any similar event, however denominated, has
occurred and is continuing with respect thereto.
 
(xxiv) Servicing Agreements.  Seller has delivered to Buyer all Servicing
Agreements pertaining to the Purchased Assets and to the actual knowledge of
Seller, as of the date of this Agreement and as of the Purchase Date for the
purchase of any Purchased Assets subject to a Servicing Agreement, each such
Servicing Agreement is in full force and effect in accordance with its terms and
no default or event of default exists thereunder.
 
(xxv) No Reliance.  Seller has made its own independent decisions to enter into
the Transaction Documents and each Transaction and as to whether such
Transaction is appropriate and proper for it based upon its own judgment and
upon advice from such advisors (including without limitation, legal counsel and
accountants) as it has deemed necessary.  Seller is not relying upon any advice
from Buyer as to any aspect of the Transactions, including without limitation,
the legal, accounting or tax treatment of such Transactions.
 
(xxvi) Patriot Act.
 
(A) Seller is in compliance, in all material respects, with the (i) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other applicable enabling legislation or
executive order relating thereto, and (ii) the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act of 2001).  No part of the proceeds of any Transaction will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
 
 
39

--------------------------------------------------------------------------------

 
 
(B) Seller agrees that, from time to time upon the prior written request of
Buyer, it shall (i) execute and deliver such further documents, provide such
additional information and reports and perform such other acts as Buyer may
reasonably request in order to insure compliance with the provisions hereof
(including, without limitation, compliance with the USA Patriot Act of 2001 and
to fully effectuate the purposes of this Agreement and (ii) provide such
opinions of counsel concerning matters relating to this Agreement as Buyer may
reasonably request; provided, however, that nothing in this Article 8(b)(xxvi)
shall be construed as requiring Buyer to conduct any inquiry or decreasing
Seller’s responsibility for its statements, representations, warranties or
covenants hereunder.  In order to enable Buyer and its Affiliates to comply with
any anti-money laundering program and related responsibilities including, but
not limited to, any obligations under the USA Patriot Act of 2001 and
regulations thereunder, Seller on behalf of itself and its Affiliates makes the
following representations and covenants to Buyer and its Affiliates (for
purposes of this Article 8(b)(xxvi), the “Seller Entities”) that neither Seller,
nor, to Seller’s actual knowledge, any of its Affiliates, is a Prohibited
Investor, and Seller is not acting on behalf of or for the benefit of any
Prohibited Investor.  Seller agrees to promptly notify Buyer or a person
appointed by Buyer to administer their anti-money laundering program, if
applicable, of any change in information affecting this representation and
covenant.
 
(xxvii)   Environmental Matters.
 
(A) No properties owned or leased by Seller and no properties formerly owned or
leased by Seller, its predecessors, or any former Subsidiaries or predecessors
thereof (the “Properties”), contain, or have previously contained, any Materials
of Environmental Concern in amounts or concentrations which constitute or
constituted a violation of, or reasonably could be expected to give rise to
liability under, Environmental Laws;
 
(B) Seller is in compliance with all applicable Environmental Laws, and there is
no violation of any Environmental Laws which reasonably would be expected to
interfere with the continued operations of Seller;
 
(C) Seller has not received any notice of violation, alleged violation,
non-compliance, liability or potential liability under any Environmental Law,
nor does Seller have knowledge that any such notice will be received or is being
threatened;
 
(D) Materials of Environmental Concern have not been transported or disposed by
Seller in violation of, or in a manner or to a location which reasonably would
be expected to give rise to liability under, any applicable Environmental Law,
nor has Seller generated, treated, stored or disposed of at, on or under any of
the Properties in violation of, or in a manner that reasonably would be expected
to give rise to liability under, any applicable Environmental Law;
 
(E) No judicial proceedings or governmental or administrative action is pending,
or, to the knowledge of Seller, threatened, under any Environmental Law which
Seller is or will be named as a party, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements arising out of judicial proceedings or
governmental or administrative actions, outstanding under any Environmental Law
to which Seller is a party;
 
 
40

--------------------------------------------------------------------------------

 
 
(F) There has been no release or threat of release of Materials of Environmental
Concern in violation of or in amounts or in a manner that reasonably would be
expected to give rise to liability under any Environmental Law for which Seller
may become liable; and
 
(G) Each of the representations and warranties set forth in the preceding
clauses (A) through (G) is true and correct with respect to each parcel of real
property owned or operated by Seller.
 
(xxviii) Insider.  Seller is not an “executive officer,” “director,” or “person
who directly or indirectly or acting through or in concert with one or more
persons owns, controls, or has the power to vote more than 10% of any class of
voting securities” (as those terms are defined in 12 U.S.C. § 375(b) or in
regulations promulgated pursuant thereto) of Buyer, of a bank holding company of
which Buyer is a Subsidiary, or of any Subsidiary, of a bank holding company of
which Buyer is a Subsidiary, of any bank at which Buyer maintains a
correspondent account or of any lender which maintains a correspondent account
with Buyer.
 
(xxix) Office of Foreign Assets Control.  Seller is not a person (i) whose
property or interest in property is blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)), (ii) who engages in any dealings or
transactions prohibited by Section 2 of such executive order, or to the best of
Seller’s knowledge,  is otherwise associated with any such person in any manner
in violation of Section 2 of such executive order, or (iii) on the current list
of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other U.S. Department of Treasury’s Office
of Foreign Assets Control regulation or executive order.
 
(xxx) Notice Address; Jurisdiction of Organization.  On the date of this
Agreement, Seller’s address for notices is as specified on Annex I.  Seller’s
jurisdiction of organization is Delaware.  The location where Seller keeps its
books and records, including all computer tapes and records relating to the
Collateral and Purchased Items, is its notice address.  Seller may change its
address for notices and for the location of its books and records by giving
Buyer written notice of such change.
 
(xxxi) Anti-Money Laundering Laws.  Seller either (1) is entirely exempt from or
(2) has otherwise fully complied with all applicable anti-money laundering laws
and regulations (collectively, the “Anti-Money Laundering Laws”), by (A)
establishing an adequate anti-money laundering compliance program as required by
the Anti-Money Laundering Laws, (B) conducting the requisite due diligence in
connection with the origination of each Purchased Asset for purposes of the
Anti-Money Laundering Laws, including with respect to the legitimacy of the
related obligor (if applicable) and the origin of the assets used by such
obligor to purchase the property in question, and (C) maintaining sufficient
information to identify the related obligor (if applicable) for purposes of the
Anti-Money Laundering Laws.
 
 
41

--------------------------------------------------------------------------------

 
 
(xxxii) Ownership.  Seller is and shall remain at all times a wholly owned
subsidiary of Guarantor.
 
ARTICLE 9.
NEGATIVE COVENANTS OF SELLER
 
On and as of the date hereof and each Purchase Date and until this Agreement is
no longer in force with respect to any Transaction, Seller shall not without the
prior written consent of Buyer:
 
(a) take any action that would directly or indirectly impair or adversely affect
Buyer’s title to the Purchased Assets;
 
(b) transfer, assign, convey, grant, bargain, sell, set over, deliver or
otherwise dispose of, or pledge or hypothecate, directly or indirectly, any
interest in the Purchased Assets (or any of them) to any Person other than
Buyer, or engage in repurchase transactions or similar transactions with respect
to the Purchased Assets (or any of them) with any Person other than Buyer;
 
(c) modify in any material respect any Servicing Agreements to which it is a
party, without the consent of Buyer in its sole and absolute discretion;
 
(d) create, incur or permit to exist any lien, encumbrance or security interest
in or on any of the Purchased Assets, the other Collateral or Purchased Items,
other than the security interest granted by Seller pursuant to Article 5 of this
Agreement;
 
(e) create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except for the
following, hereinafter referred to as the “Permitted Liens”:
 
(i) Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings, provided, that adequate reserves with respect thereto
are maintained on the books of the related borrower or its subsidiaries, as the
case may be, in conformity with GAAP; and
 
(ii) Liens created pursuant to the Transaction Documents;
 
(f) enter into any transaction of merger or consolidation or amalgamation, that
is likely to have a material adverse effect on the creditworthiness or financial
condition of Seller, or liquidate, wind up or dissolve itself (or suffer any
liquidation, winding up or dissolution), sell all or substantially all of its
assets without the consent of Buyer in its sole and absolute discretion;
 
(g) consent or assent to any amendment or supplement to, or termination of, any
note, loan agreement, mortgage or guarantee relating to the Purchased Assets or
other agreement or instrument relating to the Purchased Assets other than in
accordance with Article 26;
 
(h) permit the organizational documents or organizational structure of Seller to
be amended without the prior written consent of Buyer in its sole and absolute
discretion;
 
 
42

--------------------------------------------------------------------------------

 
 
(i) acquire or maintain any right or interest in any Purchased Asset or
Underlying Mortgaged Property that is senior to or pari passu with the rights
and interests of Buyer therein under this Agreement and the other Transaction
Documents;
 
(j) use any part of the proceeds of any Transaction hereunder for any purpose
which violates, or would be inconsistent with, the provisions of Regulation T, U
or X of the Board of Governors of the Federal Reserve System; and
 
(k) enter into any Hedging Transaction with respect to any Purchased Asset with
any entity that is not an Affiliated Hedge Counterparty or a Qualified Hedge
Counterparty;
 
(l) from and after December 15, 2011, and through and including December 14,
2012, permit the aggregate Repurchase Price of all Purchased Assets under this
Agreement to exceed an amount equal to $110,000,000;
 
(m) from and after December 15, 2012, and through and including December 14,
2013, permit the aggregate Repurchase Price of all Purchased Assets under this
Agreement to exceed an amount equal to $65,000,000;
 
(n) from and after December 15, 2013, and through and including December 14,
2014, permit the aggregate Repurchase Price of all Purchased Assets under this
Agreement to exceed an amount equal to $30,000,000;
 
(o) permit Stephen Plavin to discontinue his current employment with his current
responsibilities throughout the term of this Agreement; provided, that if
Stephen Plavin is no longer so employed, replacement(s) acceptable to Buyer in
its sole and absolute discretion shall be appointed within thirty (30) days
after his departure; and
 
(p) (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (i), (iii)
apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for Seller or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing.


Compliance with covenants in this Article 9 must be evidenced by a compliance
certificate furnished together therewith as further provided in Article
10(j)(ii) below, and compliance with all such covenants are subject to
verification by Buyer.
 
 
43

--------------------------------------------------------------------------------

 
 
ARTICLE 10.
AFFIRMATIVE COVENANTS OF SELLER
 
(a) Seller shall promptly notify Buyer of any material adverse change in its
business operations and/or financial condition; provided, however, that nothing
in this Article 10 shall relieve Seller of its obligations under this Agreement.
 
(b) Seller shall provide Buyer with copies of such documents as Buyer may
reasonably request evidencing the truthfulness of the representations set forth
in Article 8.
 
(c) Seller shall (1) defend the right, title and interest of Buyer in and to the
Collateral and Purchased Items against, and take such other action as is
necessary to remove, the Liens, security interests, claims and demands of all
Persons (other than security interests by or through Buyer) and (2) at Buyer’s
reasonable request, take all action necessary to ensure that Buyer will have a
first priority security interest in the Purchased Assets subject to any of the
Transactions in the event such Transactions are recharacterized as secured
financings.
 
(d) Seller shall notify Buyer and the Depository of the occurrence of any
Default or Event of Default with respect to Seller as soon as possible but in no
event later than the immediately succeeding Business Day after obtaining actual
knowledge of such event.
 
(e) Seller shall cause the special servicer rating of the special servicer with
respect to all mortgage loans underlying Purchased Assets to be no lower than
“average” by S&P to the extent Seller controls or is entitled to control the
selection of the special servicer.  In the event the special servicer rating
with respect to any Person acting as special servicer for any mortgage loans
underlying Purchased Assets shall be below “average” by S&P, or if an Act of
Insolvency occurs with respect to Seller or Guarantor, Buyer shall be entitled
to transfer special servicing with respect to all Purchased Assets to an entity
satisfactory to Buyer, to the extent Seller controls or is entitled to control
the selection of the special servicer.
 
(f) Seller shall promptly (and in any event not later than two (2) Business Days
following receipt) deliver to Buyer (i) any notice of the occurrence of an event
of default under or report received by Seller pursuant to the Purchased Asset
Documents; (ii) any notice of transfer of servicing under the Purchased Asset
Documents and (iii) any other information with respect to the Purchased Assets
that may be requested by Buyer from time to time.
 
(g) Seller will permit Buyer or its designated representative to inspect
Seller’s records with respect to the Collateral and the Purchased Items and the
conduct and operation of its business related thereto upon reasonable prior
written notice from Buyer or its designated representative, at such reasonable
times and with reasonable frequency, and to make copies of extracts of any and
all thereof, subject to the terms of any confidentiality agreement between Buyer
and Seller.  Buyer shall act in a commercially reasonable manner in requesting
and conducting any inspection relating to the conduct and operation of Seller’s
business.
 
 
44

--------------------------------------------------------------------------------

 
 
(h) If Seller shall at any time become entitled to receive or shall receive any
rights, whether in addition to, in substitution of, as a conversion of, or in
exchange for a Purchased Asset, or otherwise in respect thereof, Seller shall
accept the same as Buyer’s agent, hold the same in trust for Buyer and deliver
the same forthwith to Buyer (or the Custodian, as appropriate) in the exact form
received, duly endorsed by Seller to Buyer, if required, together with an
undated bond power covering such certificate duly executed in blank to be held
by Buyer hereunder as additional collateral security for the Transactions.  If
any sums of money or property so paid or distributed in respect of the Purchased
Assets shall be received by Seller, Seller shall, until such money or property
is paid or delivered to Buyer, hold such money or property in trust for Buyer,
segregated from other funds of Seller, as additional collateral security for the
Transactions.
 
(i) At any time from time to time upon the reasonable request of Buyer, at the
sole expense of Seller, Seller will promptly and duly execute and deliver such
further instruments and documents and take such further actions as Buyer may
deem necessary or desirable to (i) obtain or preserve the security interest
granted hereunder, (ii) ensure that such security interest remains fully
perfected at all times and remains at all times first in priority as against all
other creditors of Seller (whether or not existing as of the Closing Date or in
the future) and (iii) obtain or preserve the rights and powers herein granted
(including, among other things, filing such UCC financing statements as Buyer
may request).  If any amount payable under or in connection with any of the
Collateral shall be or become evidenced by any promissory note, other instrument
or certificated security, such note, instrument or certificated security shall
be promptly delivered to Buyer, duly endorsed in a manner satisfactory to Buyer,
to be itself held as Collateral pursuant to the Transaction Documents.
 
(j) Seller shall provide, or to cause to be provided, to Buyer the following
financial and reporting information:
 
(i) Within fifteen (15) calendar days after each month-end, a monthly reporting
package substantially in the form of Exhibit III-A attached hereto (the “Monthly
Reporting Package”);
 
(ii)  Within forty-five (45) calendar days after the last day of each of the
first three fiscal quarters in any fiscal year, a quarterly reporting package
substantially in the form of Exhibit III-B attached hereto (the “Quarterly
Reporting Package”);
 
(iii) Within ninety (90) calendar days after the last day of its fiscal year, an
annual reporting package substantially in the form of Exhibit III-C attached
hereto (the “Annual Reporting Package”); and
 
(iv) Upon Buyer’s request:
 
(A) a listing of any changes in Hedging Transactions with Qualified Hedge
Counterparties, the names of the Qualified Hedge Counterparties and the material
terms of such Hedging Transactions, delivered within ten (10) days after Buyer’s
request; and
 
(B) copies of Seller’s and Guarantor’s Federal Income Tax returns, if any,
delivered within thirty (30) days after the earlier of (A) filing or (B) the
last filing extension period.
 
 
45

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary in Article 11, if Seller fails to
deliver the complete Monthly Reporting Package described in clause (j)(i) above
as a result of the failure of the related borrower to deliver any information as
required by the underlying loan documents, then Seller shall immediately
repurchase the related Purchased Asset at the Repurchase Price; provided,
however, that Seller shall have a period of seven (7) calendar days from the
date of delivery of the incomplete Monthly Reporting Package to provide any
missing information.
 
(k) Seller shall make a representative available to Buyer every month for
attendance at a telephone conference, the date of which to be mutually agreed
upon by Buyer and Seller, regarding the status of each Purchased Asset, Seller’s
compliance with the requirements of Articles 9 and 10, and any other matters
relating to the Transaction Documents or Transactions that Buyer wishes to
discuss with Seller.
 
(l) Seller shall and shall cause Guarantor to at all times (i) comply with all
contractual obligations, (ii) comply in all respects with all laws, ordinances,
rules, regulations and orders (including, without limitation, environmental
laws) of any Governmental Authority or any other federal, state, municipal or
other public authority having jurisdiction over Seller and Guarantor or any of
its assets and Seller and Guarantor shall do or cause to be done all things
necessary to preserve and maintain in full force and effect its legal existence,
and all licenses material to its business and (iii) maintain and preserve its
legal existence and all of its material rights, privileges, licenses and
franchises necessary for the operation of its business (including, without
limitation, preservation of all lending licenses held by Seller and of Seller’s
status as a “qualified transferee” (however denominated) under all documents
which govern the Purchased Assets).
 
(m) Seller shall maintain all of its books, records, financial statements and
bank accounts separate from those of its Affiliates (except that such financial
statements may be consolidated to the extent consolidation is required under
GAAP or as a matter of Requirements of Law; provided, that (i) appropriate
notation shall be made on such financial statements to indicate the separateness
of the Seller from such Affiliate and to indicate that the Seller’s assets and
credit are not available to satisfy the debts and other obligations of such
Affiliate or any other Person and (ii) such assets shall also be listed on the
Seller’s own separate balance sheet) and file its own tax returns (except to the
extent consolidation is required or permitted under Requirements of
Law).  Seller shall cause Guarantor to at all times keep proper books of records
and accounts in which full, true and correct entries shall be made of its
transactions fairly in accordance with GAAP, and set aside on its books from its
earnings for each fiscal year all such proper reserves in accordance with GAAP.
 
(n) Seller shall observe, perform and satisfy all the terms, provisions,
covenants and conditions required to be observed, performed or satisfied by it,
and shall pay when due all costs, fees and expenses required to be paid by it,
under the Transaction Documents.  Seller shall pay and discharge all taxes,
levies, liens and other charges on its assets and on the Collateral that, in
each case, in any manner would create any lien or charge upon the Collateral,
other than any such taxes that are being appropriately contested in good faith
by appropriate proceedings diligently conducted and with respect to which
adequate reserves have been provided in accordance with GAAP.
 
 
46

--------------------------------------------------------------------------------

 
 
(o) Seller shall advise Buyer in writing of the opening of any new chief
executive office or the closing of any such office of Seller or Guarantor and of
any change in Seller’s or Guarantor’s name or the places where the books and
records pertaining to the Purchased Assets are held not less than fifteen (15)
Business Days prior to taking any such action.
 
(p) Seller will maintain records with respect to the Collateral and Purchased
Items and the conduct and operation of its business with no less a degree of
prudence than if the Collateral and Purchased Items were held by Seller for its
own account and will furnish Buyer, upon reasonable request by Buyer or its
designated representative, with reasonable information obtainable by Seller with
respect to the Collateral and Purchased Items and the conduct and operation of
its business.
 
(q) Seller shall provide Buyer and its Affiliates with reasonable access plus
any such additional reports as Buyer may request.  Upon two (2) Business Day’s
prior notice (unless a Default or an Event of Default shall have occurred and is
continuing, in which case, no prior notice shall be required), during normal
business hours, Seller shall allow Buyer to (i) review any operating statements,
occupancy status and other property level information with respect to the
underlying real estate directly or indirectly securing or supporting the
Purchased Assets that either is in Seller’s possession or is available to
Seller, (ii) examine, copy (at Buyer’s expense) and make extracts from its books
and records, to inspect any of its Properties, and (iii) discuss Seller’s
business and affairs with its officers.
 
(r) Seller shall maintain or replace the Hedging Transactions with respect to
each of the Hedge-Required Assets that are in place as of the Closing Date, to
the extent necessary to hedge interest rate risk associated with the Purchase
Price on such Hedge-Required Assets, in a manner reasonably acceptable to Buyer,
to the extent that such Hedging Transactions will not give rise to
non-qualifying REIT income under Section 856 of the Code.
 
(s) Seller shall take all such steps as Buyer deems necessary to perfect the
security interest granted pursuant to Article 5 in the Hedging Transactions,
shall take such action as shall be necessary or advisable to preserve and
protect Seller’s interest under all such Hedging Transactions (including,
without limitation, requiring the posting of any required additional collateral
thereunder, and hereby authorizes Buyer to take any such action that Seller
fails to take after demand therefor by Buyer.  Seller shall provide the
Custodian with copies of all documentation relating to Hedging Transactions with
Qualified Hedge Counterparties promptly after entering into same.  All Hedging
Transactions, if any, entered into by Seller with Buyer or any of its Affiliates
in respect of any Purchased Asset shall be terminated contemporaneously with the
repurchase of such Purchased Asset on the Repurchase Date therefor.
 
(t) Seller shall:
 
(i) continue to engage in business of the same general type as now conducted by
it or otherwise as approved by Buyer prior to the date hereof and maintain and
preserve its legal existence and all of its material rights, privileges,
licenses and franchises necessary for the operation of its business (including,
without limitation, preservation of all lending licenses held by Seller and of
Seller’s status as a “qualified transferee” (however denominated) under all
documents which govern the Purchased Assets);
 
 
47

--------------------------------------------------------------------------------

 
 
(ii) comply with all contractual obligations and with the requirements of all
applicable laws, rules, regulations and orders of Governmental Authorities
(including, without limitation, all environmental laws) if failure to comply
with such requirements would be reasonably likely (either individually or in the
aggregate) to have a Material Adverse Effect;
 
(iii) keep adequate records and books of account, in which complete entries will
be made in accordance with GAAP consistently applied;
 
(iv) not (a) cause or permit any change to be made in its name, organizational
identification number, identity or corporate structure, or the places where the
books and records pertaining to the Purchased Asset are held, (b) cause or
permit the opening of any new chief executive office or the closing of any such
office of Seller, or (c) change its jurisdiction of organization, unless it
shall have provided Buyer thirty (30) days’ prior written notice of such change
and shall have first taken all action required by Buyer for the purpose of
perfecting or protecting the lien and security interest of Buyer established
hereunder;
 
(v) pay and discharge all taxes, assessments and governmental charges or levies
imposed on it or on its income or profits or on any of its Property prior to the
date on which penalties attach thereto, except for any such tax, assessment,
charge or levy the payment of which is being contested in good faith and by
proper proceedings and against which adequate reserves are being maintained;
 
(vi) own no assets, and shall not engage in any business, other than the assets
and transactions specifically contemplated by this Agreement and any other
Transaction Document;
 
(vii) not incur any Indebtedness or other obligation, secured or unsecured,
direct or indirect, absolute or contingent (including guaranteeing any
obligation), other than as otherwise permitted under this Agreement;
 
(viii) not make any loans or advances to any Affiliate or third party and shall
not acquire obligations or securities of its Affiliates, in each case other than
in connection with the origination or acquisition of Assets for purchase under
the Transaction Documents;
 
(ix) pay its debts and liabilities (including, as applicable, shared personnel
and overhead expenses) only from its own assets;
 
(x) comply with the provisions of its Governing Documents;
 
(xi) do all things necessary to observe organizational formalities and to
preserve its existence, and shall not amend, modify, waive provisions of or
otherwise change its Governing Documents;
 
 
48

--------------------------------------------------------------------------------

 
 
(xii) be, and at all times shall hold itself out to the public as, a legal
entity separate and distinct from any other entity (including any Affiliate),
shall correct any known misunderstanding regarding its status as a separate
entity, shall conduct business in its own name, and shall not identify itself or
any of its Affiliates as a division of the other;
 
(xiii) maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations and shall remain Solvent;
 
(xiv) not engage in or suffer any Change of Control, dissolution, winding up,
liquidation, consolidation or merger in whole or in part or convey or transfer
all or substantially all of its properties and assets to any Person (except as
contemplated herein);
 
(xv) not commingle its funds or other assets with those of any Affiliate or any
other Person and shall maintain its properties and assets in such a manner that
it would not be costly or difficult to identify, segregate or ascertain its
properties and assets from those of others;
 
(xvi) maintain its properties, assets and accounts separate from those of any
Affiliate or any other Person;
 
(xvii) not hold itself out to be responsible for the debts or obligations of any
other Person;
 
(xviii) not enter into any transaction with an Affiliate of Seller except on
commercially reasonable terms similar to those available to unaffiliated parties
in an arm’s-length transaction;
 
(xix) maintain a sufficient number of employees in light of contemplated
business operations;
 
(xx) use separate stationary, invoices and checks bearing its own name;
 
(xxi) allocate fairly and reasonably any overhead for shared office space and
for services performed by an employee of an Affiliate;
 
(xxii) not pledge its assets to secure the obligations of any other Person; and
 
(xxiii) not form, acquire or hold any Subsidiary or own any equity interest in
any other entity, except, subject to Buyer’s prior written consent, as may be
required to maintain REIT compliance.
 
 
49

--------------------------------------------------------------------------------

 
 
(u) With respect to any Purchased Asset that is not serviced by Buyer, Seller
shall cause each servicer of such Purchased Assets to provide to Buyer and to
the Custodian via Electronic Transmission, promptly upon request by Buyer a
Servicing Tape for the month (or any portion thereof) prior to the date of
Buyer’s request; provided, that to the extent any servicer does not provide any
such Servicing Tape, Seller shall prepare and provide to Buyer and the Custodian
via Electronic Transmission a remittance report containing the servicing
information that would otherwise be set forth in the Servicing Tape; provided
further, that regardless of whether Seller at any time delivers any such
remittance report, Seller shall at all times use commercially reasonable efforts
to cause each servicer to provide each Servicing Tape in accordance with this
Article 10(u).
 
(v) With respect to each Eligible Asset to be purchased hereunder that is an
Eligible Loan, Seller shall notify Buyer in writing of the creation of any right
or interest in such Eligible Loan or related Underlying Mortgaged Property that
is senior to or pari passu with the rights and interests that are to be
transferred to Buyer under this Agreement and the other Transaction Documents,
and whether any such interest will be held or obtained by Seller or an Affiliate
of Seller.
 
(w) Seller shall be solely responsible for the fees and expenses of the
Custodian, Depository and Servicer.
 
ARTICLE 11.
EVENTS OF DEFAULT; REMEDIES
 
(a) Each of the following events shall constitute an “Event of Default” under
this Agreement:
 
(i) Seller or Guarantor shall fail to repurchase Purchased Assets upon the
applicable Repurchase Date;
 
(ii) Buyer shall fail to receive on any Remittance Date the accreted value of
the Price Differential (less any amount of such Price Differential previously
paid by Seller to Buyer) (including, without limitation, in the event the Income
paid or distributed on or in respect of the Purchased Assets is insufficient to
make such payment and Seller does not make such payment or cause such payment to
be made) (except that such failure shall not be an Event of Default by Seller if
sufficient Income, other than Principal Payments, is on deposit in
the  Depository Account and the Depository fails to remit such funds to Buyer);
 
(iii) Seller or Guarantor shall fail to make any payment not otherwise addressed
under this Article 11(a) owing to Buyer that has become due, whether by
acceleration or otherwise under the terms of this Agreement, which failure is
not remedied within three (3) Business Days of notice thereof;
 
(iv) Seller shall default in the observance or performance of any agreement
contained in Article 9 of this Agreement and, such default shall not be cured
within five (5) Business Days after notice by Buyer to Seller thereof;
 
(v) an Act of Insolvency occurs with respect to Seller or Guarantor;
 
 
50

--------------------------------------------------------------------------------

 
 
(vi) either Seller or Guarantor shall admit to any Person its inability to, or
its intention not to, perform any of its respective obligations under any
Transaction Document;
 
(vii) the Custodial Agreement, the Depository Agreement or any other Transaction
Document or a replacement therefor acceptable to Buyer shall for whatever reason
be terminated or cease to be in full force and effect, or the enforceability
thereof shall be contested by Seller;
 
(viii) Seller or Guarantor shall be in default under (i) any Indebtedness of
Seller or Guarantor, as applicable, which default (1) involves the failure to
pay a matured obligation of any amount with respect to Seller or $250,000, with
respect to Guarantor or (2) permits the acceleration of the maturity of
obligations by any other party to or beneficiary with respect to such
Indebtedness with respect to Seller, or if the aggregate amount of the
Indebtedness in respect of which such default or defaults shall have occurred is
at least $250,000, with respect to Guarantor; or (ii) any other material
contract to which Seller or Guarantor is a party which default (1) involves the
failure to pay a matured obligation or (2) permits the acceleration of the
maturity of obligations by any other party to or beneficiary of such contract in
any amount, with respect to Seller or $250,000, with respect to Guarantor;
 
(ix) Seller or Guarantor shall be in default under any Indebtedness to Buyer or
any of its respective present or future Affiliates, which default (1) involves
the failure to pay a matured obligation, or (2) permits the acceleration of the
maturity of obligations by any other party to or beneficiary with respect to
such Indebtedness;
 
(x) (i) Seller or an ERISA Affiliate shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan that is not exempt from such Sections of ERISA and the Code,
(ii) any material “accumulated funding deficiency” (as defined in Section 302 of
ERISA), whether or not waived, shall exist with respect to any Plan or any Lien
in favor of the PBGC or a Plan shall arise on the assets of Seller or any ERISA
Affiliate, (iii) a Reportable Event (as referenced in Section 4043(b)(3) of
ERISA) shall occur with respect to, or proceedings shall commence to have a
trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of Buyer, likely to
result in the termination of such Plan for purposes of Title IV of ERISA,
(iv) any Plan shall terminate for purposes of Title IV of ERISA, (v) Seller or
any ERISA Affiliate shall, or in the reasonable opinion of Buyer is likely to,
incur any liability in connection with a withdrawal from, or the insolvency or
reorganization of, a Multiemployer Plan or (vi) any other event or condition
shall occur or exist with respect to a Plan; and in each case in clauses (i)
through (vi) above, such event or condition, together with all other such events
or conditions, if any, could reasonably be expected to have a Material Adverse
Effect;
 
 
51

--------------------------------------------------------------------------------

 
 
(xi) either (A) the Transaction Documents shall for any reason not cause, or
shall cease to cause, Buyer to be the owner free of any adverse claim of any of
the Purchased Assets, and such condition is not cured by Seller within five (5)
Business Days after notice thereof from Buyer to Seller, or (B) if a Transaction
is recharacterized as a secured financing, and the Transaction Documents with
respect to any Transaction shall for any reason cease to create and maintain a
valid first priority security interest in favor of Buyer in any of the Purchased
Assets;
 
(xii) an “Event of Default,” “Termination Event,” “Potential Event of Default”
or other default or breach, however defined therein, occurs under any Hedging
Transaction on the part of Seller, or the counterparty to Seller on any such
Hedging Transaction with a Qualified Hedge Counterparty ceases to be a Qualified
Hedge Counterparty, that is otherwise not cured within any applicable cure
period thereunder or, if no cure period exists thereunder, which is not cured by
Seller within three (3) Business Days after notice thereof from an Affiliated
Hedge Counterparty or Qualified Hedge Counterparty to Seller;
 
(xiii) any governmental, regulatory, or self-regulatory authority shall have
taken any action to remove, limit, restrict, suspend or terminate the rights,
privileges, or operations of Seller or Guarantor, which suspension has a
Material Adverse Effect in the determination of Buyer and that is not cured by
Seller within fifteen (15) Business Days after notice thereof from Buyer to
Seller;
 
(xiv) any condition shall exist that constitutes a Material Adverse Effect in
Buyer’s sole discretion exercised in good faith and that is not cured by Seller
within three (3) Business Days after notice thereof from Buyer to Seller;
 
(xv) any representation made by Seller to Buyer shall have been incorrect or
untrue in any material respect when made or repeated or deemed to have been made
or repeated (other than the representations and warranties of Seller set forth
in Exhibit VI and Article 8(b)(x)(D) or Article 8(b)(viii) (as they relate
solely to the Purchased Assets));
 
(xvi) a final non-appealable judgment by any competent court in the United
States of America for the payment of money shall have been (a) rendered against
Seller or (b) rendered against Guarantor in an amount greater than $250,000, and
remained undischarged or unpaid for a period of sixty (60) days, during which
period execution of such judgment is not effectively stayed by bonding over or
other means acceptable to Buyer;
 
(xvii) if Seller shall breach or fail to perform any of the terms, covenants,
obligations or conditions of this Agreement, other than as specifically
otherwise referred to in this definition of “Event of Default”, and such breach
or failure to perform is not remedied within the earlier of fifteen (15) days
after (a) delivery of notice thereof to Seller by Buyer, or (b) actual knowledge
on the part of Seller of such breach or failure to perform; provided, that, if
Buyer determines, in its sole discretion, that any such breach is capable of
being cured and such Seller is diligently and continuously pursuing such a cure
in good faith but is not able to do so on a timely basis, such Seller shall have
an additional period of time, not to exceed thirty (30) additional days, within
which to complete such cure;
 
 
52

--------------------------------------------------------------------------------

 
 
(xviii) the Guarantee Agreement or a replacement therefor acceptable to Buyer
shall for whatever reason be terminated or cease to be in full force and effect,
or the enforceability thereof shall be contested by Guarantor or Seller;
 
(xix) the breach by Guarantor of any term or condition set forth in the
Guarantee Agreement or of any representation, warranty, certification or
covenant made or deemed made in the Guarantee Agreement by Guarantor or if any
certificate furnished by Guarantor to Buyer pursuant to the provisions hereof or
thereof or any information with respect to the Purchased Assets furnished in
writing on behalf of Guarantor shall prove to have been false or misleading in
any respect as of the time made or furnished;
 
(xx) (A) an Event of Default (as such term is defined in the JPMCF Repurchase
Agreement) occurs under the JPMCF Facility, (B) an Event of Default (as such
term is defined in the Morgan Stanley Facility documents) occurs under the
Morgan Stanley Facility, or (C) an Event of Default (as such term is defined in
the Citigroup Facility documents) occurs under the Citigroup Facility; and
 
(xxi) if Buyer has reasonably determined that Seller is not managing (or causing
the management of) the Purchased Assets in the same manner as such Purchased
Assets are being managed on the Closing Date and Seller does not exercise
commercially reasonable efforts to cure such failure within five (5) Business
Days following receipt of written notice from Buyer.
 
(b) After the occurrence and during the continuance of an Event of Default,
Seller hereby appoints Buyer as attorney-in-fact of Seller for the purpose of
carrying out the provisions of this Agreement and taking any action and
executing or endorsing any instruments that Buyer may deem necessary or
advisable to accomplish the purposes hereof, which appointment as
attorney-in-fact is irrevocable and coupled with an interest.  If an Event of
Default shall occur and be continuing with respect to Seller, the following
rights and remedies shall be available to Buyer:
 
(i) At the option of Buyer, exercised by written notice to Seller (which option
shall be deemed to have been exercised, even if no notice is given, immediately
upon the occurrence of an Act of Insolvency with respect to Seller or
Guarantor), the Repurchase Date for each Transaction hereunder shall, if it has
not already occurred, be deemed immediately to occur (the date on which such
option is exercised or deemed to have been exercised being referred to
hereinafter as the “Accelerated Repurchase Date”).
 
(ii) If Buyer exercises or is deemed to have exercised the option referred to in
Article 11(b)(i) of this Agreement:
 
(A) Seller’s obligations hereunder to repurchase all Purchased Assets shall
become immediately due and payable on and as of the Accelerated Repurchase Date;
and
 
 
53

--------------------------------------------------------------------------------

 
 
(B) to the extent permitted by applicable law, the Repurchase Price with respect
to each Transaction (determined as of the Accelerated Repurchase Date) shall be
increased by the aggregate amount obtained by daily application of, on a 360 day
per year basis for the actual number of days during the period from and
including the Accelerated Repurchase Date to but excluding the date of payment
of the Repurchase Price (as so increased), (x) the Pricing Rate for such
Transaction multiplied by (y) the Repurchase Price for such Transaction
(decreased by (I) any amounts actually remitted to Buyer by the Depository or
Seller from time to time pursuant to Article 4 of this Agreement and applied to
such Repurchase Price, and (II) any amounts applied to the Repurchase Price
pursuant to Article 11(b)(iii) of this Agreement); and
 
(C) the Custodian shall, upon the request of Buyer, deliver to Buyer all
instruments, certificates and other documents then held by the Custodian
relating to the Purchased Assets.
 
(iii) Upon the occurrence of an Event of Default with respect to Seller, Buyer
may (A) immediately sell, at a public or private sale in a commercially
reasonable manner and at such price or prices as Buyer may deem satisfactory any
or all of the Purchased Assets, and/or (B) in its sole discretion elect, in lieu
of selling all or a portion of such Purchased Assets, to give Seller credit for
such Purchased Assets in an amount equal to the Market Value of such Purchased
Assets against the aggregate unpaid Repurchase Price for such Purchased Assets
and any other amounts owing by Seller under the Transaction Documents.  The
proceeds of any disposition of Purchased Assets effected pursuant to this
Article 11(b)(iii) shall be applied, (u) first, to the costs and expenses
incurred by Buyer in connection with Seller’s default; (v) second, to
consequential damages, including, but not limited to, costs of cover and/or
Hedging Transactions, if any; (w) third, to actual, out-of-pocket damages
incurred by Buyer in connection with Seller’s default, (x) fourth, to the
Repurchase Price; (y) fifth, to any Breakage Costs or any other outstanding
obligation of Seller to Buyer; and (z) sixth, to return any excess to Seller.
 
(iv) The parties recognize that it may not be possible to purchase or sell all
of the Purchased Assets on a particular Business Day, or in a transaction with
the same purchaser, or in the same manner because the market for such  Purchased
Assets may not be liquid.  In view of the nature of the Purchased Assets, the
parties agree that liquidation of a Transaction or the Purchased Assets does not
require a public purchase or sale and that a good faith private purchase or sale
shall be deemed to have been made in a commercially reasonable
manner.  Accordingly, Buyer may elect, in its sole discretion, the time and
manner of liquidating any Purchased Assets, and nothing contained herein shall
(A) obligate Buyer to liquidate any Purchased Assets on the occurrence and
during the continuance of an Event of Default or to liquidate all of the
Purchased Assets in the same manner or on the same Business Day or (B)
constitute a waiver of any right or remedy of Buyer.
 
 
54

--------------------------------------------------------------------------------

 
 
(v) Seller shall be liable to Buyer and its Affiliates and shall indemnify Buyer
and its Affiliates for (A) the amount (including in connection with the
enforcement of this Agreement) of all actual out-of-pocket losses, costs and
expenses, including reasonable legal fees and expenses, actually incurred by
Buyer in connection with or as a consequence of an Event of Default with respect
to Seller and (B) all costs incurred by Buyer in connection with Hedging
Transactions in the event that Seller, from and after an Event of Default, takes
any action to impede or otherwise affect Buyer’s remedies under this Agreement.
 
(vi) Buyer shall have, in addition to its rights and remedies under the
Transaction Documents, all of the rights and remedies provided by applicable
federal, state, foreign (where relevant), and local laws (including, without
limitation, if the Transactions are recharacterized as secured financings, the
rights and remedies of a secured party under the UCC of the State of New York,
to the extent that the UCC is applicable, and the right to offset any mutual
debt and claim), in equity, and under any other agreement between Buyer and
Seller.  Without limiting the generality of the foregoing, Buyer shall be
entitled to set off the proceeds of the liquidation of the Purchased Assets
against all of Seller’s obligations to Buyer under this Agreement, without
prejudice to Buyer’s right to recover any deficiency.
 
(vii) Subject to the notice and cure periods set forth herein, Buyer may
exercise any or all of the remedies available to Buyer immediately upon the
occurrence of an Event of Default with respect to Seller and at any time during
the continuance thereof.  All rights and remedies arising under the Transaction
Documents, as amended from time to time, are cumulative and not exclusive of any
other rights or remedies that Buyer may have.
 
(viii) Buyer may enforce its rights and remedies hereunder without prior
judicial process or hearing, and Seller hereby expressly waives any defenses
Seller might otherwise have to require Buyer to enforce its rights by judicial
process.  Seller also waives, to the extent permitted by law, any defense Seller
might otherwise have arising from the use of nonjudicial process, disposition of
any or all of the Purchased Assets, or from any other election of
remedies.  Seller recognizes that nonjudicial remedies are consistent with the
usages of the trade, are responsive to commercial necessity and are the result
of a bargain at arm’s length.
 
(c) As an administrative note to Buyer, and without impairing any right or
remedy of Buyer hereunder or creating any duty or obligation of Buyer to Seller
or any other Person under this Agreement, it is noted that the Buyer may be
required to deliver a notice in connection with actions described in Article
11(b) above pursuant to the Intercreditor Agreement.
 
ARTICLE 12.
SINGLE AGREEMENT
 
Buyer and Seller acknowledge that, and have entered hereinto and will enter into
each Transaction hereunder in consideration of and in reliance upon the fact
that, all Transactions hereunder constitute a single business and contractual
relationship and have been made in consideration of each other.  Accordingly,
each of Buyer and Seller agrees (i) to perform all of its obligations in respect
of each Transaction hereunder, and that a default in the performance of any such
obligations shall constitute a default by it in respect of all Transactions
hereunder, (ii) that each of them shall be entitled to set off claims and apply
property held by them in respect of any Transaction against obligations owing to
them in respect of any other Transactions hereunder and (iii) that payments,
deliveries and other transfers made by either of them in respect of any
Transaction shall be deemed to have been made in consideration of payments,
deliveries and other transfers in respect of any other Transactions hereunder,
and the obligations to make any such payments, deliveries and other transfers
may be applied against each other and netted.
 
 
55

--------------------------------------------------------------------------------

 
 
ARTICLE 13.
RECORDING OF COMMUNICATIONS
 
EACH OF BUYER AND SELLER SHALL HAVE THE RIGHT (BUT NOT THE OBLIGATION) FROM TIME
TO TIME TO MAKE OR CAUSE TO BE MADE TAPE RECORDINGS OF COMMUNICATIONS BETWEEN
ITS EMPLOYEES, IF ANY, AND THOSE OF THE OTHER PARTY WITH RESPECT TO
TRANSACTIONS; PROVIDED, HOWEVER, THAT SUCH RIGHT TO RECORD COMMUNICATIONS SHALL
BE LIMITED TO COMMUNICATIONS OF EMPLOYEES TAKING PLACE ON THE TRADING FLOOR OF
THE APPLICABLE PARTY.  EACH OF BUYER AND SELLER HEREBY CONSENTS TO THE
ADMISSIBILITY OF SUCH TAPE RECORDINGS IN ANY COURT, ARBITRATION, OR OTHER
PROCEEDINGS, AND AGREES THAT A DULY AUTHENTICATED TRANSCRIPT OF SUCH A TAPE
RECORDING SHALL BE DEEMED TO BE A WRITING CONCLUSIVELY EVIDENCING THE PARTIES’
AGREEMENT.
 
ARTICLE 14.
NOTICES AND OTHER COMMUNICATIONS
 
Unless otherwise provided in this Agreement, all notices, consents, approvals
and requests required or permitted hereunder shall be given in writing and shall
be effective for all purposes if hand delivered or sent by (a) hand delivery,
with proof of delivery, (b) certified or registered United States mail, postage
prepaid, (c) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of delivery or (d) by telecopier (with
answerback acknowledged) provided that such telecopied notice must also be
delivered by one of the means set forth in (a), (b) or (c) above, to the address
specified in Annex I hereto or at such other address and person as shall be
designated from time to time by any party hereto, as the case may be, in a
written notice to the other parties hereto in the manner provided for in this
Article 14.  A notice shall be deemed to have been given: (w) in the case of
hand delivery, at the time of delivery, (x) in the case of registered or
certified mail, when delivered or the first attempted delivery on a Business
Day, (y) in the case of expedited prepaid delivery upon the first attempted
delivery on a Business Day, or (z) in the case of telecopier, upon receipt of
answerback confirmation, provided that such telecopied notice was also delivered
as required in this Article 14.  A party receiving a notice that does not comply
with the technical requirements for notice under this Article 14 may elect to
waive any deficiencies and treat the notice as having been properly given.
 
 
56

--------------------------------------------------------------------------------

 
 
ARTICLE 15.
ENTIRE AGREEMENT; SEVERABILITY
 
This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions.  Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.
 
ARTICLE 16.
NON-ASSIGNABILITY
 
(a) Subject to Article 16(b) below, Seller may not assign any of its rights or
obligations under this Agreement without the prior written consent of Buyer (not
to be unreasonably withheld or delayed) and any attempt by Seller to assign any
of its rights or obligations under this Agreement without the prior written
consent of Buyer shall be null and void.  Buyer may, without consent of Seller,
sell to one or more banks, financial institutions or other entities
(“Participants”) participating interests in any Transaction, its interest in the
Purchased Assets, or any other interest of Buyer under this Agreement.  Buyer
may, at any time and from time to time, assign to any Person (an “Assignee” and
together with Participants, each a “Transferee” and collectively, the
“Transferees”) all or any part of its rights its interest in the Purchased
Assets, or any other interest of Buyer under this Agreement.  Each of Seller and
Guarantor agree to cooperate with Buyer in connection with any such assignment,
transfer or sale of participating interest and to enter into such restatements
of, and amendments, supplements and other modifications to, this Agreement in
order to give effect to such assignment, transfer or sale.
 
(b) Title to all Purchased Assets and Purchased Items shall pass to Buyer and
Buyer shall have free and unrestricted use of all Purchased Assets.  Nothing in
this Agreement shall preclude Buyer from engaging in repurchase transactions
with the Purchased Assets and Purchased Items or otherwise selling, pledging,
repledging, transferring, hypothecating, or rehypothecating the Purchased Assets
and Purchased Items, all on terms that Buyer may determine in its sole
discretion; provided, however, that Buyer shall (i) transfer the Purchased
Assets to Seller on the applicable Repurchase Date free and clear of any pledge,
lien, security interest, encumbrance, charge or other adverse claim on any of
the Purchased Assets and (ii) credit Income and Principal Payments to Seller in
accordance with Article 4 hereof.  Nothing contained in this Agreement shall
obligate Buyer to segregate any Purchased Assets or Purchased Items transferred
to Buyer by Seller.
 
ARTICLE 17.
GOVERNING LAW
 
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.
 
 
57

--------------------------------------------------------------------------------

 
 
ARTICLE 18.
NO WAIVERS, ETC.
 
No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder.  No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto.  Without limitation of any of the foregoing, the failure to give
a notice pursuant to Articles 4(a) or 4(b) hereof will not constitute a waiver
of any right to do so at a later date.
 
ARTICLE 19.
USE OF EMPLOYEE PLAN ASSETS
 
(a) If assets of an employee benefit plan subject to any provision of ERISA are
intended to be used by either party hereto (the “Plan Party”) in a Transaction,
the Plan Party shall so notify the other party prior to the Transaction.  The
Plan Party shall represent in writing to the other party that the Transaction
does not constitute a prohibited transaction under ERISA or is otherwise exempt
therefrom, and the other party may proceed in reliance thereon but shall not be
required so to proceed.
 
(b) Subject to the last sentence of subparagraph (a) of this Article 19, any
such Transaction shall proceed only if Seller furnishes or has furnished to
Buyer its most recent available audited statement of its financial condition and
its most recent subsequent unaudited statement of its financial condition.
 
(c) By entering into a Transaction, pursuant to this Article 19, Seller shall be
deemed (i) to represent to Buyer that since the date of Seller’s latest such
financial statements, there has been no material adverse change in Seller’s
financial condition that Seller has not disclosed to Buyer, and (ii) to agree to
provide Buyer with future audited and unaudited statements of its financial
condition as they are issued, so long as it is Seller in any outstanding
Transaction involving a Plan Party.
 
ARTICLE 20.
INTENT
 
(a) The parties recognize that each Transaction is a “repurchase agreement” as
that term is defined in Section 101(47) of Title 11 of the United States Code,
as amended (except insofar as the type of Assets subject to such Transaction or
the term of such Transaction would render such definition inapplicable), and a
“securities contract” as that term is defined in Section 741 of Title 11 of the
United States Code, as amended (except insofar as the type of assets subject to
such Transaction would render such definition inapplicable).
 
(b) It is understood that either party’s right to liquidate Assets delivered to
it in connection with Transactions hereunder or to exercise any other remedies
pursuant to Article 11 hereof is a contractual right to liquidate such
Transaction as described in Sections 555, 559 and 561 of Title 11 of the United
States Code, as amended.
 
 
58

--------------------------------------------------------------------------------

 
 
(c) The parties agree and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in the FDIA and any
rules, orders or policy statements thereunder (except insofar as the type of
assets subject to such Transaction would render such definition inapplicable).
 
(d) It is understood that this Agreement constitutes a “netting contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).
 
(e) It is understood that this Agreement constitutes a “master netting
agreement” as defined in Section 101(38A) of Title 11 of the United States Code,
as amended, and as used in Section 561 of Title 11 of the United States Code, as
amended.
 
(f) It is the intention of the parties that, for U.S. Federal, state and local
income and franchise tax purposes and for accounting purposes, each Transaction
constitute a financing, and that Seller be (except to the extent that Buyer
shall have exercised its remedies following an Event of Default) the owner of
the Purchased Assets for such purposes.  Unless prohibited by applicable law,
Seller and Buyer agree to treat the Transactions as described in the preceding
sentence on any and all filings with any U.S. Federal, state, or local taxing
authority.
 
ARTICLE 21.
DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS
 
The parties acknowledge that they have been advised that:
 
(a) in the case of Transactions in which one of the parties is a broker or
dealer registered with the Securities and Exchange Commission (“SEC”) under
Section 15 of the Securities Exchange Act of 1934, the Securities Investor
Protection Corporation has taken the position that the provisions of the
Securities Investor Protection Act of 1970 (“SIPA”) do not protect the other
party with respect to any Transaction hereunder;
 
(b) in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to any Transaction hereunder; and
 
(c) in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation or the National Credit Union Share Insurance Fund, as
applicable.
 
 
59

--------------------------------------------------------------------------------

 
 
ARTICLE 22.
CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
 
(a) Each party irrevocably and unconditionally (i) submits to the non-exclusive
jurisdiction of any United States Federal or New York State court sitting in
Manhattan, and any appellate court from any such court, solely for the purpose
of any suit, action or proceeding brought to enforce its obligations under this
Agreement or relating in any way to this Agreement or any Transaction under this
Agreement and (ii) waives, to the fullest extent it may effectively do so, any
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court and any right of jurisdiction on account of its place of
residence or domicile.
 
(b) To the extent that either party has or hereafter may acquire any immunity
(sovereign or otherwise) from any legal action, suit or proceeding, from
jurisdiction of any court or from set off or any legal process (whether service
or notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) with respect to itself or any of
its property, such party hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of any action brought to enforce its obligations
under this Agreement or relating in any way to this Agreement or any Transaction
under this Agreement.
 
(c) The parties hereby irrevocably waive, to the fullest extent each may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding and irrevocably consent to the service of any summons
and complaint and any other process by the mailing of copies of such process to
them at their respective address specified herein.  The parties hereby agree
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.  Nothing in this Article 22 shall affect the right of
Buyer to serve legal process in any other manner permitted by law or affect the
right of Buyer to bring any action or proceeding against Seller or its property
in the courts of other jurisdictions.
 
(d) SELLER HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY
OTHER TRANSACTION DOCUMENT OR ANY INSTRUMENT OR DOCUMENT DELIVERED HEREUNDER OR
THEREUNDER.
 
ARTICLE 23.
NO RELIANCE
 
Each of Buyer and Seller hereby acknowledges, represents and warrants to the
other that, in connection with the negotiation of, the entering into, and the
performance under, the Transaction Documents and each Transaction thereunder:
 
(a) It is not relying (for purposes of making any investment decision or
otherwise) upon any advice, counsel or representations (whether written or oral)
of the other party to the Transaction Documents, other than the representations
expressly set forth in the Transaction Documents;
 
 
60

--------------------------------------------------------------------------------

 
 
(b) It has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent that it has deemed necessary,
and it has made its own investment, hedging and trading decisions (including
decisions regarding the suitability of any Transaction) based upon its own
judgment and upon any advice from such advisors as it has deemed necessary and
not upon any view expressed by the other party;
 
(c) It is a sophisticated and informed Person that has a full understanding of
all the terms, conditions and risks (economic and otherwise) of the Transaction
Documents and each Transaction thereunder and is capable of assuming and willing
to assume (financially and otherwise) those risks;
 
(d) It is entering into the Transaction Documents and each Transaction
thereunder for the purposes of managing its borrowings or investments or hedging
its assets or liabilities and not for purposes of speculation; and
 
(e) It is not acting as a fiduciary or financial, investment or commodity
trading advisor for the other party and has not given the other party (directly
or indirectly through any other Person) any assurance, guarantee or
representation whatsoever as to the merits (either legal, regulatory, tax,
business, investment, financial accounting or otherwise) of the Transaction
Documents or any Transaction thereunder.
 
ARTICLE 24.
INDEMNITY
 
Seller hereby agrees to indemnify Buyer, Buyer’s designee, Buyer’s Affiliates
and each of its officers, directors, employees and agents (“Indemnified
Parties”) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, taxes (including stamp, excise,
sales or other taxes that may be payable or determined to be payable with
respect to any of the Purchased Assets, Purchased Items or Collateral or in
connection with any of the transactions contemplated by this Agreement and the
documents delivered in connection herewith, other than income, withholding or
other taxes imposed upon Buyer), fees, costs, expenses (including attorneys’
fees and disbursements) or disbursements (all of the foregoing, collectively
“Indemnified Amounts”) that may at any time (including, without limitation, such
time as this Agreement shall no longer be in effect and the Transactions shall
have been repaid in full) be imposed on or asserted against any Indemnified
Party in any way whatsoever arising out of or in connection with, or relating
to, this Agreement or any Transactions hereunder or any action taken or omitted
to be taken by any Indemnified Party under or in connection with any of the
foregoing; provided, that Seller shall not be liable for losses resulting from
the gross negligence or willful misconduct of Buyer or any other Indemnified
Party.  Without limiting the generality of the foregoing, Seller agrees to hold
Buyer harmless from and indemnify Buyer against all Indemnified Amounts with
respect to all Purchased Assets relating to or arising out of any violation or
alleged violation of any environmental law, rule or regulation or any consumer
credit laws, including without limitation ERISA, the Truth in Lending Act and/or
the Real Estate Settlement Procedures Act; provided, that Seller shall not be
liable for losses resulting from the gross negligence or willful misconduct of
Buyer or any other Indemnified Party.  In any suit, proceeding or action brought
by Buyer in connection with any Purchased Asset for any sum owing thereunder, or
to enforce any provisions of any Purchased Asset, Seller will save, indemnify
and hold Buyer harmless from and against all expense (including attorneys’
fees), loss or damage suffered by reason of any defense, set-off, counterclaim,
recoupment or reduction or liability whatsoever of the account debtor or obligor
thereunder, arising out of a breach by Seller of any obligation thereunder or
arising out of any other agreement, indebtedness or liability at any time owing
to or in favor of such account debtor or obligor or its successors from
Seller.  Seller also agrees to reimburse Buyer as and when billed by Buyer for
all Buyer’s reasonable costs and out-of-pocket expenses incurred in connection
with Buyer’s due diligence reviews with respect to the Purchased Assets
(including, without limitation, those incurred pursuant to Article 25 and
Article 3 (including, without limitation, all Pre-Purchase Legal Expenses, even
if the underlying prospective Transaction for which they were incurred does not
take place for any reason) and the enforcement or the preservation of Buyer’s
rights under this Agreement, any Transaction Documents or Transaction
contemplated hereby, including without limitation the fees and disbursements of
its counsel.  Seller hereby acknowledges that the obligation of Seller hereunder
is a recourse obligation of Seller.  This Article 24 shall survive the
termination of this Agreement and the repurchase by Seller of any or all of the
Purchased Assets.
 
 
61

--------------------------------------------------------------------------------

 
 
ARTICLE 25.
DUE DILIGENCE
 
Seller acknowledges that Buyer has the right to perform continuing due diligence
reviews with respect to the Purchased Assets, for purposes of verifying
compliance with the representations, warranties and specifications made
hereunder, or otherwise, and Seller agrees that upon reasonable prior notice to
Seller, Buyer or its authorized representatives will be permitted during normal
business hours to examine, inspect, and make copies and extracts of, the
Purchased Asset Files, Servicing Records and any and all documents, records,
agreements, instruments or information relating to such Purchased Assets in the
possession or under the control of Seller, any other servicer or subservicer
and/or the Custodian.  Seller agrees to reimburse Buyer for any and all
reasonable out-of-pocket costs and expenses incurred by Buyer with respect to
the Purchased Assets during the term of this Agreement, which shall be paid by
Seller to Buyer within five (5) days after receipt of an invoice
therefor.  Seller also shall make available to Buyer a knowledgeable financial
or accounting officer for the purpose of answering questions respecting the
Purchased Asset Files and the Purchased Assets.  Without limiting the generality
of the foregoing, Seller acknowledges that Buyer may enter into Transactions
with Seller based solely upon the information provided by Seller to Buyer and
the representations, warranties and covenants contained herein, and that Buyer,
at its option, has the right at any time to conduct a partial or complete due
diligence review on some or all of the Purchased Assets.  Buyer may underwrite
such Purchased Assets itself or engage a third party underwriter to perform such
underwriting.  Seller agrees to cooperate with Buyer and any third party
underwriter in connection with such underwriting, including, but not limited to,
providing Buyer and any third party underwriter with access to any and all
documents, records, agreements, instruments or information relating to such
Purchased Assets in the possession, or under the control, of Seller.  Seller
further agrees that Seller shall reimburse Buyer for any and all attorneys’
fees, costs and expenses incurred by Buyer in connection with continuing due
diligence on Eligible Assets and Purchased Assets.
 
 
62

--------------------------------------------------------------------------------

 
 
ARTICLE 26.
SERVICING
 
(a) Notwithstanding the purchase and sale of the Purchased Assets hereby,
Seller, Servicer or a third party servicer approved by Buyer shall service the
Purchased Assets that are Eligible Loans (such Purchased Assets, “Serviced
Assets”) for the benefit of Buyer and, if Buyer shall exercise its rights to
pledge or hypothecate the Serviced Assets prior to the Repurchase Date pursuant
to Article 7, for the benefit of Buyer’s assigns.  Seller shall service or cause
Servicer to service the Serviced Assets at Seller’s sole cost and for the
benefit of Buyer in accordance with Accepted Servicing Practices approved by
Buyer in the exercise of its reasonable business judgment and maintained by
other prudent mortgage or mezzanine lenders with respect to mortgage and/or
mezzanine loans similar to the Serviced Assets, provided, however, that the
obligations of Seller to service any of the Serviced Assets shall cease, at
Buyer’s option, upon the earliest of (i) an Event of Default, or (ii) the
delivery by Buyer to Seller of at least five (5) days’ prior written notice of
the decision by Buyer to transfer the servicing rights of any or all of the
Serviced Assets to either Servicer or another third party servicer selected by
Buyer.  In either case, Seller shall take all actions necessary to effectuate
the underlying servicing transfer as expeditiously as possible.  Notwithstanding
the foregoing, neither Seller nor Servicer shall take any action or effect any
modification or amendment to any Purchased Asset, sell any Purchased Asset
(except in accordance with the terms and conditions of Article 3(e) hereof) or
otherwise restructure any Purchased Asset or accept any discounted payoff with
respect thereto, without first having given prior notice thereof to Buyer in
each such instance and receiving the prior written consent of Buyer.
 
(b) Seller agrees that Buyer is the owner of all servicing records, including
but not limited to any and all servicing agreements and pooling and servicing
agreements (including, without limitation any “Interim Servicing Agreement” with
Servicer) (collectively, the “Servicing Agreements”), files, documents, records,
data bases, computer tapes, copies of computer tapes, proof of insurance
coverage, insurance policies, appraisals, other closing documentation, payment
history records, and any other records relating to or evidencing the servicing
of Purchased Assets (the “Servicing Records”) so long as the Purchased Assets
are subject to this Agreement.  Seller grants Buyer a security interest in all
servicing fees and rights relating to the Purchased Assets and all Servicing
Records to secure the obligation of Seller or its designee to service in
conformity with this Article 26 and any other obligation of Seller to
Buyer.  Seller covenants to safeguard such Servicing Records and to deliver them
promptly to Buyer or its designee (including the Custodian) at Buyer’s request.
 
(c) Upon the occurrence and during the continuance of an Event of Default, Buyer
may, in its sole discretion, (i) sell its right to the Purchased Assets on a
servicing released basis or (ii) terminate Seller, Servicer or any sub-servicer
of the Purchased Assets with or without cause, in each case without payment of
any termination fee.
 
(d) Seller shall not employ sub-servicers to service the Purchased Assets
without the prior written approval of Buyer.  If the Purchased Assets are
serviced by a sub-servicer, Seller shall, irrevocably assign all rights, title
and interest (if any) in the Servicing Agreements in the Purchased Assets to
Buyer.
 
 
63

--------------------------------------------------------------------------------

 
 
(e) Seller shall cause all servicers (other than Servicer) and sub-servicers
engaged by Seller to execute a Servicer Notice with Buyer acknowledging Buyer’s
security interest and agreeing that each servicer and/or sub-servicer shall
immediately transfer all Income with respect to the Purchased Assets to Servicer
for deposit into the Depository Account, and so long as a Purchased Asset is
subject to a Transaction, following notice from Buyer to Seller of an Event of
Default under this Agreement, each such servicer or sub-servicer shall take no
action under this Agreement with regard to such Purchased Asset other than as
specifically directed by Buyer.
 
(f) The payment of servicing fees shall be subordinate to payment of amounts
outstanding under any Transaction and this Agreement.
 
(g) For the avoidance of doubt, Seller retains no economic rights to the
servicing, other than Seller’s rights under the Servicing Agreement or any other
servicing agreement related to the Purchased Assets.  As such, Seller expressly
acknowledges that the Purchased Assets are sold to Buyer on a “servicing
released” basis with such servicing retained by the Servicer.
 
(h) Seller shall provide prior written notice to Buyer of any proposed
servicing-related decision with regard to the Purchased Asset.
 
ARTICLE 27.
TERMS OF OTHER REPURCHASE OR CREDIT FACILITIES
 
In the event that Seller or any Affiliate thereof has amended a repurchase
agreement, warehouse facility, credit facility or other similar arrangement
after the date hereof with any Person with terms more favorable to Buyer (as
determined by Buyer in its sole discretion) with respect to any financial
covenant, including without limitation a covenant covering the same or similar
subject matter set forth in the Guarantee Agreement or any of the other
Transaction Documents, the applicable terms of the Transaction Documents shall
be deemed automatically to include such more favorable terms, other than with
regard to pricing.
 
ARTICLE 28.
MISCELLANEOUS
 
(a) All rights, remedies and powers of Buyer hereunder and in connection
herewith are irrevocable and cumulative, and not alternative or exclusive, and
shall be in addition to all other rights, remedies and powers of Buyer whether
under law, equity or agreement.  In addition to the rights and remedies granted
to it in this Agreement, to the extent this Agreement is determined to create a
security interest, Buyer shall have all rights and remedies of a secured party
under the UCC.
 
(b) The Transaction Documents may be executed in counterparts, each of which so
executed shall be deemed to be an original, but all of such counterparts shall
together constitute but one and the same instrument.
 
(c) The headings in the Transaction Documents are for convenience of reference
only and shall not affect the interpretation or construction of the Transaction
Documents.
 
 
64

--------------------------------------------------------------------------------

 
 
(d) Without limiting the rights and remedies of Buyer under the Transaction
Documents, Seller shall pay Buyer’s reasonable actual out-of-pocket costs and
expenses, including reasonable fees and expenses of accountants, attorneys and
advisors, incurred in connection with the preparation, negotiation, execution
and consummation of, and any amendment, supplement or modification to, the
Transaction Documents and the Transactions thereunder, whether or not such
Transaction Document (or amendment thereto) or Transaction is ultimately
consummated.  Seller agrees to pay Buyer on demand all costs and expenses
(including reasonable expenses for legal services of every kind) of any
subsequent enforcement of any of the provisions hereof, or of the performance by
Buyer of any obligations of Seller in respect of the Purchased Assets, or of the
release of any of the Purchased Assets from the terms and provisions of the
Transaction Documents or any actual or attempted sale, or any exchange,
enforcement, collection, compromise or settlement in respect of any of the
Collateral or Purchased Items and for the custody, care or preservation of the
Collateral or Purchased Items (including insurance costs) and defending or
asserting rights and claims of Buyer in respect thereof, by litigation or
otherwise.  In addition, Seller agrees to pay Buyer on demand all reasonable
costs and expenses (including reasonable expenses for legal services) incurred
in connection with the maintenance of the  Depository Account and registering
the Collateral and Purchased Items in the name of Buyer or its nominee.  All
such expenses shall be recourse obligations of Seller to Buyer under this
Agreement.
 
(e) In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of such rights, Seller hereby grants to
Buyer and its Affiliates a right of offset, to secure repayment of all amounts
owing to Buyer or its Affiliates by Seller under the Transaction Documents, upon
any and all monies, securities, collateral or other property of Seller and the
proceeds therefrom, now or hereafter held or received by Buyer or its Affiliates
or any entity under the control of Buyer or its Affiliates and its respective
successors and assigns (including, without limitation, branches and agencies of
Buyer, wherever located), for the account of Seller, whether for safekeeping,
custody, pledge, transmission, collection, or otherwise, and also upon any and
all deposits (general or specified) and credits of Seller at any time
existing.  Buyer and its Affiliates are hereby authorized at any time and from
time to time upon the occurrence and during the continuance of an Event of
Default, without notice to Seller, to offset, appropriate, apply and enforce
such right of offset against any and all items hereinabove referred to against
any amounts owing to Buyer or its Affiliates by Seller under the Transaction
Documents, irrespective of whether Buyer or its Affiliates shall have made any
demand hereunder and although such amounts, or any of them, shall be contingent
or unmatured and regardless of any other collateral securing such
amounts.  Seller shall be deemed directly indebted to Buyer and its Affiliates
in the full amount of all amounts owing to Buyer and its Affiliates by Seller
under the Transaction Documents, and Buyer and its Affiliates shall be entitled
to exercise the rights of offset provided for above.  ANY AND ALL RIGHTS TO
REQUIRE BUYER OR ITS AFFILIATES TO EXERCISE THEIR RIGHTS OR REMEDIES WITH
RESPECT TO ANY OTHER COLLATERAL OR PURCHASED ITEMS THAT SECURE THE AMOUNTS OWING
TO BUYER OR ITS AFFILIATES BY SELLER UNDER THE TRANSACTION DOCUMENTS, PRIOR TO
EXERCISING THEIR RIGHT OF OFFSET WITH RESPECT TO SUCH MONIES, SECURITIES,
COLLATERAL, DEPOSITS, CREDITS OR OTHER PROPERTY OF SELLER, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED BY SELLER.
 
 
65

--------------------------------------------------------------------------------

 
 
(f) Each provision of this Agreement shall be interpreted in such manner as to
be effective and valid under applicable law, but if any provision of this
Agreement shall be prohibited by or be invalid under such law, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.
 
(g) This Agreement contains a final and complete integration of all prior
expressions by the parties with respect to the subject matter hereof and thereof
and shall constitute the entire agreement among the parties with respect to such
subject matter, superseding all prior oral or written understandings.
 
(h) The parties understand that this Agreement is a legally binding agreement
that may affect such party’s rights.  Each party represents to the other that it
has received legal advice from counsel of its choice regarding the meaning and
legal significance of this Agreement and that it is satisfied with its legal
counsel and the advice received from it.
 
(i) Should any provision of this Agreement require judicial interpretation, it
is agreed that a court interpreting or construing the same shall not apply a
presumption that the terms hereof shall be more strictly construed against any
Person by reason of the rule of construction that a document is to be construed
more strictly against the Person who itself or through its agent prepared the
same, it being agreed that all parties have participated in the preparation of
this Agreement.
 
(j) Wherever pursuant to this Agreement, Buyer exercises any right given to it
to consent or not consent, or to approve or disapprove, or any arrangement or
term is to be satisfactory to, Buyer in its sole discretion, Buyer shall decide
to consent or not consent, or to approve or disapprove or to decide that
arrangements or terms are satisfactory or not satisfactory, in its sole and
absolute discretion and such decision by Buyer shall be final and conclusive.
 
(k) Each Affiliated Hedge Counterparty is an intended third party beneficiary of
this Agreement and the parties hereto agree that this Agreement shall not be
amended or otherwise modified without the written consent of each Affiliated
Hedge Counterparty, such consent not to be unreasonably withheld.
 
[REMAINDER OF PAGE LEFT BLANK]
 
 
66

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as a deed as of the
day first written above.
 
 

 
BUYER:
 
JPMORGAN CHASE BANK, N.A., a national banking association
                     
 
By:  
/s/ Kunal K. Singh       Name:   Kunal K. Singh        Title:  Executive
Director  

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
SELLER:
 
CT LEGACY JPM SPV, LLC, a Delaware limited liability
                     
 
By:  
/s/ Douglas Armer       Name:   Douglas Armer       Title:  Director  

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
Acknowledged and agreed:
 
CT LEGACY ASSET, LLC , a Delaware limited liability company, as Guarantor
                     
 
By:  
/s/ Douglas Armer       Name:   Douglas Armer       Title:  Director  

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEXES, EXHIBITS AND SCHEDULES
 
ANNEX I
Names and Addresses for Communications between Parties
   
ANNEX II
Scheduled Assets
   
EXHIBIT I
Form of Confirmation
   
EXHIBIT II
Authorized Representatives of Seller
   
EXHIBIT III-A
Monthly Reporting Package
   
EXHIBIT III-B
Quarterly Reporting Package
   
EXHIBIT III-C
Annual Reporting Package
   
EXHIBIT IV
Form of Custodial Delivery
   
EXHIBIT V
Form of Power of Attorney
   
EXHIBIT VI
Representations and Warranties Regarding Individual Purchased Assets
   
EXHIBIT VII
Asset Information
   
EXHIBIT VIII
Advance Procedures
   
EXHIBIT IX
Form of Bailee Letter
   
EXHIBIT X
UCC Filing Jurisdictions
   
EXHIBIT XI
Form of Servicer Notice
   
EXHIBIT XII
Form of Release Letter
   
EXHIBIT XIII
Covenant Compliance Certificate
   
EXHIBIT XIV
Form of Re-Direction Letter


 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX I


NAMES AND ADDRESSES FOR COMMUNICATIONS BETWEEN PARTIES
 
Buyer:
JPMORGAN CHASE BANK, N.A.
383 Madison Avenue, 26th Floor
New York, New York  10179
Attention: Ms. Nancy S. Alto
Telephone: (212) 270-1958
Telecopy: (212) 834-6652
 
With copies to:
 
JPMORGAN CHASE BANK, N.A.
383 Madison Avenue, 31st Floor
New York, New York  10179
Attention: Kunal K. Singh
Telephone: (212) 834-5467
Telecopy: (212) 834-6593
 
and
 
Cadwalader Wickersham & Taft LLP
227 West Trade Street
Charlotte, North Carolina  28202
Attention: Stuart N. Goldstein, Esq.
Telephone: (704) 348-5258
Telecopy: (704) 348-5200
 
Seller:


CT Legacy JPM SPV, LLC
c/o Capital Trust, Inc.
410 Park Avenue
New York, New York  10022
Attention: Geoffrey G. Jervis
Telephone: (212) 655-0247
Telecopy: (212) 655-0044


With copies to:


Paul, Hastings, Janofsky & Walker LLP
75 East 55th Street
New York, New York  10022
Attention: Michael Zuppone, Esq.
Telephone: (212) 318-6906
Telecopy: (212) 230-7752
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX II


SCHEDULED ASSETS
 
Asset Name
Current JPM Repurchase Price1
[***]  
[***]  
[***]  
[***]  
[***]  
[***]  
[***]  
[***]  
[***]  
[***]  
[***]  
[***]  
[***]  
[***]  
[***]  
[***]  
[***]  
[***]  
[***]  
[***]  
[***]  
[***]  
[***]  
[***]  



____________________
 
1 Repurchase Prices are as of March 14, 2011 only and subject to subsequent
adjustment in accordance with the definition thereof and the other terms of this
Agreement.
 
 
[***]  
Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT I
 
CONFIRMATION STATEMENT
JPMORGAN CHASE BANK, N.A.
 
Ladies and Gentlemen:
 
Seller is pleased to deliver our written CONFIRMATION of our agreement to enter
into the Transaction pursuant to which JPMorgan Chase Bank, N.A. shall purchase
from us the Purchased Assets identified on the attached Schedule 1 pursuant to
the Amended and Restated Master Repurchase Agreement, dated as of March 31, 2011
(the “Agreement”), between JPMORGAN CHASE BANK, N.A. (“Buyer”) and CT Legacy JPM
SPV, LLC (“Seller”) on the following terms.  Capitalized terms used herein
without definition have the meanings given in the Agreement.
 
Purchase Date:
__________, 200_
Purchased Assets:
[____Name]: As identified on attached Schedule 1
Aggregate Principal Amount of Purchased Assets:
 
[$    ]
Repurchase Date:
 
Purchase Price:
[$    ]
Change in Purchase Price
[$    ]
Pricing Rate:
one month LIBOR plus ______%
Governing Agreements:
As identified on attached Schedule 1
Requested Wire Amount:
 
Requested Fund Date:
 
Type of Funding:
[Table/Non-table]
Wiring Instructions:
 
Name and address for communications:
Buyer:
JPMorgan Chase Bank, N.A.
383 Madison Avenue, 26th Floor
   
New York, New York 10179
   
Attention:
Ms. Nancy S. Alto
   
Telephone:
(212) 270-1958
   
Telecopy:
(212) 834-6652

 
 
 

--------------------------------------------------------------------------------

 
 

 
With a  copy to:
JPMorgan Chase Bank, N.A.
383 Madison Avenue, 31st Floor
   
New York, New York 10179
   
Attention:
Mr. Kunal K. Singh
   
Telephone:
(212) 834-5467
   
Telecopy:
(212) 834-6593
 
 
Seller:
CT Legacy JPM SPV, LLC
   
c/o Capital Trust, Inc.
410 Park Avenue
New York, New York  10022
Attention: Geoffrey G. Jervis
Telephone: (212) 655-0247
Telecopy: (212) 655-0044
 
 
With copies to:
Paul, Hastings, Janofsky & Walker LLP
75 East 55th Street
New York, New York  10022
Attention: Michael Zuppone, Esq.
Telephone: (212) 318-6906
Telecopy: (212) 230-7752
 

 
 

 
CT LEGACY JPM SPV, LLC
                     
 
By:  
        Name:           Title:     

 
 
AGREED AND ACKNOWLEDGED:
 
JPMORGAN CHASE BANK, N.A.
                 
By:  
      Name:         Title:     

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1 to Confirmation Statement



--------------------------------------------------------------------------------

Purchased Assets:
 
Aggregate Principal Amount:

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT II
 
AUTHORIZED REPRESENTATIVES OF SELLER
 
 [sig.jpg]

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT III-A
 
MONTHLY REPORTING PACKAGE
 
The Monthly Reporting Package shall include, inter alia, the following:
 

 
· 
Any and all financial statements, rent rolls or other material information
received from the borrowers related to each Purchased Asset.  To the extent that
Seller fails, after diligent efforts, to obtain on a monthly basis such
financial statements, rent rolls and other material information from the
borrowers, Seller shall provide such information to Buyer on a quarterly basis.

 

 
· 
A remittance report containing servicing information, including without
limitation, the amount of each periodic payment due, the amount of each periodic
payment received, the date of receipt, the date due, and whether there has been
any material adverse change to the real property, on a loan by loan basis and in
the aggregate, with respect to the Purchased Assets serviced by any servicer
(such remittance report, a “Servicing Tape”), or to the extent any servicer does
not provide any such Servicing Tape, a remittance report containing the
servicing information that would otherwise be set forth in the Servicing Tape.

 

 
· 
A listing of all Purchased Assets reflecting the payment status of each
Purchased Asset and any material changes in the financial or other condition of
each Purchased Asset.

 

 
· 
With respect to a Purchased Asset that is CMBS, B-Note or Participation
Interest, the related securitization report.

 

 
· 
A listing of any existing Potential Events of Default.

 

 
· 
Trustee remittance reports.

 

 
· 
All other information as Buyer, from time to time, may reasonably request with
respect to Seller or any Purchased Asset, obligor or Underlying Mortgaged
Property.

 

 
· 
A certificate substantially in the form attached hereto as Exhibit XIII to this
Agreement (the “Covenant Compliance Certificate”), from a Responsible Officer of
Seller.

  
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT III-B
 
QUARTERLY REPORTING PACKAGE
 
The Quarterly Reporting Package shall include, inter alia, the following:
 

 
· 
Consolidated unaudited financial statements of Guarantor presented fairly in
accordance with GAAP (except that such financial statements may be consolidated
to the extent consolidation is required under GAAP) or, if such financial
statements being delivered have been filed with the SEC pursuant to the
requirements of the 1934 Act, or similar state securities laws, presented in
accordance with applicable statutory and/or regulatory requirements and
delivered to Buyer within the same time frame as are required to be filed in
accordance with such applicable statutory or regulatory requirements, in either
case accompanied by a Covenant Compliance Certificate, including a statement of
operations and a statement of changes in cash flows for such quarter and
statement of net assets as of the end of such quarter, and certified as being
true and correct by a Covenant Compliance Certificate.

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT III-C
 
ANNUAL REPORTING PACKAGE
 
The Annual Reporting Package shall include, inter alia, the following:
 

 
· 
Guarantor’s consolidated audited financial statements, prepared by a nationally
recognized independent certified public accounting firm and presented fairly in
accordance with GAAP (except that such financial statements may be consolidated
to the extent consolidation is required under GAAP) or, if such financial
statements being delivered have been filed with the SEC pursuant to the
requirements of the 1934 Act, or similar state securities laws, presented in
accordance with applicable statutory and/or regulatory requirements and
delivered to Buyer within the same time frame as are required to be filed in
accordance with such applicable statutory and/or regulatory requirements, in
either case accompanied by a Covenant Compliance Certificate, including a
statement of operations and a statement of changes in cash flows for such
quarter and statement of net assets as of the end of such quarter accompanied by
an unqualified report of the nationally recognized independent certified public
accounting firm that prepared them.

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT IV
 
FORM OF CUSTODIAL DELIVERY
 
On this ______ of ________, 200__, CT LEGACY JPM SPV, LLC, a Delaware limited
liability company (“Seller”) under that certain Amended and Restated Master
Repurchase Agreement, dated as of March 31, 2011 (the “Repurchase Agreement”)
between JPMORGAN CHASE BANK, N.A. (“Buyer”) and Seller, does hereby deliver to
Bank of America, N.A. (“Custodian”), as custodian under that certain Amended and
Restated Custodial Agreement, dated as of March 31, 2011 (the “Custodial
Agreement”), among Buyer, Custodian and Seller, the Purchased Asset Files with
respect to the Purchased Assets to be purchased by Buyer pursuant to the
Repurchase Agreement, which Purchased Assets are listed on the Purchased Asset
Schedule attached hereto and which Purchased Assets shall be subject to the
terms of the Custodial Agreement on the date hereof.
 
With respect to the Purchased Asset Files delivered hereby, for the purposes of
issuing the Trust Receipt, the Custodian shall review the Purchased Asset Files
to ascertain delivery of the documents listed in Section 3 to the Custodial
Agreement.
 
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Custodial Agreement.
 
IN WITNESS WHEREOF, Seller has caused its name to be signed hereto by its
officer thereunto duly authorized as of the day and year first above written.
 

 
CT LEGACY JPM SPV, LLC
                     
 
By:  
        Name:           Title:     

 
 
 

--------------------------------------------------------------------------------

 
 
Purchased Asset Schedule to Custodial Delivery
 
Purchased Assets
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT V
 
FORM OF POWER OF ATTORNEY
 
Know All Men by These Presents, that CT LEGACY JPM SPV, LLC, a Delaware limited
liability company (“Seller”), does hereby appoint JPMORGAN CHASE BANK, N.A.
(“Buyer”), its attorney-in-fact to act in Seller’s name, place and stead in any
way that Seller could do with respect to (i) the completion of the endorsements
of the Purchased Assets, including without limitation the Mortgage Notes,
Mezzanine Notes and Assignments of Mortgages and any transfer documents related
thereto, (ii) the recordation of the Assignments of Mortgages, (iii) the
preparation and filing, in form and substance satisfactory to Buyer, of such
financing statements, continuation statements, and other uniform commercial code
forms, as Buyer may from time to time, reasonably consider necessary to create,
perfect, and preserve Buyer's security interest in the Purchased Assets and (iv)
the enforcement of Seller’s rights under the Purchased Assets purchased by Buyer
pursuant to the Amended and Restated Master Repurchase Agreement, dated as of
March 31, 2011 (the “Repurchase Agreement”), between Buyer and Seller, and to
take such other steps as may be necessary or desirable to enforce Buyer’s rights
against such Purchased Assets, the related Purchased Asset Files and the
Servicing Records to the extent that Seller is permitted by law to act through
an agent.
 
TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OR SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND SELLER ON ITS
OWN BEHALF AND ON BEHALF OF SELLER’S ASSIGNS, HEREBY AGREES TO INDEMNIFY AND
HOLD HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL CLAIMS THAT MAY
ARISE AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY HAVING RELIED ON
THE PROVISIONS OF THIS INSTRUMENT.
 
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.
 
IN WITNESS WHEREOF, Seller has caused this Power of Attorney to be executed as a
deed this [  ] day of March, 2011.
 
[SIGNATURES ON THE FOLLOWING PAGE]
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
CT LEGACY JPM SPV, LLC
                     
 
By:  
        Name:           Title:     

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT VI
 
REPRESENTATIONS AND WARRANTIES
REGARDING EACH INDIVIDUAL PURCHASED ASSET THAT IS A
SENIOR MORTGAGE LOAN
 
(a) As applicable, each Purchased Asset is either a whole loan and not a
participation interest in a whole loan or an A-Note interest in a whole
loan.  The sale of the Purchased Assets to Buyer or its designee does not
require Seller to obtain any governmental or regulatory approval or consent that
has not been obtained.
 
(b) No Purchased Asset is 30 days or more delinquent in payment of principal and
interest (without giving effect to any applicable grace period) and no Purchased
Asset has been 30 days or more (without giving effect to any applicable grace
period in the related Mortgage Note) past due.
 
(c) Except with respect to the ARD Loans, which provide that the rate at which
interest accrues thereon increases after the Anticipated Repayment Date, the
Purchased Assets (exclusive of any default interest, late charges or prepayment
premiums) are fixed rate mortgage loans or floating rate mortgage loans with
terms to maturity, at origination or as of the most recent modification, as set
forth in the Purchased Asset Schedule.
 
(d) The information pertaining to each Purchased Asset set forth on the
Purchased Asset Schedule is true and correct in all material respects as of the
Purchase Date.
 
(e) At the time of the assignment of the Purchased Assets to Buyer, Seller had
good and marketable title to and was the sole owner and holder of, each
Purchased Asset, free and clear of any pledge, lien, encumbrance or security
interest and such assignment validly and effectively transfers and conveys all
legal and beneficial ownership of the Purchased Assets to Buyer free and clear
of any pledge, lien, encumbrance or security interest, subject to the rights and
obligations of Seller pursuant to the Agreement.
 
(f) In respect of each Purchased Asset, (A) the related Mortgagor is an entity
organized under the laws of a state of the United States of America, the
District of Columbia or the Commonwealth of Puerto Rico and (B) the Mortgagor is
not a debtor in any bankruptcy, receivership, conservatorship, reorganization,
insolvency, moratorium or similar proceeding.
 
 
 

--------------------------------------------------------------------------------

 
 
(g) Each Purchased Asset is secured by (or in the case of a Participation, the
Underlying Mortgage Loan is secured by) a Mortgage that establishes and creates
a valid and subsisting first priority lien on the related underlying real estate
directly or indirectly securing or supporting such Purchased Asset, or leasehold
interest therein, comprising real estate (the “Mortgaged Property”), free and
clear of any liens, claims, encumbrances, participation interests, pledges,
charges or security interests subject only to Permitted Encumbrances.  Such
Mortgage, together with any separate security agreement, UCC financing statement
or similar agreement, if any, establishes and creates a first priority security
interest in favor of Seller in all personal property owned by the Mortgagor that
is used in, and is reasonably necessary to, the operation of the related
Mortgaged Property and, to the extent a security interest may be created therein
and perfected by the filing of a UCC financing statement under the Uniform
Commercial Code as in effect in the relevant jurisdiction, the proceeds arising
from the Mortgaged Property and other collateral securing such Purchased Asset,
subject only to Permitted Encumbrances.  There exists with respect to such
Mortgaged Property an assignment of leases and rents provision, either as part
of the related Mortgage or as a separate document or instrument, which
establishes and creates a first priority security interest in and to leases and
rents arising in respect of the related Mortgaged Property subject only to
Permitted Encumbrances.  No person other than the related Mortgagor and the
mortgagee owns any interest in any payments due under the related leases.  The
related Mortgage or such assignment of leases and rents provision provides for
the appointment of a receiver for rents or allows the holder of the related
Mortgage to enter into possession of the related Mortgaged Property to collect
rent or provides for rents to be paid directly to the holder of the related
Mortgage in the event of a default beyond applicable notice and grace periods,
if any, under the related Purchased Asset Documents.  As of the origination
date, there are no mechanics’ or other similar liens or claims that have been
filed for work, labor or materials affecting the related Mortgaged Property that
are or may be prior or equal to the lien of the Mortgage, except those that are
insured against pursuant to the applicable Title Insurance Policy (as defined
below). As of the Purchase Date, there are no mechanics’ or other similar liens
or claims that have been filed for work, labor or materials affecting the
related Mortgaged Property that are or may be prior or equal in priority to the
lien of the Mortgage, except those that are insured against pursuant to the
applicable Title Policy (as defined below).  No (a) Mortgaged Property secures
any mortgage loan not represented on the Purchased Asset Schedule, (b) Purchased
Asset is cross-defaulted with any other mortgage loan, other than a Mortgage
Loan listed on the Purchased Asset Schedule, or (c) Purchased Asset is secured
by property that is not a Mortgaged Property.
 
(h) The related Mortgagor under each Purchased Asset has good and indefeasible
fee simple or, with respect to those Purchased Assets described in clause (cc)
hereof, leasehold title to the related Mortgaged Property comprising real estate
subject to any Permitted Encumbrances.
 
(i) Seller has received an American Land Title Association (ALTA) lender’s title
insurance policy or a comparable form of lender’s title insurance policy (or
escrow instructions binding on the Title Insurer (as defined below) and
irrevocably obligating the Title Insurer to issue such title insurance policy, a
title policy commitment or pro-forma “marked up” at the closing of the related
Purchased Asset and countersigned by the Title Insurer or its authorized agent)
as adopted in the applicable jurisdiction (the “Title Policy”), which was issued
by a nationally recognized title insurance company (the “Title Insurer”)
qualified to do business in the jurisdiction where the applicable Mortgaged
Property is located, covering the portion of each Mortgaged Property comprised
of real estate and insuring that the related Mortgage is a valid first lien in
the original principal amount of the related Purchased Asset on the Mortgagor’s
fee simple interest (or, if applicable, leasehold interest) in such Mortgaged
Property comprised of real estate subject only to Permitted Encumbrances.  Such
Title Policy was issued in connection with the origination of the related
Purchased Asset. No claims have been made under such Title Policy.  Such Title
Policy is in full force and effect and all premiums thereon have been paid and
will provide that the insured includes the owner of the Purchased Asset and its
successors and/or assigns. No holder of the related Mortgage has done, by act or
omission, anything that would, and Seller has no actual knowledge of any other
circumstance that would, impair the coverage under such Title Policy.
 
 
 

--------------------------------------------------------------------------------

 
 
(j) The related Assignment of Mortgage and the related assignment of the
Assignment of Leases and Rents executed in connection with each Mortgage, if
any, have been recorded in the applicable jurisdiction (or, if not recorded,
have been submitted for recording or are in recordable form) and constitute the
legal, valid and binding assignment of such Mortgage and the related assignment
of leases and rents from Seller to Buyer.  The endorsement of the related
Mortgage Note by Seller constitutes the legal, valid, binding and enforceable
(except as such enforcement may be limited by anti-deficiency laws or
bankruptcy, receivership, conservatorship, reorganization, insolvency,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally, and by general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law)) assignment of
such Mortgage Note, and together with such Assignment of Mortgage and the
related assignment of assignment of leases and rents, legally and validly
conveys all right, title and interest in such Purchased Asset and (except in the
case of an A Note or a Participation) the Purchased Asset Documents to Buyer.
 
(k) The Purchased Asset Documents for each Purchased Asset (or in the case of a
Participation, the Underlying Mortgage Loan) provide that such Purchased Asset
(or Underlying Mortgage Loan) is non-recourse except that the related Mortgagor
and at least one individual or entity shall be fully liable for actual losses,
liabilities, costs and damages arising from at least the following acts of the
related Mortgagor and/or its principals: (i) fraud or material
misrepresentation, (ii) misapplication or misappropriation of rents, insurance
proceeds or condemnation awards, (iii) any act of actual waste, and (iv) any
breach of the environmental covenants contained in the related Purchased Asset
Documents.
 
(l) The Purchased Asset Documents for each Purchased Asset contain enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for the practical realization against the Mortgaged Property of the
principal benefits of the security intended to be provided thereby, including
realization by judicial or, if applicable, non judicial foreclosure, and there
is no exemption available to the related Mortgagor that would interfere with
such right of foreclosure except (i) any statutory right of redemption or (ii)
any limitation arising under anti deficiency laws or by bankruptcy,
receivership, conservatorship, reorganization, insolvency, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally, and by
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law).
 
(m) Each of the related Mortgage Notes and Mortgages are the legal, valid and
binding obligations of the related Mortgagor named on the Purchased Asset
Schedule and each of the other related Purchased Asset Documents is the legal,
valid and binding obligation of the parties thereto (subject to any non recourse
provisions therein), enforceable in accordance with its terms, except as such
enforcement may be limited by anti deficiency laws or bankruptcy, receivership,
conservatorship, reorganization, insolvency, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally, and by general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law), and except that certain provisions of such
Purchased Asset Documents are or may be unenforceable in whole or in part under
applicable state or federal laws, but the inclusion of such provisions does not
render any of the Purchased Asset Documents invalid as a whole, and such
Purchased Asset Documents taken as a whole are enforceable to the extent
necessary and customary for the practical realization of the principal rights
and benefits afforded thereby.
 
 
 

--------------------------------------------------------------------------------

 
 
(n) The terms of the Purchased Assets or the related Purchased Asset Documents,
(including, in the case of a Participation, the documents evidencing the
Underlying Mortgage Loan) have not been altered, impaired, modified or waived in
any material respect, except prior to the Purchase Date by written instrument
duly submitted for recordation, to the extent required, and as specifically set
forth by a document in the related Purchased Asset File.
 
(o) With respect to each Mortgage that is a deed of trust, a trustee, duly
qualified under applicable law to serve as such, currently so serves and is
named in the deed of trust or has been substituted in accordance with applicable
law, and no fees or expenses are or will become payable to the trustee under the
deed of trust, except in connection with a trustee’s sale after default by the
Mortgagor other than de minimis fees paid in connection with the release of the
related Mortgaged Property or related security for such Purchased Asset
following payment of such Purchased Asset in full.
 
(p) No Purchased Asset has been satisfied, canceled, subordinated, released or
rescinded, in whole or in part, and the related Mortgagor has not been released,
in whole or in part, from its obligations under any related Purchased Asset
Document.
 
(q) Except with respect to the enforceability of any provisions requiring the
payment of default interest, late fees, additional interest, prepayment premiums
or yield maintenance charges, neither the Purchased Asset nor any of the related
Purchased Asset Documents is subject to any right of rescission, set-off,
abatement, diminution, valid counterclaim or defense, including the defense of
usury, nor will the operation of any of the terms of any such Purchased Asset
Documents, or the exercise (in compliance with procedures permitted under
applicable law) of any right thereunder, render any Purchased Asset Documents
subject to any right of rescission, set-off, abatement, diminution, valid
counterclaim or defense, including the defense of usury (subject to
anti-deficiency or one form of action laws and to bankruptcy, receivership,
conservatorship, reorganization, insolvency, moratorium or other similar laws
affecting the enforcement of creditor’s rights generally and by general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law)), and no such right of rescission, set-off,
abatement, diminution, valid counterclaim or defense has been asserted with
respect thereto.  None of the Purchased Asset Documents provides for a release
of a portion of the Mortgaged Property from the lien of the Mortgage except upon
payment or defeasance in full of all obligations under the Mortgage, provided
that, notwithstanding the foregoing, certain of the Purchased Assets may allow
partial release (a) upon payment or defeasance of an allocated loan amount which
may be formula based, but in no event less than 125% of the allocated loan
amount, or (b) in the event the portion of the Mortgaged Property being released
was not given any material value in connection with the underwriting or
appraisal of the related Purchased Asset.
 
 
 

--------------------------------------------------------------------------------

 
 
(r) As of the Purchase Date, there is no payment default, giving effect to any
applicable notice and/or grace period, and there is no other material default
under any of the related Purchased Asset Documents, giving effect to any
applicable notice and/or grace period; no such material default or breach has
been waived by Seller or on its behalf or, by Seller’s predecessors in interest
with respect to the Purchased Assets; and no event has occurred that, with the
passing of time or giving of notice would constitute a material default or
breach under the related Purchased Asset Documents.  No Purchased Asset has been
accelerated and no foreclosure or power of sale proceeding has been initiated in
respect of the related Mortgage.  Seller has not waived any material claims
against the related Mortgagor under any non-recourse exceptions contained in the
Mortgage Note.
 
(s) The principal amount of the Purchased Asset stated on the Purchased Asset
Schedule has been fully disbursed as of the Purchase Date (except for certain
amounts that were fully disbursed by the mortgagee, but escrowed pursuant to the
terms of the related Purchased Asset Documents) and there are no future advances
required to be made by the mortgagee under any of the related Purchased Asset
Documents.  Any requirements under the related Purchased Asset Documents
regarding the completion of any on-site or off-site improvements and to
disbursements of any escrow funds therefor have been or are being complied with
or such escrow funds are still being held.  The value of the Mortgaged Property
relative to the value reflected in the most recent appraisal thereof is not
materially impaired by any improvements that have not been completed.  Seller
has not, nor, have any of its agents or predecessors in interest with respect to
the Purchased Assets, in respect of such Purchased Asset, directly or
indirectly, advanced funds or induced, solicited or knowingly received any
advance of funds by a party other than the Mortgagor other than (a) interest
accruing on such Purchased Asset from the date of such disbursement of such
Purchased Asset to the date which preceded by thirty (30) days the first payment
date under the related Mortgage Note and (b) application and commitment fees,
escrow funds, points and reimbursements for fees and expenses, incurred in
connection with the origination and funding of the Purchased Asset.
 
(t) No Purchased Asset has capitalized interest included in its principal
balance, or provides for any shared appreciation rights or other equity
participation therein and no contingent or additional interest contingent on
cash flow or, except for ARD Loans, negative amortization accrues or is due
thereon.
 
(u) Each Purchased Asset identified in the Purchased Asset Schedule as an ARD
Loan substantially fully amortizes over its stated term, which term is at least
60 months after the related Anticipated Repayment Date.  Each ARD Loan has an
Anticipated Repayment Date not less than seven years following the origination
of such Purchased Asset.  If the related Mortgagor elects not to prepay its ARD
Loan in full on or prior to the Anticipated Repayment Date pursuant to the
existing terms of the Purchased Asset or a unilateral option (as defined in
Treasury Regulations under Article 1001 of the Code) in the Purchased Asset
exercisable during the term of the Mortgage Loan, (i) the Purchased Asset’s
interest rate will step up to an interest rate per annum as specified in the
related Purchased Asset Documents; provided, however, that payment of such
Excess Interest shall be deferred until the principal of such ARD Loan has been
paid in full; (ii) all or a substantial portion of the Excess Cash Flow
collected after the Anticipated Repayment Date shall be applied towards the
prepayment of such ARD Loan and once the principal balance of an ARD Loan has
been reduced to zero all Excess Cash Flow will be applied to the payment of
accrued Excess Interest; and (iii) if the property manager for the related
Mortgaged Property can be removed by or at the direction of the mortgagee on the
basis of a debt service coverage test, the subject debt service coverage ratio
shall be calculated without taking account of any increase in the related
Mortgage Interest Rate on such Purchased Asset’s Anticipated Repayment Date.  No
ARD Loan provides that the property manager for the related Mortgaged Property
can be removed by or at the direction of the mortgagee solely because of the
passage of the related Anticipated Repayment Date.
 
 
 

--------------------------------------------------------------------------------

 
 
(v) Each Purchased Asset identified in the Purchased Asset Schedule as an ARD
Loan with a hard lockbox requires that tenants at the related Mortgaged Property
shall (and each Purchased Asset identified in the Purchased Asset Schedule as an
ARD Loan with a springing lockbox requires that tenants at the related Mortgaged
Property shall, upon the occurrence of a specified trigger event, including, but
not limited to, the occurrence of the related Anticipated Repayment Date) make
rent payments into a lockbox controlled by the holder of the Purchased Asset and
to which the holder of the Purchased Asset has a first perfected security
interest; provided however, with respect to each ARD Loan that is secured by a
multi-family property with a hard lockbox, or with respect to each ARD Loan that
is secured by a multi-family property with a springing lockbox, upon the
occurrence of a specified trigger event, including, but not limited to, the
occurrence of the related Anticipated Repayment Date, tenants either pay rents
to a lockbox controlled by the holder of the Mortgage Loan or deposit rents with
the property manager who will then deposit the rents into a lockbox controlled
by the holder of the Purchased Asset.
 
(w) The terms of the Purchased Asset Documents evidencing such Purchased Asset
comply in all material respects with all applicable local, state and federal
laws, and regulations and Seller has complied with all material requirements
pertaining to the origination, funding and servicing of the Purchased Assets,
including but not limited to, usury and any and all other material requirements
of any federal, state or local law to the extent non-compliance would have a
Material Adverse Effect on the Purchased Asset.
 
(x) The related Mortgaged Property is, in all material respects, in compliance
with, and is used and occupied in accordance with, all restrictive covenants of
record applicable to such Mortgaged Property and applicable zoning laws and all
inspections, licenses, permits and certificates of occupancy required by law,
ordinance or regulation to be made or issued with regard to the Mortgaged
Property have been obtained and are in full force and effect, except to the
extent (a) any material non-compliance with applicable zoning laws is insured by
an ALTA lender’s title insurance policy (or binding commitment therefor), or the
equivalent as adopted in the applicable jurisdiction, or a law and ordinance
insurance policy, or (b) the failure to obtain or maintain such inspections,
licenses, permits or certificates of occupancy does not materially impair or
materially and adversely affect the use and/or operation of the Mortgaged
Property as it was used and operated as of the date of origination of the
Purchased Asset or the rights of a holder of the related Purchased Asset.
 
(y) All (a) taxes, water charges, sewer rents, assessments or other similar
outstanding governmental charges and governmental assessments that became due
and owing prior to the Purchase Date in respect of the related Mortgaged
Property (excluding any related personal property), and that if left unpaid,
would be, or might become, a lien on such Mortgaged Property having priority
over the related Mortgage and (b) insurance premiums or ground rents that became
due and owing prior to the Purchase Date in respect of the related Mortgaged
Property (excluding any related personal property), have been paid, or if any
such items are disputed, an escrow of funds in an amount sufficient (together
with escrow payments required to be made prior to delinquency) to cover such
taxes and assessments and any late charges due in connection therewith has been
established.  As of the date of origination, the related Mortgaged Property
consisted of one or more separate and complete tax parcels.  For purposes of
this representation and warranty, the items identified herein shall not be
considered due and owing until the date on which interest or penalties would be
first payable thereon.
 
 
 

--------------------------------------------------------------------------------

 
 
(z) None of the improvements that were included for the purpose of determining
the appraised value of the related Mortgaged Property at the time of the
origination of such Purchased Asset lies outside the boundaries and building
restriction lines of such Mortgaged Property, except to the extent that they are
legally nonconforming as contemplated by the representation in clause (48)
below, and no improvements on adjoining properties encroach upon such Mortgaged
Property, with the exception in each case of (a) immaterial encroachments that
do not materially adversely affect the security intended to be provided by the
related Mortgage or the use, enjoyment, value or marketability of such Mortgaged
Property or (b) encroachments affirmatively covered by the related Title
Policy.  With respect to each Purchased Asset, the property legally described in
the survey, if any, obtained for the related Mortgaged Property for purposes of
the origination thereof is the same as the property legally described in the
Mortgage.
 
(aa) As of the date of the applicable engineering report (which was performed
within 12 months prior to the Purchase Date) related to the Mortgaged Property
and, as of the Purchase Date, the related Mortgaged Property is either (i) in
good repair, free and clear of any damage that would materially adversely affect
the value of such Mortgaged Property as security for such Purchased Asset or the
use and operation of the Mortgaged Property as it was being used or operated as
of the origination date or (ii) escrows in an amount consistent with the
standard utilized by Seller with respect to similar loans it holds for its own
account have been established, which escrows will in all events be not less than
100% of the estimated cost of the required repairs.  The Mortgaged Property has
not been damaged by fire, wind or other casualty or physical condition
(including, without limitation, any soil erosion or subsidence or geological
condition), which damage has not either been fully repaired or fully insured, or
for which escrows in an amount consistent with the standard utilized by Seller
with respect to loans it holds for its own account have not been established.
 
(bb) There are no proceedings pending or threatened, for the partial or total
condemnation of the relevant Mortgaged Property.
 
(cc) The Purchased Assets that are identified as being secured in whole or in
part by a leasehold estate (a “Ground Lease”) (except with respect to any
Purchased Asset also secured by the related fee interest in the Mortgaged
Property), satisfy the following conditions:
 
I. 
such Ground Lease or a memorandum thereof has been or will be duly recorded;
such Ground Lease, or other agreement received by the originator of the
Purchased Asset from the ground lessor, provides that the interest of the lessee
thereunder may be encumbered by the related Mortgage and does not restrict the
use of the related Mortgaged Property by such lessee, its successors or assigns,
in a manner that would materially and adversely affect the security provided by
the Mortgage; as of the date of origination of the Purchased Asset (or in the
case of a Participation, the Underlying Mortgage Loan), there was no material
change of record in the terms of such Ground Lease with the exception of written
instruments that are part of the related Purchased Asset File and there has been
no material change in the terms of such Ground Lease since the recordation of
the related Purchased Asset, with the exception of written instruments that are
part of the related Purchased Asset File;

 
 
 

--------------------------------------------------------------------------------

 
 
II. 
such Ground Lease is not subject to any liens or encumbrances superior to, or of
equal priority with, the related Mortgage, other than the related fee interest
and Permitted Encumbrances and such Ground Lease is, and shall remain, prior to
any mortgage or other lien upon the related fee interest unless a nondisturbance
agreement is obtained from the holder of any mortgage on the fee interest that
is assignable to or for the benefit of the related lessee and the related
mortgagee;

 
III. 
such Ground Lease provides that upon foreclosure of the related Mortgage or
assignment of the Mortgagor’s interest in such Ground Lease in lieu thereof, the
mortgagee under such Mortgage is entitled to become the owner of such interest
upon notice to, but without the consent of, the lessor thereunder and, in the
event that such mortgagee becomes the owner of such interest, such interest is
further assignable by such mortgagee and its successors and assigns upon notice
to such lessor, but without a need to obtain the consent of such lessor;

 
IV. 
such Ground Lease is in full force and effect and no default of tenant or ground
lessor was in existence at origination, or is currently in existence under such
Ground Lease, nor at origination was, or is there any condition that, but for
the passage of time or the giving of notice, would result in a default under the
terms of such Ground Lease; either such Ground Lease or a separate agreement
contains the ground lessor’s covenant that it shall not amend, modify, cancel or
terminate such Ground Lease without the prior written consent of the mortgagee
under such Mortgage and any amendment, modification, cancellation or termination
of the Ground Lease without the prior written consent of the related mortgagee,
or its successors or assigns is not binding on such mortgagee, or its successor
or assigns;

 
V. 
such Ground Lease or other agreement requires the lessor thereunder to give
written notice of any material default by the lessee to the mortgagee under the
related Mortgage, provided that such mortgagee has provided the lessor with
notice of its lien in accordance with the provisions of such Ground Lease; and
such Ground Lease or other agreement provides that no such notice of default and
no termination of the Ground Lease in connection with such notice of default
shall be effective against such mortgagee unless such notice of default has been
given to such mortgagee and any related Ground Lease contains the ground
lessor’s covenant that it will give to the related mortgagee, or its successors
or assigns, any notices it sends to the Mortgagor;

 
VI. 
either (i) the related ground lessor has subordinated its interest in the
related Mortgaged Property to the interest of the holder of the Purchased Asset
(or in the case of a Participation, the Underlying Mortgage Loan) or (ii) such
Ground Lease or other agreement provides that (A) the mortgagee under the
related Mortgage is permitted a reasonable opportunity to cure any default under
such Ground Lease that is curable, including reasonable time to gain possession
of the interest of the lessee under the Ground Lease, after the receipt of
notice of any such default before the lessor thereunder may terminate such
Ground Lease; (B) in the case of any such default that is not curable by such
mortgagee, or in the event of the bankruptcy or insolvency of the lessee under
such Ground Lease, such mortgagee has the right, following termination of the
existing Ground Lease or rejection thereof by a bankruptcy trustee or similar
party, to enter into a new ground lease with the lessor on substantially the
same terms as the existing Ground Lease; and (C) all rights of the Mortgagor
under such Ground Lease may be exercised by or on behalf of such mortgagee under
the related Mortgage upon foreclosure or assignment in lieu of foreclosure;

 
 
 

--------------------------------------------------------------------------------

 
 
VII. 
such Ground Lease has an original term (or an original term plus one or more
optional renewal terms that under all circumstances may be exercised, and will
be enforceable, by the mortgagee or its assignee) that extends not less than 20
years beyond the stated maturity date of the related Purchased Asset (or in the
case of a Participation, of the Underlying Mortgage Loan);

 
VIII. 
under the terms of such Ground Lease and the related Mortgage, taken together,
any related insurance proceeds will be applied either to the repair or
restoration of all or part of the related Mortgaged Property, with the mortgagee
under such Mortgage or a financially responsible institution acting as trustee
appointed by it, or consented to by it, or by the lessor having the right to
hold and disburse such proceeds as the repair or restoration progresses (except
in such cases where a provision entitling another party to hold and disburse
such proceeds would not be viewed as commercially unreasonable by a prudent
institutional lender), or to the payment in whole or in part of the outstanding
principal balance of such Purchased Asset together with any accrued and unpaid
interest thereon; and

 
IX. 
such Ground Lease does not impose any restrictions on subletting that would be
viewed as commercially unreasonable by Seller; such Ground Lease contains a
covenant (or applicable laws provide) that the lessor thereunder is not
permitted, in the absence of an uncured default, to disturb the possession,
interest or quiet enjoyment of any lessee in the relevant portion of such
Mortgaged Property subject to such Ground Lease for any reason, or in any
manner, which would materially adversely affect the security provided by the
related Mortgage.

 
(dd) An Environmental Site Assessment relating to each Mortgaged Property and
prepared no earlier than 12 months prior to the Purchase Date was obtained and
reviewed by Seller in connection with the origination of such Purchased Asset
and a copy is included in the Purchased Asset File.
 
(ee) There are no adverse circumstances or conditions with respect to or
affecting the Mortgaged Property that would constitute or result in a material
violation of any applicable federal, state or local environmental laws, rules
and regulations (collectively, “Environmental Laws”), other than with respect to
a Mortgaged Property (i) for which environmental insurance is maintained, or
(ii) that would require (x) any expenditure less than or equal to 5% of  the
outstanding principal balance of the Mortgage Loan to achieve or maintain
compliance in all material respects with any Environmental Laws or (y) any
expenditure greater than 5% of the outstanding principal balance of such
Purchased Asset to achieve or maintain compliance in all material respects with
any Environmental Laws for which, in connection with this clause (y), adequate
sums, but in no event less than 125% of the estimated cost as set forth in the
Environmental Site Assessment, were reserved in connection with the origination
of the Purchased Asset and for which the related Mortgagor has covenanted to
perform, or (iii) as to which the related Mortgagor or one of its affiliates is
currently taking or required to take such actions, if any, with respect to such
conditions or circumstances as have been recommended by the Environmental Site
Assessment or required by the applicable Governmental Authority, or (iv) as to
which another responsible party not related to the Mortgagor with assets
reasonably estimated by Seller at the time of origination to be sufficient to
effect all necessary or required remediation identified in a notice or other
action from the applicable Governmental Authority is currently taking or
required to take such actions, if any, with respect to such regulatory
authority’s order or directive, or (v) as to which the conditions or
circumstances identified in the Environmental Site Assessment were investigated
further and based upon such additional investigation, an environmental
consultant recommended no further investigation or remediation, or (vi) as to
which a party with financial resources reasonably estimated to be adequate to
cure the condition or circumstance that would give rise to such material
violation provided a guarantee or indemnity to the related Mortgagor or to the
mortgagee to cover the costs of any required investigation, testing, monitoring
or remediation, or (vii) as to which the related Mortgagor or other responsible
party obtained a “No Further Action” letter or other evidence reasonably
acceptable to a prudent commercial mortgage lender that applicable federal,
state, or local Governmental Authorities had no current intention of taking any
action, and are not requiring any action, in respect of such condition or
circumstance, or (viii) that would not require substantial cleanup, remedial
action or other extraordinary response under any Environmental Laws reasonably
estimated to cost in excess of 5% of the outstanding principal balance of such
Purchased Asset;
 
 
 

--------------------------------------------------------------------------------

 
 
(ff) Except for any hazardous materials being handled in accordance with
applicable Environmental Laws, (A) there exists either (i) environmental
insurance with respect to such Mortgaged Property or (ii) an amount in an escrow
account pledged as security for such Purchased Asset under the relevant
Purchased Asset Documents equal to no less than 125% of the amount estimated in
such Environmental Site Assessment as sufficient to pay the cost of such
remediation or other action in accordance with such Environmental Site
Assessment or (B) one of the statements set forth in clause (A)(ii) above is
true, (i) such Mortgaged Property is not being used for the treatment or
disposal of hazardous materials; (ii) no hazardous materials are being used or
stored or generated for off-site disposal or otherwise present at such Mortgaged
Property other than hazardous materials of such types and in such quantities as
are customarily used or stored or generated for off-site disposal or otherwise
present in or at properties of the relevant property type; and (iii) such
Mortgaged Property is not subject to any environmental hazard (including,
without limitation, any situation involving hazardous materials) that under the
Environmental Laws would have to be eliminated before the sale of, or that could
otherwise reasonably be expected to adversely affect in more than a de minimis
manner the value or marketability of, such Mortgaged Property.
 
(gg) The related Mortgage or other Purchased Asset Documents contain covenants
on the part of the related Mortgagor requiring its compliance with any present
or future federal, state and local Environmental Laws and regulations in
connection with the Mortgaged Property.  The related Mortgagor (or an affiliate
thereof) has agreed to indemnify, defend and hold Seller, and its successors and
assigns (or in the case of a Participation, the lender of record), harmless from
and against any and all losses, liabilities, damages, penalties, fines, expenses
and claims of whatever kind or nature (including attorneys’ fees and costs)
imposed upon or incurred by or asserted against any such party resulting from a
breach of the environmental representations, warranties or covenants given by
the related Mortgagor in connection with such Purchased Asset.
 
 
 

--------------------------------------------------------------------------------

 
 
(hh) For each of the Purchased Assets that is covered by environmental
insurance, each environmental insurance policy is in an amount equal to 125% of
the outstanding principal balance of the related Purchased Asset and has a term
ending no sooner than the date that is five years after the maturity date (or,
in the case of an ARD Loan, the final maturity date) of the related Purchased
Asset.  All environmental assessments or updates that were in the possession of
Seller and that relate to a Mortgaged Property as being insured by an
environmental insurance policy have been delivered to or disclosed to the
environmental insurance carrier issuing such policy prior to the issuance of
such policy.
 
(ii) As of the date of origination of the related Purchased Asset, and, as of
the Purchase Date, the Mortgaged Property is covered by insurance policies
providing the coverage described below and the Purchased Asset Documents permit
the mortgagee to require the coverage described below.  All premiums with
respect to the insurance policies insuring each Mortgaged Property have been
paid in a timely manner or escrowed to the extent required by the Purchased
Asset Documents, and Seller has not received any notice of cancellation or
termination.  The relevant Purchased Asset File contains the insurance policy
required for such Purchased Asset or a certificate of insurance for such
insurance policy.  Each Mortgage requires that the related Mortgaged Property
and all improvements thereon be covered by insurance policies providing (a)
coverage in the amount of the lesser of full replacement cost of such Mortgaged
Property and the outstanding principal balance of the related Purchased Asset
(subject to customary deductibles) for fire and extended perils included within
the classification “All Risk of Physical Loss” in an amount sufficient to
prevent the Mortgagor from being deemed a co-insurer and to provide coverage on
a full replacement cost basis of such Mortgaged Property (in some cases
exclusive of foundations and footings) with an agreed amount endorsement to
avoid application of any coinsurance provision; such policies contain a standard
mortgagee clause naming mortgagee and its successor in interest as additional
insureds or loss payee, as applicable; (b) business interruption or rental loss
insurance in an amount at least equal to (i) 12 months of operations or (ii) in
some cases all rents and other amounts customarily insured under this type of
insurance of the Mortgaged Property; (c) flood insurance (if any portion of the
improvements on the Mortgaged Property is located in an area identified by the
Federal Emergency Management Agency (“FEMA”), with respect to certain Purchased
Assets and the Secretary of Housing and Urban Development with respect to other
Mortgage Loans, as having special flood hazards) in an amount not less than
amounts prescribed by FEMA; (d) workers’ compensation, if required by law; (e)
comprehensive general liability insurance in an amount equal to not less than
$1,000,000; all such insurance policies contain clauses providing they are not
terminable and may not be terminated without thirty (30) days prior written
notice to the mortgagee (except where applicable law requires a shorter period
or except for nonpayment of premiums, in which case not less than ten (10) days
prior written notice to the mortgagee is required).  In addition, each Mortgage
permits the related mortgagee to make premium payments to prevent the
cancellation thereof and shall entitle such mortgagee to reimbursement
therefor.  Any insurance proceeds in respect of a casualty, loss or taking will
be applied either to the repair or restoration of all or part of the related
Mortgaged Property or the payment of the outstanding principal balance of the
related Purchased Asset together with any accrued interest thereon.  The related
Mortgaged Property is insured by an insurance policy, issued by an insurer
meeting the requirements of such Purchased Asset (or in the case of a
Participation, of the Underlying Mortgage Loan) and having a claims-paying or
financial strength rating of at least A:X from A.M. Best Company or “A” (or the
equivalent) from S&P, Fitch or Moody’s.  An architectural or engineering
consultant has performed an analysis of each of the Mortgaged Properties located
in seismic zones 3 or 4 in order to evaluate the structural and seismic
condition of such property, for the sole purpose of assessing the probable
maximum loss (“PML”) for the Mortgaged Property in the event of an
earthquake.  In such instance, the PML was based on a return period of not less
than 100 years, an exposure period of 50 years and a 10% probability of
exceedance.  If the resulting report concluded that the PML would exceed 20% of
the amount of the replacement costs of the improvements, earthquake insurance on
such Mortgaged Property was obtained by an insurer rated at least A:X by A.M.
Best Company or “A” (or the equivalent) from S&P, Fitch or Moody’s.  The insurer
issuing each of the foregoing insurance policies is qualified to write insurance
in the jurisdiction where the related Mortgaged Property is located.
 
 
 

--------------------------------------------------------------------------------

 
 
(jj) All amounts required to be deposited by each Mortgagor at origination under
the related Purchased Asset Documents have been deposited at origination and
there are no deficiencies with regard thereto.
 
(kk) Whether or not a Purchased Asset was originated by Seller, with respect to
each Purchased Asset originated by Seller and each Purchased Asset originated by
any Person other than Seller, as of the date of origination of the related
Purchased Asset, and, with respect to each Purchased Asset originated by Seller
and any subsequent holder of the Purchased Asset, as of the Purchase Date, there
are no actions, suits, arbitrations or governmental investigations or
proceedings by or before any court or other Governmental Authority or agency now
pending against or affecting the Mortgagor under any Purchased Asset or any of
the Mortgaged Properties that, if determined against such Mortgagor or such
Mortgaged Property, would materially and adversely affect the value of such
Mortgaged Property, the security intended to be provided with respect to the
related Purchased Asset, or the ability of such Mortgagor and/or the current use
of such Mortgaged Property to generate net cash flow to pay principal, interest
and other amounts due under the related Purchased Asset; and there are no such
actions, suits or proceedings threatened against such Mortgagor.
 
(ll) Each Purchased Asset complied at origination, in all material respects,
with all of the terms, conditions and requirements of Seller’s underwriting
standards applicable to such Purchased Asset and since origination, the
Purchased Asset has been serviced in all material respects in a legal manner in
conformance with Seller’s servicing standards.
 
(mm) The originator of the Purchased Asset or Seller has inspected or caused to
be inspected each related Mortgaged Property within the 12 months prior to the
Purchase Date.
 
(nn) The Purchased Asset Documents require the Mortgagor to provide the holder
of the Purchased Asset with at least annual operating statements, financial
statements and except for Purchased Assets for which the related Mortgaged
Property is leased to a single tenant, rent rolls.
 
(oo) All escrow deposits and payments required by the terms of each Purchased
Asset are in the possession, or under the control of Seller (or in the case of a
Participation, the servicer of the related Mortgage Loan), and all amounts
required to be deposited by the applicable Mortgagor under the related Purchased
Asset Documents have been deposited, and there are no deficiencies with regard
thereto (subject to any applicable notice and cure period).  All of Seller’s
interest in such escrows and deposits will be conveyed by Seller to Buyer
hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
(pp) Each Mortgagor with respect to a Purchased Asset (and, for each
Accommodation Loan, each Mortgagee thereunder) is an entity whose organizational
documents or related Purchased Asset Documents provide that it is, and at least
so long as the Purchased Asset is outstanding will continue to be, a Single
Purpose Entity.  For this purpose, “Single Purpose Entity” shall mean a Person,
other than an individual, whose organizational documents provide that it shall
engage solely in the business of owning and operating the Mortgaged Property and
that does not engage in any business unrelated to such property and the
financing thereof, does not have any assets other than those related to its
interest in the Mortgaged Property or the financing thereof or any indebtedness
other than as permitted by the related Mortgage or other Purchased Asset
Documents, and the organizational documents of which require that it have its
own separate books and records and its own accounts, in each case that are
separate and apart from the books and records and accounts of any other Person,
except as permitted by the related Mortgage or other Purchased Asset Documents.
 
(qq) Each of the Purchased Assets contain a “due on sale” clause, which provides
for the acceleration of the payment of the unpaid principal balance of the
Purchased Asset (or in the case of an A Note or a Participation, of the related
Mortgage Loan) if, without the prior written consent of the holder of the
Purchased Asset (or in the case of an A Note or a Participation, of the holder
of title to the Underlying Mortgage Loan), the property subject to the Mortgage,
or any controlling interest therein, is directly or indirectly transferred or
sold (except that it may provide for transfers by devise, descent or operation
of law upon the death of a member, manager, general partner or shareholder of a
Mortgagor and that it may provide for assignments subject to the Purchased Asset
holder’s approval of transferee, transfers to affiliates, transfers to family
members for estate planning purposes, transfers among existing members, partners
or shareholders in Mortgagors or transfers of passive interests so long as the
key principals or general partner retains control).  The Purchased Asset
Documents contain a “due on encumbrance” clause, which provides for the
acceleration of the payment of the unpaid principal balance of the Purchased
Asset if the property subject to the Mortgage or any controlling interest in the
Mortgagor is further pledged or encumbered, unless the prior written consent of
the holder of the Purchased Asset is obtained (except that it may provide for
assignments subject to the Purchased Asset holder’s approval of transferee,
transfers to affiliates or transfers of passive interests so long as the key
principals or general partner retains control).  The Mortgage requires the
Mortgagor to pay all reasonable fees and expenses associated with securing the
consent or approval of the holder of the Mortgage for a waiver of a “due on
sale” or “due on encumbrance” clause or a defeasance provision.  As of the
Purchase Date, Seller holds no preferred equity interest in any Mortgagor and
Seller holds no mezzanine debt related to such Mortgaged Property.
 
 
 

--------------------------------------------------------------------------------

 
 
(rr) Each Purchased Asset containing provisions for defeasance of mortgage
collateral requires either (a) the prior written consent of, and compliance with
the conditions set by, the holder of the Purchased Asset to any defeasance, or
(b)(i) the replacement collateral consist of U.S. “government securities,”
within the meaning of Treasury Regulations Article 1.860 G-2(a)(8)(i), in an
amount sufficient to make all scheduled payments under the Mortgage Note when
due (up to the maturity date for the related Purchased Asset, the Anticipated
Repayment Date for ARD Loans or the date on which the Mortgagor may prepay the
related Purchased Asset without payment of any prepayment penalty); (ii) the
loan may be assumed by a Single Purpose Entity approved by the holder of the
Purchased Asset; (iii) counsel provide an opinion that the trustee has a
perfected security interest in such collateral prior to any other claim or
interest; and (iv) such other documents and certifications as the mortgagee may
reasonably require, which may include, without limitation, (A) a certification
that the purpose of the defeasance is to facilitate the disposition of the
mortgaged real property or any other customary commercial transaction and not to
be part of an arrangement to collateralize a REMIC offering with obligations
that are not real estate mortgages and (B) a certification from an independent
certified public accountant that the collateral is sufficient to make all
scheduled payments under the Mortgage Note when due.  Each Purchased Asset
containing provisions for defeasance provides that, in addition to any cost
associated with defeasance, the related Mortgagor shall pay, as of the date the
mortgage collateral is defeased, all scheduled and accrued interest and
principal due as well as an amount sufficient to defease in full the Purchased
Asset.  In addition, if the related Purchased Asset permits defeasance, then the
Mortgage Loan documents provide that the related Mortgagor shall (x) pay all
reasonable fees associated with the defeasance of the Purchased Asset and all
other reasonable expenses associated with the defeasance, or (y) provide all
opinions required under the related Purchased Asset Documents, including a REMIC
opinion, and any applicable rating agency letters confirming that no downgrade
or qualification shall occur as a result of the defeasance.
 
(ss) In the event that a Purchased Asset is secured by more than one Mortgaged
Property, then, in connection with a release of less than all of such Mortgaged
Properties, a Mortgaged Property may not be released as collateral for the
related Purchased Asset unless, in connection with such release, an amount equal
to not less than 125% of the Allocated Loan Amount for such Mortgaged Property
is prepaid or, in the case of a defeasance, an amount equal to 125% of the
Allocated Loan Amount is defeased through the deposit of replacement collateral
(as contemplated in clause (34) hereof) sufficient to make all scheduled
payments with respect to such defeased amount, or such release is otherwise in
accordance with the terms of the Purchased Asset Documents.
 
(tt) Each Mortgaged Property is owned in fee by the related Mortgagor, with the
exception of (i) Mortgaged Properties that are secured in whole or in a part by
a Ground Lease and (ii) out-parcels, and is used and occupied for commercial or
multifamily residential purposes in accordance with applicable law.
 
(uu) Any material non-conformity with applicable zoning laws constitutes a legal
non-conforming use or structure that, in the event of casualty or destruction,
may be restored or repaired to the full extent of the use or structure at the
time of such casualty, or for which law and ordinance insurance coverage has
been obtained in amounts consistent with the standards utilized by Seller.
 
(vv) Neither Seller nor any affiliate thereof has any obligation to make any
capital contributions to the related Mortgagor under the Purchased Asset.  The
Purchased Asset was not originated for the sole purpose of financing the
construction of incomplete improvements on the related Mortgaged Property.
 
(ww) The following statements are true with respect to the related Mortgaged
Property: (a) the Mortgaged Property is located on or adjacent to a dedicated
road or has access to an irrevocable easement permitting ingress and egress and
(b) the Mortgaged Property is served by public or private utilities, water and
sewer (or septic facilities) and otherwise appropriate for the use in which the
Mortgaged Property is currently being utilized.
 
 
 

--------------------------------------------------------------------------------

 
 
(xx) None of the Purchased Asset Documents contain any provision that expressly
excuses the related borrower from obtaining and maintaining insurance coverage
for acts of terrorism and, in circumstances where terrorism insurance is not
expressly required, the mortgagee is not prohibited from requesting that the
related borrower maintain such insurance, in each case, to the extent such
insurance coverage is generally available for like properties in such
jurisdictions at commercially reasonable rates. Each Mortgaged Property is
insured by an “all-risk” casualty insurance policy that does not contain an
express exclusion for (or, alternatively, is covered by a separate policy that
insures against property damage resulting from) acts of terrorism.
 
(yy) An appraisal of the related Mortgaged Property was conducted in connection
with the origination of such Purchased Asset (or in the case of a Participation,
the date of origination of the Underlying Mortgage Loan), and such appraisal
satisfied the guidelines in Title XI of the Financial Institutions Reform,
Recovery and Enforcement Act of 1989, in either case as in effect on the date
such Purchased Asset (or in the case of a Participation, the Underlying Mortgage
Loan) was originated.
 
Defined Terms
 
As used in this Exhibit:
 
The term “Allocated Loan Amount” shall mean, for each Mortgaged Property, the
portion of principal of the related Purchased Asset allocated to such Mortgaged
Property for certain purposes (including determining the release prices of
properties, if permitted) under such Purchased Asset as set forth in the related
loan documents.  There can be no assurance, and it is unlikely, that the
Allocated Loan Amounts represent the current values of individual Mortgaged
Properties, the price at which an individual Mortgaged Property could be sold in
the future to a willing buyer or the replacement cost of the Mortgaged
Properties.
 
The term “Anticipated Repayment Date” shall mean, with respect to any Purchased
Asset that is indicated on the Purchased Asset Schedule as having a Revised
Rate, the date upon which such Purchased Asset commences accruing interest at
such Revised Rate.
 
The term “Assignment of Leases” shall have the meaning specified in paragraph 10
of this Exhibit VI.
 
The term “Assignment of Mortgage” shall mean, with respect to any Mortgage, an
assignment of the mortgage, notice of transfer or equivalent instrument in
recordable form, sufficient under the laws of the jurisdiction wherein the
related property is located to reflect the assignment and pledge of the
Mortgage, subject to the terms, covenants and provisions of this Agreement.
 
The term “ARD Loan” shall mean any Purchased Asset that provides that if the
unamortized principal balance thereof is not repaid on its Anticipated Repayment
Date, such Purchased Asset will accrue Excess Interest at the rate specified in
the related Mortgage Note and the Mortgagor is required to apply excess monthly
cash flow generated by the related Mortgaged Property to the repayment of the
outstanding principal balance on such Purchased Asset.
 
 
 

--------------------------------------------------------------------------------

 
 
The term “Due Date” shall mean the day of the month set forth in the related
Mortgage Note on which each monthly payment of interest and/or principal thereon
is scheduled to be first due.
 
The term “Environmental Site Assessment” shall mean a Phase I environmental
report meeting the requirements of the American Society for Testing and
Materials, and, if in accordance with customary industry standards a reasonable
lender would require it, a Phase II environmental report, each prepared by a
licensed third party professional experienced in environmental matters.
 
The term “Excess Cash Flow” shall mean the cash flow from the Mortgaged Property
securing an ARD Loan after payments of interest (at the Mortgage Interest Rate)
and principal (based on the amortization schedule), and (a) required payments
for the tax and insurance fund and ground lease escrows fund, (b) required
payments for the monthly debt service escrows, if any, (c) payments to any other
required escrow funds and (d) payment of operating expenses pursuant to the
terms of an annual budget approved by the servicer and discretionary (lender
approved) capital expenditures.
 
The term “Excess Interest” shall mean any accrued and deferred interest on an
ARD Loan in accordance with the following terms.  Commencing on the respective
Anticipated Repayment Date each ARD Loan (pursuant to its existing terms or a
unilateral option, as defined in Treasury Regulations under Article 1001 of the
Code, in the Purchased Assets exercisable during the term of the Purchased
Asset) generally will bear interest at a fixed rate (the “Revised Rate”) per
annum equal to the Mortgage Interest Rate plus a percentage specified in the
related Mortgage Loan Documents.  Until the principal balance of each such
Purchased Asset has been reduced to zero (pursuant to its existing terms or a
unilateral option, as defined in Treasury Regulations under Article 1001 of the
Code, in the Purchased Assets exercisable during the term of the Mortgage Loan),
such Purchased Asset will only be required to pay interest at the Mortgage
Interest Rate and the interest accrued at the excess of the related Revised Rate
over the related Mortgage Interest Rate will be deferred (such accrued and
deferred interest and interest thereon, if any, is “Excess Interest”).
 
The term “Mortgage Interest Rate” shall mean the fixed rate, or the formula
applicable to determine the floating rate, of interest per annum that each
Purchased Asset bears as of the Purchase Date.
 
The term “Permitted Encumbrances” shall mean:
 

 
I. 
the lien of current real property taxes, water charges, sewer rents and
assessments not yet delinquent or accruing interest or penalties;

 

 
II. 
covenants, conditions and restrictions, rights of way, easements and other
matters of public record acceptable to mortgage lending institutions generally
and referred to in the related mortgagee’s title insurance policy;

 
 
 

--------------------------------------------------------------------------------

 
 

 
III. 
other matters to which like properties are commonly subject and which are
acceptable to mortgage lending institutions generally, and

 

 
IV. 
the rights of tenants, as tenants only, whether under ground leases or space
leases at the Mortgaged Property

 
that together do not materially and adversely affect the related Mortgagor’s
ability to timely make payments on the related Purchased Asset, which do not
materially interfere with the benefits of the security intended to be provided
by the related Mortgage or the use, for the use currently being made, the
operation as currently being operated, enjoyment, value or marketability of such
Mortgaged Property, provided, however, that, for the avoidance of doubt,
Permitted Encumbrances shall exclude all pari passu, second, junior and
subordinated mortgages but shall not exclude mortgages that secure Purchased
Assets that are cross-collateralized with other Purchased Assets.
 
The term “Revised Rate” shall mean, with respect to those Purchased Assets on
the Purchased Asset Schedule indicated as having a revised rate, the increased
interest rate after the Anticipated Repayment Date (in the absence of a default)
for each applicable Purchased Asset, as calculated and as set forth in the
related Purchased Asset.
 
 
 

--------------------------------------------------------------------------------

 
 
REPRESENTATIONS AND WARRANTIES
REGARDING EACH INDIVIDUAL PURCHASED ASSET
THAT IS A B-NOTE OR PARTICIPATION INTEREST
IN A PERFORMING COMMERCIAL
MORTGAGE LOAN SECURED BY A FIRST LIEN ON
A MULTIFAMILY OR COMMERCIAL PROPERTY
 
(a) The representations and warranties set forth in this Exhibit VI regarding
the senior mortgage loan from which the Purchased Asset is derived shall be
deemed incorporated herein in respect of such senior mortgage loan, provided,
however, that, in the event that such senior mortgage loan was not originated by
Seller or an Affiliate of Seller, Seller shall be deemed to be making the
representations set forth in this Exhibit VI with respect to such senior
mortgage loan to the best of Seller’s knowledge.
 
(b) The information set forth in the Purchased Asset Schedule is complete, true
and correct in all material respects.
 
(c) There exists no material default, breach, violation or event of acceleration
(and no event that, with the passage of time or the giving of notice, or both,
would constitute any of the foregoing) under the documents evidencing or
securing the Purchased Asset, in any such case to the extent the same materially
and adversely affects the value of the Purchased Asset and the related
underlying real property.
 
(d) Except with respect to the enforceability of any provisions requiring the
payment of default interest, late fees, additional interest, prepayment premiums
or yield maintenance charges, neither the Purchased Asset nor any of the related
Purchased Asset Documents is subject to any right of rescission, set-off,
abatement, diminution, valid counterclaim or defense, including the defense of
usury, nor will the operation of any of the terms of any such Purchased Asset
Documents, or the exercise (in compliance with procedures permitted under
applicable law) of any right thereunder, render any Purchased Asset Documents
subject to any right of rescission, set-off, abatement, diminution, valid
counterclaim or defense, including the defense of usury (subject to
anti-deficiency or one form of action laws and to bankruptcy, receivership,
conservatorship, reorganization, insolvency, moratorium or other similar laws
affecting the enforcement of creditor’s rights generally and by general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law)), and no such right of rescission, set-off,
abatement, diminution, valid counterclaim or defense has been asserted with
respect thereto.
 
(e) The Purchased Asset Documents have been duly and properly executed by the
originator of the Purchased Asset, and each is the legal, valid and binding
obligation of the parties thereto, enforceable in accordance with its terms,
except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, receivership, moratorium or other laws relating to or affecting
the rights of creditors generally and by general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).  The Purchased Asset is not usurious.
 
 
 

--------------------------------------------------------------------------------

 
 
(f) The terms of the related Purchased Asset Documents have not been impaired,
waived, altered or modified in any material respect (other than by a written
instrument that is included in the related Purchased Asset File).
 
(g) The assignment of the Purchased Asset constitutes the legal, valid and
binding assignment of such Purchased Asset from Seller to or for the benefit of
Buyer enforceable in accordance  with its terms, except as such enforcement may
be limited by bankruptcy, insolvency, reorganization, receivership, moratorium
or other laws relating to or affecting the rights of creditors generally and by
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law).
 
(h) All representations and warranties in the Purchased Asset Documents and in
the underlying documents for the performing commercial mortgage loan secured by
a first lien on a multifamily or commercial property to which such Purchased
Asset relates are true and correct in all material respects.
 
(i) The servicing and collection practices used by Seller for the Purchased
Asset have complied with applicable law in all material respects and are
consistent with those employed by prudent servicers of comparable Purchased
Assets.
 
(j) Seller is not a debtor in any state or federal bankruptcy or insolvency
proceeding.
 
(k) As of the Purchase Date, there is no payment default, giving effect to any
applicable notice and/or grace period, and there is no other material default
under any of the related Purchased Asset Documents, giving effect to any
applicable notice and/or grace period; no such material default or breach has
been waived by Seller or on its behalf or by Seller’s predecessors in interest
with respect to the Purchased Assets; and no event has occurred that, with the
passing of time or giving of notice would constitute a material default or
breach; provided, however, that the representations and warranties set forth in
this sentence do not cover any default, breach, violation or event of
acceleration that specifically pertains to or arises out of any subject matter
otherwise covered by any other representation or warranty made by Seller in this
Exhibit VI.  No Purchased Asset has been accelerated and no foreclosure or power
of sale proceeding has been initiated in respect of the related
Mortgage.  Seller has not waived any material claims against the related
Mortgagor under any non-recourse exceptions contained in the Mortgage Note.
 
(l) No Purchased Asset has been satisfied, canceled, subordinated (except to the
senior mortgage loan from which the Purchased Asset is derived), released or
rescinded, in whole or in part, and the related Mortgagor has not been released,
in whole or in part, from its obligations under any related Purchased Asset
Document.
 
 
 

--------------------------------------------------------------------------------

 
 
REPRESENTATIONS AND WARRANTIES
REGARDING EACH INDIVIDUAL PURCHASED ASSET
THAT IS A CMBS
 
(m) The CMBS consists of pass-through certificates representing beneficial
ownership interests in one or more REMICs consisting of one or more first lien
mortgage loans secured by commercial and/or multifamily properties.
 
(n) Immediately prior to the sale, transfer and assignment to Buyer thereof,
Seller had good and marketable title to, and was the sole owner and holder of,
such CMBS, and Seller is transferring such CMBS free and clear of any and all
liens, pledges, encumbrances, charges, security interests or any other ownership
interests of any nature encumbering such CMBS.
 
(o) Seller has full right, power and authority to sell and assign such CMBS and
such CMBS has not been cancelled, satisfied or rescinded in whole or part nor
has any instrument been executed that would effect a cancellation, satisfaction
or rescission thereof.
 
(p) Other than consents and approvals obtained as of the related Purchase Date
or those already granted in the related documents governing such CMBS, no
consent or approval by any Person is required in connection with Buyer’s
acquisition of such CMBS, for Buyer’s exercise of any rights or remedies in
respect of such CMBS or for Buyer’s sale or other disposition of such CMBS.  No
third party holds any “right of first refusal”, “right of first negotiation”,
“right of first offer”, purchase option, or other similar rights of any kind,
and no other impediment exists to any such transfer or exercise of rights or
remedies.
 
(q) Upon consummation of the purchase contemplated to occur in respect of such
CMBS on the Purchase Date therefor, Seller will have validly and effectively
conveyed to Buyer all legal and beneficial interest in and to such CMBS free and
clear of any and all liens, pledges, encumbrances, charges, security interests
or any other ownership interests of any nature.
 
(r) The CMBS is a physical security in registered form, or is in book-entry form
and held through the facilities of (a) The Depository Trust Corporation in New
York, New York, or (b) another clearing organization or book-entry system
reasonably acceptable to Buyer.
 
(s) With respect to any CMBS that is a physical security, Seller has delivered
to Buyer or its designee such physical security, along with any and all
certificates and assignments necessary to transfer such security under the
issuing documents of such CMBS.
 
(t) With respect to any CMBS registered with DTC or another clearing
organization, Seller has delivered to Buyer or its designee evidence of
re-registration to the securities intermediary in Buyer’s name on behalf of
Buyer.
 
(u) All information contained in the related Purchased Asset File (or as
otherwise provided to Buyer) in respect of such CMBS is accurate and complete in
all material respects.
 
 
 

--------------------------------------------------------------------------------

 
 
(v) As of the date of its issuance, such CMBS complied in all material respects
with, or was exempt from, all requirements of federal, state or local law
relating to the issuance thereof including, without limitation, any registration
requirements of the Securities Act of 1933, as amended.
 
(w) Except as included in the Purchased Asset File, there is no document that by
its terms modifies or affects the rights and obligations of the holder of such
CMBS, the terms of the related pooling and servicing agreement or any other
agreement relating to the CMBS, and, since issuance, there has been no material
change or waiver to any term or provision of any such document, instrument or
agreement.
 
(x) There is no (i) monetary default, breach or violation of any pooling and
servicing agreement or other document governing or pertaining to such CMBS, (ii)
material non-monetary default, breach or violation of any such agreement or
other document or other document governing or pertaining to such CMBS, or (iii)
event that, with the passage of time or with notice and the expiration of any
grace or cure period, would constitute a default, breach, violation or event of
acceleration under such documents and agreements.
 
(y) No consent, approval, authorization or order of, or registration or filing
with, or notice to, any court or governmental agency or body having jurisdiction
or regulatory authority over Seller is required for any transfer or assignment
of such CMBS.
 
(z) Except as included in the Purchased Asset File, (i) no interest shortfalls
have occurred and no realized losses have been applied to any CMBS or otherwise
incurred with respect to any mortgage loan related to such CMBS nor any class of
CMBS issued under the same governing documents as any CMBS, and (ii) Seller has
no knowledge of any circumstances that could have a Material Adverse Effect on
the CMBS.
 
(aa) With respect to CMBS backed by a single mortgaged asset, there are no
circumstances or conditions with respect to the CMBS, the Underlying Mortgaged
Property or the related Mortgagor’s credit standing that can reasonably be
expected to have a Material Adverse Effect on the CMBS.
 
(bb) Seller has not received written notice of any outstanding liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind for which the holder of such CMBS is or
may become obligated.
 
(cc) There is no material inaccuracy in any servicer report or trustee report
delivered to it (and, in turn, delivered pursuant to the terms of this
Agreement) in connection with such CMBS.
 
(dd) No servicer of the CMBS has made any advances, directly or indirectly, with
respect to the CMBS or to any mortgage loan relating to such CMBS.

 
 
 

--------------------------------------------------------------------------------

 
 
REPRESENTATIONS AND WARRANTIES
REGARDING EACH INDIVIDUAL PURCHASED ASSET
THAT IS A CRE CDO
 
(a) Immediately prior to the sale, transfer and assignment to Buyer thereof,
Seller had good and marketable title to, and was the sole owner and holder of,
such CRE CDO, and Seller is transferring such CRE CDO free and clear of any and
all liens, pledges, encumbrances, charges, security interests or any other
ownership interests of any nature encumbering such CRE CDO.
 
(b) Seller has full right, power and authority to sell and assign such CRE CDO
and such CRE CDO has not been cancelled, satisfied or rescinded in whole or part
nor has any instrument been executed that would effect a cancellation,
satisfaction or rescission thereof.
 
(c) Other than consents and approvals obtained as of the related Purchase Date
or those already granted in the related documents governing such CRE CDO, no
consent or approval by any Person is required in connection with Buyer’s
acquisition of such CRE CDO, for Buyer’s exercise of any rights or remedies in
respect of such CRE CDO or for Buyer’s sale or other disposition of such CRE
CDO.  No third party holds any “right of first refusal”, “right of first
negotiation”, “right of first offer”, purchase option, or other similar rights
of any kind, and no other impediment exists to any such transfer or exercise of
rights or remedies.
 
(d) Upon consummation of the purchase contemplated to occur in respect of such
CRE CDO on the Purchase Date therefor, Seller will have validly and effectively
conveyed to Buyer all legal and beneficial interest in and to such CRE CDO free
and clear of any and all liens, pledges, encumbrances, charges, security
interests or any other ownership interests of any nature.
 
(e) The CRE CDO is a physical security in registered form, or is in book-entry
form and held through the facilities of (a) The Depository Trust Corporation in
New York, New York, or (b) another clearing organization or book-entry system
reasonably acceptable to Buyer.
 
(f) With respect to any CRE CDO that is a physical security, Seller has
delivered to Buyer or its designee such physical security, along with any and
all certificates and assignments necessary to transfer such security under the
issuing documents of such CRE CDO.
 
(g) With respect to any CRE CDO registered with DTC or another clearing
organization, Seller has delivered to Buyer or its designee evidence of
re-registration to the securities intermediary in Buyer’s name on behalf of
Buyer.
 
(h) All information contained in the related Purchased Asset File (or as
otherwise provided to Buyer) in respect of such CRE CDO is accurate and complete
in all material respects.
 
(i) To the knowledge of Seller, as of the date of its issuance, such CRE CDO
complied in all material respects with, or was exempt from, all requirements of
federal, state or local law relating to the issuance thereof including, without
limitation, any registration requirements of the Securities Act of 1933, as
amended.
 
 
 

--------------------------------------------------------------------------------

 
 
(j) Except as included in the Purchased Asset File, there is no document that by
its terms modifies or affects the rights and obligations of the holder of such
CRE CDO, the terms of the related pooling and servicing agreement or any other
agreement relating to the CRE CDO, and, since issuance, there has been no
material change or waiver to any term or provision of any such document,
instrument or agreement.
 
(k) There is no (i) monetary default, breach or violation exists with respect to
any pooling and servicing agreement, indenture, or other document governing or
pertaining to such CRE CDO, (ii) material non-monetary default, breach or
violation exists with respect to any such agreement, indenture, or other
document governing or pertaining to such CRE CDO, or (iii) event that, with the
passage of time or with notice and the expiration of any grace or cure period,
would constitute a default, breach, violation or event of acceleration under
such documents and agreements.
 
(l) No consent, approval, authorization or order of, or registration or filing
with, or notice to, any court or governmental agency or body having jurisdiction
or regulatory authority over Seller is required for any transfer or assignment
of such CRE CDO.
 
(m) Except as included in the Purchased Asset File, (i) no interest shortfalls
have occurred and no realized losses have been applied to any CRE CDO or
otherwise incurred with respect to any mortgage loan related to such CRE CDO nor
any class of CRE CDO issued under the same governing documents as any CRE CDO,
and (ii) Seller has no knowledge of any circumstances that could have a Material
Adverse Effect on the CRE CDO.
 
(n) Seller has not received written notice of any outstanding liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind for which the holder of such CRE CDO is or
may become obligated.
 
(o) There is no material inaccuracy in any servicer report or trustee report
delivered to it (and, in turn, delivered pursuant to the terms of this
Agreement) in connection with such CRE CDO.
 
(p) No fraudulent acts were committed by Seller in connection with its
acquisition of such CRE CDO.
 
(q) No servicer of the CRE CDO has made any advances, directly or indirectly,
with respect to the CRE CDO or to any mortgage loan relating to such CRE CDO.
 
 
 

--------------------------------------------------------------------------------

 
 
REPRESENTATIONS AND WARRANTIES
REGARDING EACH INDIVIDUAL PURCHASED ASSET
THAT IS A MEZZANINE LOAN
 
(a) The Mezzanine Loan is a performing mezzanine loan secured by a pledge of all
of the Capital Stock of a Mortgagor that owns income producing commercial real
estate.
 
(b) As of the Purchase Date, such Mezzanine Loan complies in all material
respects with, or is exempt from, all requirements of federal, state or local
law relating to such Mezzanine Loan.
 
(c) Immediately prior to the sale, transfer and assignment to Buyer thereof,
Seller had good and marketable title to, and was the sole owner and holder of,
such Mezzanine Loan, and Seller is transferring such Mezzanine Loan free and
clear of any and all liens, pledges, encumbrances, charges, security interests
or any other ownership interests of any nature encumbering such Mezzanine
Loan.  Upon consummation of the purchase contemplated to occur in respect of
such Mezzanine Loan on the Purchase Date therefor, Seller will have validly and
effectively conveyed to Buyer all legal and beneficial interest in and to such
Mezzanine Loan free and clear of any pledge, lien, encumbrance or security
interest.
 
(d) No fraudulent acts were committed by Seller in connection with its
acquisition or origination of such Mezzanine Loan nor were any fraudulent acts
committed by any Person in connection with the origination of such Mezzanine
Loan.
 
(e) All information contained in the related Underwriting Package (or as
otherwise provided to Buyer) in respect of such Mezzanine Loan is accurate and
complete in all material respects.
 
(f) Except as included in the Underwriting Package, Seller is not a party to any
document, instrument or agreement, and there is no document, that by its terms
modifies or affects the rights and obligations of any holder of such Mezzanine
Loan and Seller has not consented to any material change or waiver to any term
or provision of any such document, instrument or agreement and no such change or
waiver exists.
 
(g) Such Mezzanine Loan is presently outstanding, the proceeds thereof have been
fully and properly disbursed and, except for amounts held in escrow by Seller,
there is no requirement for any future advances thereunder.
 
(h) Seller has full right, power and authority to sell and assign such Mezzanine
Loan and such Mezzanine Loan or any related Mezzanine Note has not been
cancelled, satisfied or rescinded in whole or part nor has any instrument been
executed that would effect a cancellation, satisfaction or rescission thereof.
 
(i) Other than consents and approvals obtained as of the related Purchase Date
or those already granted in the documentation governing such Mezzanine Loan (the
“Mezzanine Loan Documents”), no consent or approval by any Person is required in
connection with Seller’s sale and/or Buyer’s acquisition of such Mezzanine Loan,
for Buyer’s exercise of any rights or remedies in respect of such Mezzanine Loan
or for Buyer’s sale, pledge or other disposition of such Mezzanine Loan.  No
third party holds any “right of first refusal”, “right of first negotiation”,
“right of first offer”, purchase option, or other similar rights of any kind,
and no other impediment exists to any such transfer or exercise of rights or
remedies.
 
 
 

--------------------------------------------------------------------------------

 
 
(j) The Mezzanine Collateral is secured by a pledge of equity ownership
interests in the related borrower under the Underlying Mortgage Loan or a direct
or indirect owner of the related borrower and the security interest created
thereby has been fully perfected in favor of Seller as Mezzanine Lender.
 
(k) The Underlying Property Owner has been duly organized and is validly
existing and in good standing under the laws of its jurisdiction of
organization, with requisite power and authority to own its assets and to
transact the business in which it is now engaged, the sole purpose of the
Underlying Property Owner under its organizational documents is to own, finance,
sell or otherwise manage the Properties and to engage in any and all activities
related or incidental thereto, and the Mortgaged Properties constitute the sole
assets of the Underlying Property Owner.
 
(l) The Underlying Property Owner has good and marketable title to the
Underlying Mortgaged Property, no claims under the title policies insuring the
Underlying Property Owner’s title to the Properties have been made, and the
Underlying Property Owner has not received any written notice regarding any
material violation of any easement, restrictive covenant or similar instrument
affecting the Underlying Mortgaged Property.
 
(m) The representations and warranties made by the borrower (the “Mezzanine
Borrower”) in the Mezzanine Loan Documents were true and correct in all material
respects as of the date such representations and warranties were stated to be
true therein, and there has been no adverse change with respect to the Mezzanine
Loan, the Mezzanine Borrower, the Underlying Mortgaged Property or the
Underlying Property Owner that would render any such representation or warranty
not true or correct in any material respect as of the Purchase Date.
 
(n) The Mezzanine Loan Documents provide for the acceleration of the payment of
the unpaid principal balance of the Mezzanine Loan if (i) the related borrower
voluntarily transfers or encumbers all or any portion of any related Mezzanine
Collateral, or (ii) any direct or indirect interest in the related borrower is
voluntarily transferred or assigned, other than, in each case, as permitted
under the terms and conditions of the related loan documents.
 
(o) Pursuant to the terms of the Mezzanine Loan Documents: (a) no material terms
of any related Mortgage may be waived, canceled, subordinated or modified in any
material respect and no material portion of such Mortgage or the Underlying
Mortgaged Property may be released without the consent of the holder of the
Mezzanine Loan; (b) no material action may be taken by the Underlying Property
Owner with respect to the Underlying Mortgaged Property without the consent of
the holder of the Mezzanine Loan; (c) the holder of the Mezzanine Loan is
entitled to approve the budget of the Underlying Property Owner as it relates to
the Underlying Mortgaged Property; and (d) the holder of the Mezzanine Loan's
consent is required prior to the Underlying Property Owner incurring any
additional indebtedness.
 
 
 

--------------------------------------------------------------------------------

 
 
(p) There is no (i) monetary default, breach or violation with respect to such
Mezzanine Loan, the Underlying Mortgage Loan or any other obligation of the
owner of the Underlying Mortgaged Property (the “Underlying Property Owner”),
(ii) material non-monetary default, breach or violation with respect to such
Mezzanine Loan, the Underlying Mortgage Loan or any other obligation of the
Underlying Property Owner or (iii) event which, with the passage of time or with
notice and the expiration of any grace or cure period, would constitute a
default, breach, violation or event of acceleration.
 
(q) No default or event of default has occurred under any agreement pertaining
to any lien or other interest that ranks pari passu with or senior to the
interests of the holder of such Mezzanine Loan or with respect to any Underlying
Mortgage Loan or other indebtedness in respect of the related Underlying
Mortgaged Property and there is no provision in any agreement related to any
such lien, interest or loan which would provide for any increase in the
principal amount of any such lien, other interest or loan.
 
(r) Seller’s security interest in the Mezzanine Loan is covered by a UCC-9
insurance policy (the “UCC-9 Policy”) in the maximum principal amount of the
Mezzanine Loan insuring that the related pledge is a valid first priority lien
on the collateral pledged in respect of such Mezzanine Loan (the “Mezzanine
Collateral”), subject only to the exceptions stated therein (or a pro forma
title policy or marked up title insurance commitment on which the required
premium has been paid exists which evidences that such UCC-9 Policy will be
issued), such UCC-9 Policy (or, if it has yet to be issued, the coverage to be
provided thereby) is in full force and effect, no material claims have been made
thereunder and no claims have been paid thereunder, Seller has not done, by act
or omission, anything that would materially impair the coverage under the UCC-9
Policy and as of the Purchase Date, the UCC-9 Policy (or, if it has yet to be
issued, the coverage to be provided thereby) will inure to the benefit of Buyer
without the consent of or notice to the insurer.
 
(s) The Mezzanine Loan, and each party involved in the origination of the
Mezzanine Loan, complied as of the date of origination with, or was exempt from,
applicable state or federal laws, regulations and other requirements pertaining
to usury.
 
(t) Seller has delivered to Buyer or its designee the original promissory note
made in respect of such Mezzanine Loan, together with an original assignment
thereof executed by Seller in blank.
 
(u) Seller has not received any written notice that the Mezzanine Loan may be
subject to reduction or disallowance for any reason, including without
limitation, any setoff, right of recoupment, defense, counterclaim or impairment
of any kind.
 
(v) Seller has no obligation to make loans to, make guarantees on behalf of, or
otherwise extend credit to, or make any of the foregoing for the benefit of, the
Mezzanine Borrower or any other person under or in connection with the Mezzanine
Loan.
 
(w) The servicing and collection practices used by the servicer of the Mezzanine
Loan, and the origination practices of the related originator, have been in all
respects legal, proper and prudent and have met customary industry standards by
prudent institutional commercial mezzanine lenders and mezzanine loan servicers
except to the extent that, in connection with its origination, such standards
were modified as reflected in the documentation delivered to Buyer.
 
 
 

--------------------------------------------------------------------------------

 
 
(x) If applicable, the ground lessor consented to and acknowledged that (i) the
Mezzanine Loan is permitted / approved, (ii) any foreclosure of the Mezzanine
Loan and related change in ownership of the ground lessee will not require the
consent of the ground lessor or constitute a default under the ground lease,
(iii) copies of default notices would be sent to Mezzanine Lender and (iv) it
would accept cure from Mezzanine Lender on behalf of the ground lessee.
 
(y) To the extent the Buyer was granted a security interest with respect to the
Mezzanine Loan, such interest (i) was given for due consideration, (ii) has
attached, (iii) is perfected, (iv) is a first priority Lien, and (v) has been
appropriately assigned to the Buyer by the Underlying Property Owner.
 
(z) No consent, approval, authorization or order of, or registration or filing
with, or notice to, any court or governmental agency or body having jurisdiction
or regulatory authority is required for any transfer or assignment by the holder
of such Mezzanine Loan.
 
(aa) Seller has not received written notice of any outstanding liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind for which the holder of such Mezzanine
Loan is or may become obligated.
 
(bb) Seller has not advanced funds, or knowingly received any advance of funds
from a party other than the borrower relating to such Mezzanine Loan, directly
or indirectly, for the payment of any amount required by such Mezzanine Loan.
 
(cc) All real estate taxes and governmental assessments, or installments
thereof, which would be a lien on any related Underlying Mortgaged Property and
that prior to the Purchase Date for the related Purchased Asset have become
delinquent in respect of such Underlying Mortgaged Property have been paid, or
an escrow of funds in an amount sufficient to cover such payments has been
established.  For purposes of this representation and warranty, real estate
taxes and governmental assessments and installments thereof shall not be
considered delinquent until the earlier of (a) the date on which interest and/or
penalties would first be payable thereon and (b) the date on which enforcement
action is entitled to be taken by the related taxing authority.
 
(dd) As of the Purchase Date for the related Purchased Asset, each related
Underlying Mortgaged Property was free and clear of any material damage (other
than deferred maintenance for which escrows were established at origination)
that would affect materially and adversely the value of such Underlying
Mortgaged Property as security for the related Underlying Mortgage Loan and
there was no proceeding pending or, based solely upon the delivery of written
notice thereof from the appropriate condemning authority, threatened for the
total or partial condemnation of such Underlying Mortgaged Property.
 
 
 

--------------------------------------------------------------------------------

 
 
(ee) As of the Purchase Date of the Mezzanine Loan, all insurance coverage
required under the Mezzanine Loan Documents and/or any Mortgage Loan related to
the Underlying Mortgaged Property, which insurance covered such risks as were
customarily acceptable to prudent commercial and multifamily mortgage lending
institutions lending on the security of property comparable to the related
Underlying Mortgaged Property in the jurisdiction in which such Underlying
Mortgaged Property is located, and with respect to a fire and extended perils
insurance policy, is in an amount (subject to a customary deductible) at least
equal to the lesser of (i) the replacement cost of improvements located on such
Underlying Mortgaged Property, or (ii) the outstanding principal balance of the
Underlying Mortgage Loan, and in any event, the amount necessary to prevent
operation of any co-insurance provisions; and, except if such Underlying
Mortgaged Property is operated as a mobile home park, is also covered by
business interruption or rental loss insurance, in an amount at least equal to
12 months of operations of the related Underlying Mortgaged Property, all of
which was in full force and effect with respect to each related Underlying
Mortgaged Property; and, as of the Purchase Date for the related Purchased
Asset, all insurance coverage required under the Mezzanine Loan Documents and/or
any Underlying Mortgage Loan related to the Underlying Mortgaged Property, which
insurance covers such risks and is in such amounts as are customarily acceptable
to prudent commercial and multifamily mortgage lending institutions lending on
the security of property comparable to the related Underlying Mortgaged Property
in the jurisdiction in which such Underlying Mortgaged Property is located, is
in full force and effect with respect to each related Underlying Mortgaged
Property; all premiums due and payable through the Purchase Date for the related
Purchased Asset have been paid; and no notice of termination or cancellation
with respect to any such insurance policy has been received by Seller; and
except for certain amounts not greater than amounts which would be considered
prudent by an institutional commercial and/or multifamily mortgage lender with
respect to a similar mortgage loan and which are set forth in the Mezzanine Loan
Documents and/or any Underlying Mortgage Loan related to the Underlying
Mortgaged Property, any insurance proceeds in respect of a casualty loss, will
be applied either (i) to the repair or restoration of all or part of the related
Underlying Mortgaged Property or (ii) the reduction of the outstanding principal
balance of the Underlying Mortgage Loan, subject in either case to requirements
with respect to leases at the related Underlying Mortgaged Property and to other
exceptions customarily provided for by prudent institutional lenders for similar
loans.  The Underlying Mortgaged Property is also covered by comprehensive
general liability insurance against claims for personal and bodily injury, death
or property damage occurring on, in or about the related Underlying Mortgaged
Property, in an amount customarily required by prudent institutional
lenders.  An architectural or engineering consultant has performed an analysis
of the Underlying Mortgaged Properties located in seismic zone 3 or 4 in order
to evaluate the structural and seismic condition of such property, for the sole
purpose of assessing the probable maximum loss (“PML”) for the Underlying
Mortgaged Property in the event of an earthquake.  In such instance, the PML was
based on a 475 year lookback with a 10% probability of exceedance in a 50 year
period.  If the resulting report concluded that the PML would exceed 20% of the
amount of the replacement costs of the improvements, earthquake insurance on
such Underlying Mortgaged Property was obtained by an insurer rated at least
A-:V by A.M. Best Company or “BBB-” (or the equivalent) from S&P and Fitch or
“Baa3” (or the equivalent) from Moody’s.  If the Underlying Mortgaged Property
is located in Florida or within 25 miles of the coast of Texas, Louisiana,
Mississippi, Alabama, Georgia, North Carolina or South Carolina such Underlying
Mortgaged Property is insured by windstorm insurance in an amount at least equal
to the lesser of (i) the outstanding principal balance of such Underlying
Mortgage Loan and (ii) 100% of the full insurable value, or 100% of the
replacement cost, of the improvements located on the related Underlying
Mortgaged Property.
 
 
 

--------------------------------------------------------------------------------

 
 
(ff) The insurance policies contain a standard Mortgagee clause naming the
Mortgagee, its successors and assigns as loss payee, in the case of a property
insurance policy, and additional insured in the case of a liability insurance
policy and provide that they are not terminable without 30 days prior written
notice to the Mortgagee (or, with respect to non-payment, 10 days prior written
notice to the Mortgagee) or such lesser period as prescribed by applicable
law.  Each Mortgage requires that the Mortgagor maintain insurance as described
above or permits the Mortgagee to require insurance as described above, and
permits the Mortgagee to purchase such insurance at the Mortgagor’s expense if
Mortgagor fails to do so.
 
(gg) There is no material and adverse environmental condition or circumstance
affecting the Underlying Mortgaged Property; there is no material violation of
any applicable Environmental Law with respect to the Underlying Mortgaged
Property; neither Seller nor the Underlying Property Owner has taken any actions
which would cause the Underlying Mortgaged Property not to be in compliance with
all applicable Environmental Laws; the Underlying Mortgage Loan documents
require the borrower to comply with all Environmental Laws; and each Mortgagor
has agreed to indemnify the Mortgagee for any losses resulting from any
material, adverse environmental condition or failure of the Mortgagor to abide
by such Environmental Laws or has provided environmental insurance.
 
(hh) No borrower under the Mezzanine Loan nor any Mortgagor under any Underlying
Mortgage Loan is a debtor in any state or federal bankruptcy or insolvency
proceeding.
 
(ii) Each related Underlying Mortgaged Property was inspected by or on behalf of
the related originator or an affiliate during the 12 month period prior to the
related origination date.
 
(jj) There are no material violations of any applicable zoning ordinances,
building codes and land laws applicable to the Underlying Mortgaged Property or
the use and occupancy thereof which (i) are not insured by an ALTA lender’s
title insurance policy (or a binding commitment therefor), or its equivalent as
adopted in the applicable jurisdiction, or a law and ordinance insurance policy
or (ii) would have a material adverse effect on the value, operation or net
operating income of the Underlying Mortgaged Property.  The Mezzanine Loan
Documents and the Underlying Mortgage Loan documents require the Underlying
Mortgaged Property to comply with all applicable laws and ordinances.
 
(kk) None of the material improvements which were included for the purposes of
determining the appraised value of any related Underlying Mortgaged Property at
the time of the origination of the Mezzanine Loan or any related Underlying
Mortgage Loan lies outside of the boundaries and building restriction lines of
such property (except Underlying Mortgaged Properties which are legal
non-conforming uses), to an extent which would have a material adverse affect on
the value of the Underlying Mortgaged Property or the related Mortgagor’s use
and operation of such Underlying Mortgaged Property (unless affirmatively
covered by title insurance) and no improvements on adjoining properties
encroached upon such Underlying Mortgaged Property to any material and adverse
extent (unless affirmatively covered by title insurance).
 
 
 

--------------------------------------------------------------------------------

 
 
(ll) As of the Purchase Date for the related Purchased Asset, there was no
pending action, suit or proceeding, or governmental investigation of which
Seller, the Mezzanine Borrower or the Underlying Property Owner has received
notice, against the Mortgagor or the related Underlying Mortgaged Property the
adverse outcome of which could reasonably be expected to materially and
adversely affect the Mezzanine Loan or the Underlying Mortgage Loan.
 
(mm) The improvements located on the Underlying Mortgaged Property are either
not located in a federally designated special flood hazard area or, if so
located, the Mortgagor is required to maintain or the Mortgagee maintains, flood
insurance with respect to such improvements and such policy is in full force and
effect in an amount no less than the lesser of (i) the original principal
balance of the Underlying Mortgage Loan, (ii) the value of such improvements on
the related Underlying Mortgaged Property located in such flood hazard area or
(iii) the maximum allowed under the related federal flood insurance program.
 
(nn) Except for Mortgagors under Underlying Mortgage Loans the Underlying
Mortgaged Property with respect to which includes a Ground Lease, the related
Mortgagor (or its affiliate) has title in the fee simple interest in each
related Underlying Mortgaged Property.
 
(oo) The related Underlying Mortgaged Property is not encumbered, and none of
the Mezzanine Loan Documents or any Underlying Mortgage Loan documents permits
the related Underlying Mortgaged Property to be encumbered subsequent to the
Purchase Date of the related Purchased Asset without the prior written consent
of the holder thereof, by any lien securing the payment of money junior to or of
equal priority with, or superior to, the lien of the related Mortgage (other
than Title Exceptions, taxes, assessments and contested mechanics and
materialmens liens that become payable after such Purchase Date).
 
(pp) Each related Underlying Mortgaged Property constitutes one or more complete
separate tax lots (or the related Mortgagor has covenanted to obtain separate
tax lots and a Person has indemnified the Mortgagee for any loss suffered in
connection therewith or an escrow of funds in an amount sufficient to pay taxes
resulting from a breach thereof has been established) or is subject to an
endorsement under the related title insurance policy.
 
(qq) An appraisal of the related Underlying Mortgaged Property was conducted in
connection with the origination of the Underlying Mortgage Loan; and such
appraisal satisfied either (A) the requirements of the “Uniform Standards of
Professional Appraisal Practice” as adopted by the Appraisal Standards Board of
the Appraisal Foundation, or (B) the guidelines in Title XI of the Financial
Institutions Reform, Recovery and Enforcement Act or 1989, in either case as in
effect on the date such Underlying Mortgage Loan was originated.
 
(rr) The related Underlying Mortgaged Property is served by public utilities,
water and sewer (or septic facilities) and otherwise appropriate for the use in
which the Underlying Mortgaged Property is currently being utilized.
 
(ss) With respect to each related Underlying Mortgaged Property consisting of a
Ground Lease, Seller represents and warrants the following with respect to the
related Ground Lease:
 
 
 

--------------------------------------------------------------------------------

 
 
I. Such Ground Lease or a memorandum thereof has been or will be duly recorded
no later than 30 days after the Purchase Date of the related Purchased Asset and
such Ground Lease permits the interest of the lessee thereunder to be encumbered
by the related Mortgage or, if consent of the lessor thereunder is required, it
has been obtained prior to the Purchase Date.
 
II. Upon the foreclosure of the Underlying Mortgage Loan (or acceptance of a
deed in lieu thereof), the Mortgagor’s interest in such Ground Lease is
assignable to the Mortgagee under the leasehold estate and its assigns without
the consent of the lessor thereunder (or, if any such consent is required, it
has been obtained prior to the Purchase Date).
 
III. Such Ground Lease may not be amended, modified, canceled or terminated
without the prior written consent of the Mortgagee and any such action without
such consent is not binding on the Mortgagee, its successors or assigns, except
termination or cancellation if (i) an event of default occurs under the Ground
Lease, (ii) notice thereof is provided to the Mortgagee and (iii) such default
is curable by the Mortgagee as provided in the Ground Lease but remains uncured
beyond the applicable cure period.
 
IV. Such Ground Lease is in full force and effect, there is no material default
under such Ground Lease, and there is no event which, with the passage of time
or with notice and the expiration of any grace or cure period, would constitute
a material default under such Ground Lease.
 
V. The Ground Lease or ancillary agreement between the lessor and the lessee
requires the lessor to give notice of any default by the lessee to the
Mortgagee.  The Ground Lease or ancillary agreement further provides that no
notice given is effective against the Mortgagee unless a copy has been given to
the Mortgagee in a manner described in the Ground Lease or ancillary agreement.
 
VI. The Ground Lease (i) is not subject to any liens or encumbrances superior
to, or of equal priority with, the Mortgage, subject, however, to only the Title
Exceptions or (ii) is subject to a subordination, non-disturbance and attornment
agreement to which the Mortgagee on the lessor’s fee interest in the Underlying
Mortgaged Property is subject.
 
VII. A Mortgagee is permitted a reasonable opportunity (including, where
necessary, sufficient time to gain possession of the interest of the lessee
under the Ground Lease) to cure any curable default under such Ground Lease
before the lessor thereunder may terminate such Ground Lease.
 
VIII. Such Ground Lease has an original term (together with  any extension
options, whether or not currently exercised, set forth therein all of which can
be exercised by the Mortgagee if the Mortgagee acquires the lessee’s rights
under the Ground Lease) that extends not less than 20 years beyond the stated
maturity date.
 
 
 

--------------------------------------------------------------------------------

 
 
IX. Under the terms of such Ground Lease, any estoppel or consent letter
received by the Mortgagee from the lessor, and the related Mortgage, taken
together, any related insurance proceeds or condemnation award (other than in
respect of a total or substantially total loss or taking) will be applied either
to the repair or restoration of all or part of the related Underlying Mortgaged
Property, with the Mortgagee or a trustee appointed by it having the right to
hold and disburse such proceeds as repair or restoration progresses, or to the
payment or defeasance of the outstanding principal balance of the Underlying
Mortgage Loan, together with any accrued interest (except in cases where a
different allocation would not be viewed as commercially unreasonable by any
commercial mortgage lender, taking into account the relative duration of the
Ground Lease and the related Mortgage and the ratio of the market value of the
related Underlying Mortgaged Property to the outstanding principal balance of
such Underlying Mortgage Loan).
 
X. The Ground Lease does not impose any restrictions on subletting that would be
viewed as commercially unreasonable by a prudent commercial lender.
 
XI. The ground lessor under such Ground Lease is required to enter into a new
lease upon termination of the Ground Lease for any reason, including the
rejection of the Ground Lease in bankruptcy.
 
 
 

--------------------------------------------------------------------------------

 
 
REPRESENTATIONS AND WARRANTIES
REGARDING EACH INDIVIDUAL PURCHASED ASSET
THAT IS A PARTICIPATION INTEREST IN A MEZZANINE LOAN
 
(a) The Purchased Asset is a senior participation interest in a Mezzanine Loan
(a “Mezzanine Participation”).
 
(b) As of the Purchase Date, the Mezzanine Participation complies in all
material respects with, or is exempt from, all requirements of federal, state or
local law relating to the Mezzanine Participation.
 
(c) Immediately prior to the sale, transfer and assignment to Buyer thereof,
Seller had good and marketable title to, and was the sole owner and holder of,
the Mezzanine Participation, and Seller is transferring the Mezzanine
Participation free and clear of any and all liens, pledges, encumbrances,
charges, security interests or any other ownership interests of any nature
encumbering the Mezzanine Participation.  Upon consummation of the purchase
contemplated to occur in respect of the Mezzanine Participation on the Purchase
Date therefor, Seller will have validly and effectively conveyed to Buyer all
legal and beneficial interest in and to the Mezzanine Participation free and
clear of any pledge, lien, encumbrance or security interest.
 
(d) No fraudulent acts were committed by Seller in connection with its
acquisition or origination of the Mezzanine Participation nor were any
fraudulent acts committed by any Person in connection with the origination of
the Mezzanine Participation.
 
(e) All information contained in the related Underwriting Package (or as
otherwise provided to Buyer) in respect of the Mezzanine Participation is
accurate and complete in all material respects.
 
(f) Seller has full right, power and authority to sell and assign the Mezzanine
Participation and the Mezzanine Participation has not been cancelled, satisfied
or rescinded in whole or part nor has any instrument been executed that would
effect a cancellation, satisfaction or rescission thereof.
 
(g) Other than consents and approvals obtained as of the related Purchase Date,
no consent or approval by any Person is required in connection with Seller’s
sale and/or Buyer’s acquisition of the Mezzanine Participation, for Buyer’s
exercise of any rights or remedies in respect of the Mezzanine Participation or
for Buyer’s sale, pledge or other disposition of the Mezzanine
Participation.  No third party holds any “right of first refusal”, “right of
first negotiation”, “right of first offer”, purchase option, or other similar
rights of any kind, and no other impediment exists to any such transfer or
exercise of rights or remedies.
 
(h) No consent, approval, authorization or order of, or registration or filing
with, or notice to, any court or governmental agency or body having jurisdiction
or regulatory authority is required for any transfer or assignment by the holder
of the Mezzanine Participation.
 
 
 

--------------------------------------------------------------------------------

 
 
(i) Seller has delivered to Buyer or its designee the original promissory note,
certificate or other similar indicia of ownership of the Mezzanine
Participation, however denominated, together with an original assignment
thereof, executed by Seller in blank, or, with respect to a participation
interest, reissued in Buyer’s name (or such other name as designated by the
Buyer).
 
(j) No (i) monetary default, breach or violation exists with respect to any
agreement or other document governing or pertaining to the Mezzanine
Participation, (ii) material non-monetary default, breach or violation exists
with respect to the Mezzanine Participation, or (iii) event which, with the
passage of time or with notice and the expiration of any grace or cure period,
would constitute a default, breach, violation or event of acceleration.
 
(k) The Mezzanine Participation has not been and shall not be deemed to be a
Security within the meaning of the Securities Act of 1933, as amended or the
Securities Exchange Act of 1934, as amended.
 
(l) Seller has not received written notice of any outstanding liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind for which the holder of the Mezzanine
Participation is or may become obligated.
 
(m) No issuer of the Mezzanine Participation is a debtor in any state or federal
bankruptcy or insolvency proceeding.
 
(n) With respect to the Mezzanine Participation, except as set forth in the
related documents delivered to Buyer, the terms of the related documents have
not been waived, modified, altered, satisfied, impaired, canceled, subordinated
or rescinded in any manner which materially interferes with the security
intended to be provided by such documents and no such waiver, modification,
alteration, satisfaction, impairment, cancellation, subordination or rescission
has occurred since the date upon which the due diligence file related to the
Mezzanine Participation was delivered to Buyer or its designee.
 
(o) With respect to the related Mezzanine Loan, the related Mezzanine Loan
documents require the Mezzanine Borrower to provide the Mezzanine Lender with
certain financial information at the times required under the related Mezzanine
Loan documents.
 
(p) The Mezzanine Loan is secured by a pledge of equity ownership interests in
the related borrower under the Underlying Mortgage Loan or a direct or indirect
owner of the related borrower.
 
(q) As of the Purchase Date, the related Mezzanine Loan complies in all material
respects with, or is exempt from, all requirements of federal, state or local
law relating to the related Mezzanine Loan.
 
(r) All information contained in the related Underwriting Package (or as
otherwise provided to Buyer) in respect of the related Mezzanine Loan is
accurate and complete in all material respects.
 
 
 

--------------------------------------------------------------------------------

 
 
(s) Except as included in the Underwriting Package, Seller is not a party to any
document, instrument or agreement, and there is no document, that by its terms
modifies or affects the rights and obligations of any holder of the Mezzanine
Participation or the related Mezzanine Loan and Seller has not consented to any
material change or waiver to any term or provision of any such document,
instrument or agreement and no such change or waiver exists.
 
(t) The related Mezzanine Loan is presently outstanding, the proceeds thereof
have been fully and properly disbursed and, except for amounts held in escrow,
there is no requirement for any future advances thereunder.
 
(u) The Underlying Property Owner has been duly organized and is validly
existing and in good standing under the laws of its jurisdiction of
organization, with requisite power and authority to own its assets and to
transact the business in which it is now engaged, the sole purpose of the
Underlying Property Owner under its organizational documents is to own, finance,
sell or otherwise manage the Properties and to engage in any and all activities
related or incidental thereto, and the Mortgaged Properties constitute the sole
assets of the Underlying Property Owner.
 
(v) The Underlying Property Owner has good and marketable title to the
Underlying Mortgaged Property, no claims under the title policies insuring the
Underlying Property Owner’s title to the Properties have been made, and the
Underlying Property Owner has not received any written notice regarding any
material violation of any easement, restrictive covenant or similar instrument
affecting the Underlying Mortgaged Property.
 
(w) The representations and warranties made by the borrower (the “Mezzanine
Borrower”) in the Mezzanine Loan Documents were true and correct in all material
respects as of the date such representations and warranties were stated to be
true therein, and there has been no adverse change with respect to the Mezzanine
Loan, the Mezzanine Borrower, the Underlying Mortgaged Property or the
Underlying Property Owner that would render any such representation or warranty
not true or correct in any material respect as of the Purchase Date.
 
(x) The Mezzanine Loan Documents provide for the acceleration of the payment of
the unpaid principal balance of the Mezzanine Loan if (i) the related borrower
voluntarily transfers or encumbers all or any portion of any related Mezzanine
Collateral, or (ii) any direct or indirect interest in the related borrower is
voluntarily transferred or assigned, other than, in each case, as permitted
under the terms and conditions of the related loan documents.
 
(y) Pursuant to the terms of the Mezzanine Loan Documents: (a) no material terms
of any related Mortgage may be waived, canceled, subordinated or modified in any
material respect and no material portion of such Mortgage or the Underlying
Mortgaged Property may be released without the consent of the holder of the
Mezzanine Loan; (b) no material action may be taken by the Underlying Property
Owner with respect to the Underlying Mortgaged Property without the consent of
the holder of the Mezzanine Loan; (c) the holder of the Mezzanine Loan is
entitled to approve the budget of the Underlying Property Owner as it relates to
the Underlying Mortgaged Property; and (d) the holder of the Mezzanine Loan's
consent is required prior to the Underlying Property Owner incurring any
additional indebtedness.
 
 
 

--------------------------------------------------------------------------------

 
 
(z) There is no (i) monetary default, breach or violation with respect to such
Mezzanine Loan, the Underlying Mortgage Loan or any other obligation of the
owner of the Underlying Mortgaged Property (the “Underlying Property Owner”),
(ii) material non-monetary default, breach or violation with respect to such
Mezzanine Loan, the Underlying Mortgage Loan or any other obligation of the
Underlying Property Owner or (iii) event which, with the passage of time or with
notice and the expiration of any grace or cure period, would constitute a
default, breach, violation or event of acceleration.
 
(aa) No default or event of default has occurred under any agreement pertaining
to any lien or other interest that ranks pari passu with or senior to the
interests of the Mezzanine Participation or the holder of the related Mezzanine
Loan or with respect to any Underlying Mortgage Loan or other indebtedness in
respect of the related Underlying Mortgaged Property and there is no provision
in any agreement related to any such lien, interest or loan which would provide
for any increase in the principal amount of any such lien, other interest or
loan.
 
(bb) Seller’s security interest in the Mezzanine Loan is covered by a UCC-9
insurance policy (the “UCC-9 Policy”) in the maximum principal amount of the
Mezzanine Loan insuring that the related pledge is a valid first priority lien
on the collateral pledged in respect of such Mezzanine Loan (the “Mezzanine
Collateral”), subject only to the exceptions stated therein (or a pro forma
title policy or marked up title insurance commitment on which the required
premium has been paid exists which evidences that such UCC-9 Policy will be
issued), such UCC-9 Policy (or, if it has yet to be issued, the coverage to be
provided thereby) is in full force and effect, no material claims have been made
thereunder and no claims have been paid thereunder, Seller has not done, by act
or omission, anything that would materially impair the coverage under the UCC-9
Policy and as of the Purchase Date, the UCC-9 Policy (or, if it has yet to be
issued, the coverage to be provided thereby) will inure to the benefit of Buyer
without the consent of or notice to the insurer.
 
(cc) The Mezzanine Loan, and each party involved in the origination of the
Mezzanine Loan, complied as of the date of origination with, or was exempt from,
applicable state or federal laws, regulations and other requirements pertaining
to usury.
 
(dd) Seller has not received any written notice that the Mezzanine Loan may be
subject to reduction or disallowance for any reason, including without
limitation, any setoff, right of recoupment, defense, counterclaim or impairment
of any kind.
 
(ee) Seller has no obligation to make loans to, make guarantees on behalf of, or
otherwise extend credit to, or make any of the foregoing for the benefit of, the
Mezzanine Borrower or any other person under or in connection with the Mezzanine
Loan.
 
(ff) The servicing and collection practices used by the servicer of the
Mezzanine Loan, and the origination practices of the related originator, have
been in all respects legal, proper and prudent and have met customary industry
standards by prudent institutional commercial mezzanine lenders and mezzanine
loan servicers except to the extent that, in connection with its origination,
such standards were modified as reflected in the documentation delivered to
Buyer.
 
 
 

--------------------------------------------------------------------------------

 
 
(gg) If applicable, the ground lessor consented to and acknowledged that (i) the
Mezzanine Loan is permitted / approved, (ii) any foreclosure of the Mezzanine
Loan and related change in ownership of the ground lessee will not require the
consent of the ground lessor or constitute a default under the ground lease,
(iii) copies of default notices would be sent to Mezzanine Lender and (iv) it
would accept cure from Mezzanine Lender on behalf of the ground lessee.
 
(hh) To the extent the Buyer was granted a security interest with respect to the
Mezzanine Loan, such interest (i) was given for due consideration, (ii) has
attached, (iii) is perfected, (iv) is a first priority Lien, and (v) has been
appropriately assigned to the Buyer by the Underlying Property Owner.
 
(ii) Seller has not received written notice of any outstanding liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind for which the holder of such Mezzanine
Loan is or may become obligated.
 
(jj) Seller has not advanced funds, or knowingly received any advance of funds
from a party other than the borrower relating to such Mezzanine Loan, directly
or indirectly, for the payment of any amount required by such Mezzanine Loan.
 
(kk) All real estate taxes and governmental assessments, or installments
thereof, which would be a lien on any related Underlying Mortgaged Property and
that prior to the Purchase Date for the related Purchased Asset have become
delinquent in respect of such Underlying Mortgaged Property have been paid, or
an escrow of funds in an amount sufficient to cover such payments has been
established.  For purposes of this representation and warranty, real estate
taxes and governmental assessments and installments thereof shall not be
considered delinquent until the earlier of (a) the date on which interest and/or
penalties would first be payable thereon and (b) the date on which enforcement
action is entitled to be taken by the related taxing authority.
 
(ll) As of the Purchase Date for the related Purchased Asset, each related
Underlying Mortgaged Property was free and clear of any material damage (other
than deferred maintenance for which escrows were established at origination)
that would affect materially and adversely the value of such Underlying
Mortgaged Property as security for the related Underlying Mortgage Loan and
there was no proceeding pending or, based solely upon the delivery of written
notice thereof from the appropriate condemning authority, threatened for the
total or partial condemnation of such Underlying Mortgaged Property.
 
 
 

--------------------------------------------------------------------------------

 
 
(mm) As of the date of origination of the Mezzanine Loan, all insurance coverage
required under the Mezzanine Loan Documents and/or any Mortgage Loan related to
the Underlying Mortgaged Property, which insurance covered such risks as were
customarily acceptable to prudent commercial and multifamily mortgage lending
institutions lending on the security of property comparable to the related
Underlying Mortgaged Property in the jurisdiction in which such Underlying
Mortgaged Property is located, and with respect to a fire and extended perils
insurance policy, is in an amount (subject to a customary deductible) at least
equal to the lesser of (i) the replacement cost of improvements located on such
Underlying Mortgaged Property, or (ii) the outstanding principal balance of the
Underlying Mortgage Loan, and in any event, the amount necessary to prevent
operation of any co-insurance provisions; and, except if such Underlying
Mortgaged Property is operated as a mobile home park, is also covered by
business interruption or rental loss insurance, in an amount at least equal to
12 months of operations of the related Underlying Mortgaged Property, all of
which was in full force and effect with respect to each related Underlying
Mortgaged Property; and, as of the Purchase Date for the related Purchased
Asset, all insurance coverage required under the Mezzanine Loan Documents and/or
any Underlying Mortgage Loan related to the Underlying Mortgaged Property, which
insurance covers such risks and is in such amounts as are customarily acceptable
to prudent commercial and multifamily mortgage lending institutions lending on
the security of property comparable to the related Underlying Mortgaged Property
in the jurisdiction in which such Underlying Mortgaged Property is located, is
in full force and effect with respect to each related Underlying Mortgaged
Property; all premiums due and payable through the Purchase Date for the related
Purchased Asset have been paid; and no notice of termination or cancellation
with respect to any such insurance policy has been received by Seller; and
except for certain amounts not greater than amounts which would be considered
prudent by an institutional commercial and/or multifamily mortgage lender with
respect to a similar mortgage loan and which are set forth in the Mezzanine Loan
Documents and/or any Underlying Mortgage Loan related to the Underlying
Mortgaged Property, any insurance proceeds in respect of a casualty loss, will
be applied either (i) to the repair or restoration of all or part of the related
Underlying Mortgaged Property or (ii) the reduction of the outstanding principal
balance of the Underlying Mortgage Loan, subject in either case to requirements
with respect to leases at the related Underlying Mortgaged Property and to other
exceptions customarily provided for by prudent institutional lenders for similar
loans.  The Underlying Mortgaged Property is also covered by comprehensive
general liability insurance against claims for personal and bodily injury, death
or property damage occurring on, in or about the related Underlying Mortgaged
Property, in an amount customarily required by prudent institutional
lenders.  An architectural or engineering consultant has performed an analysis
of the Underlying Mortgaged Properties located in seismic zone 3 or 4 in order
to evaluate the structural and seismic condition of such property, for the sole
purpose of assessing the probable maximum loss (“PML”) for the Underlying
Mortgaged Property in the event of an earthquake.  In such instance, the PML was
based on a 475 year lookback with a 10% probability of exceedance in a 50 year
period.  If the resulting report concluded that the PML would exceed 20% of the
amount of the replacement costs of the improvements, earthquake insurance on
such Underlying Mortgaged Property was obtained by an insurer rated at least
A-:V by A.M. Best Company or “BBB-” (or the equivalent) from S&P and Fitch or
“Baa3” (or the equivalent) from Moody’s.  If the Underlying Mortgaged Property
is located in Florida or within 25 miles of the coast of Texas, Louisiana,
Mississippi, Alabama, Georgia, North Carolina or South Carolina such Underlying
Mortgaged Property is insured by windstorm insurance in an amount at least equal
to the lesser of (i) the outstanding principal balance of such Underlying
Mortgage Loan and (ii) 100% of the full insurable value, or 100% of the
replacement cost, of the improvements located on the related Underlying
Mortgaged Property.
 
(nn) The insurance policies contain a standard Mortgagee clause naming the
Mortgagee, its successors and assigns as loss payee, in the case of a property
insurance policy, and additional insured in the case of a liability insurance
policy and provide that they are not terminable without 30 days prior written
notice to the Mortgagee (or, with respect to non-payment, 10 days prior written
notice to the Mortgagee) or such lesser period as prescribed by applicable
law.  Each Mortgage requires that the Mortgagor maintain insurance as described
above or permits the Mortgagee to require insurance as described above, and
permits the Mortgagee to purchase such insurance at the Mortgagor’s expense if
Mortgagor fails to do so.
 
 
 

--------------------------------------------------------------------------------

 
 
(oo) There is no material and adverse environmental condition or circumstance
affecting the Underlying Mortgaged Property; there is no material violation of
any applicable Environmental Law with respect to the Underlying Mortgaged
Property; neither Seller nor the Underlying Property Owner has taken any actions
which would cause the Underlying Mortgaged Property not to be in compliance with
all applicable Environmental Laws; the Underlying Mortgage Loan documents
require the borrower to comply with all Environmental Laws; and each Mortgagor
has agreed to indemnify the Mortgagee for any losses resulting from any
material, adverse environmental condition or failure of the Mortgagor to abide
by such Environmental Laws or has provided environmental insurance.
 
(pp) No borrower under the Mezzanine Loan nor any Mortgagor under any Underlying
Mortgage Loan is a debtor in any state or federal bankruptcy or insolvency
proceeding.
 
(qq) Each related Underlying Mortgaged Property was inspected by or on behalf of
the related originator or an affiliate during the 12 month period prior to the
related origination date.
 
(rr) There are no material violations of any applicable zoning ordinances,
building codes and land laws applicable to the Underlying Mortgaged Property or
the use and occupancy thereof which (i) are not insured by an ALTA lender’s
title insurance policy (or a binding commitment therefor), or its equivalent as
adopted in the applicable jurisdiction, or a law and ordinance insurance policy
or (ii) would have a material adverse effect on the value, operation or net
operating income of the Underlying Mortgaged Property.  The Mezzanine Loan
Documents and the Underlying Mortgage Loan documents require the Underlying
Mortgaged Property to comply with all applicable laws and ordinances.
 
(ss) None of the material improvements which were included for the purposes of
determining the appraised value of any related Underlying Mortgaged Property at
the time of the origination of the Mezzanine Loan or any related Underlying
Mortgage Loan lies outside of the boundaries and building restriction lines of
such property (except Underlying Mortgaged Properties which are legal
non-conforming uses), to an extent which would have a material adverse affect on
the value of the Underlying Mortgaged Property or the related Mortgagor’s use
and operation of such Underlying Mortgaged Property (unless affirmatively
covered by title insurance) and no improvements on adjoining properties
encroached upon such Underlying Mortgaged Property to any material and adverse
extent (unless affirmatively covered by title insurance).
 
(tt) As of the Purchase Date for the related Purchased Asset, there was no
pending action, suit or proceeding, or governmental investigation of which
Seller, the Mezzanine Borrower or the Underlying Property Owner has received
notice, against the Mortgagor or the related Underlying Mortgaged Property the
adverse outcome of which could reasonably be expected to materially and
adversely affect the Mezzanine Loan or the Underlying Mortgage Loan.
 
 
 

--------------------------------------------------------------------------------

 
 
(uu) The improvements located on the Underlying Mortgaged Property are either
not located in a federally designated special flood hazard area or, if so
located, the Mortgagor is required to maintain or the Mortgagee maintains, flood
insurance with respect to such improvements and such policy is in full force and
effect in an amount no less than the lesser of (i) the original principal
balance of the Underlying Mortgage Loan, (ii) the value of such improvements on
the related Underlying Mortgaged Property located in such flood hazard area or
(iii) the maximum allowed under the related federal flood insurance program.
 
(vv) With respect to each related Underlying Mortgage Loan, except for
Mortgagors under Underlying Mortgage Loans, the Underlying Mortgaged Property
with respect to which includes a Ground Lease, the related lessor (or its
affiliate) has title in the fee simple interest in each related Underlying
Mortgaged Property.
 
(ww) The related Underlying Mortgaged Property is not encumbered, and none of
the Mezzanine Loan Documents or any Underlying Mortgage Loan documents permits
the related Underlying Mortgaged Property to be encumbered subsequent to the
Purchase Date of the related Purchased Asset without the prior written consent
of the holder thereof, by any lien securing the payment of money junior to or of
equal priority with, or superior to, the lien of the related Mortgage (other
than Title Exceptions, taxes, assessments and contested mechanics and
materialmens liens that become payable after such Purchase Date).
 
(xx) Each related Underlying Mortgaged Property constitutes one or more complete
separate tax lots (or the related Mortgagor has covenanted to obtain separate
tax lots and a Person has indemnified the Mortgagee for any loss suffered in
connection therewith or an escrow of funds in an amount sufficient to pay taxes
resulting from a breach thereof has been established) or is subject to an
endorsement under the related title insurance policy.
 
(yy) An appraisal of the related Underlying Mortgaged Property was conducted in
connection with the origination of the Underlying Mortgage Loan; and such
appraisal satisfied either (A) the requirements of the “Uniform Standards of
Professional Appraisal Practice” as adopted by the Appraisal Standards Board of
the Appraisal Foundation, or (B) the guidelines in Title XI of the Financial
Institutions Reform, Recovery and Enforcement Act or 1989, in either case as in
effect on the date such Underlying Mortgage Loan was originated.
 
(zz) The related Underlying Mortgaged Property is served by public utilities,
water and sewer (or septic facilities) and otherwise appropriate for the use in
which the Underlying Mortgaged Property is currently being utilized.
 
(aaa) With respect to each related Underlying Mortgaged Property consisting of a
Ground Lease, Seller represents and warrants the following with respect to the
related Ground Lease:
 
I. Such Ground Lease or a memorandum thereof has been or will be duly recorded
no later than 30 days after the Purchase Date of the related Purchased Asset and
such Ground Lease permits the interest of the lessee thereunder to be encumbered
by the related Mortgage or, if consent of the lessor thereunder is required, it
has been obtained prior to the Purchase Date.
 
 
 

--------------------------------------------------------------------------------

 
 
II. Upon the foreclosure of the Underlying Mortgage Loan (or acceptance of a
deed in lieu thereof), the Mortgagor’s interest in such Ground Lease is
assignable to the Mortgagee under the leasehold estate and its assigns without
the consent of the lessor thereunder (or, if any such consent is required, it
has been obtained prior to the Purchase Date).
 
III. Such Ground Lease may not be amended, modified, canceled or terminated
without the prior written consent of the Mortgagee and any such action without
such consent is not binding on the Mortgagee, its successors or assigns, except
termination or cancellation if (i) an event of default occurs under the Ground
Lease, (ii) notice thereof is provided to the Mortgagee and (iii) such default
is curable by the Mortgagee as provided in the Ground Lease but remains uncured
beyond the applicable cure period.
 
IV. Such Ground Lease is in full force and effect, there is no material default
under such Ground Lease, and there is no event which, with the passage of time
or with notice and the expiration of any grace or cure period, would constitute
a material default under such Ground Lease.
 
V. The Ground Lease or ancillary agreement between the lessor and the lessee
requires the lessor to give notice of any default by the lessee to the
Mortgagee.  The Ground Lease or ancillary agreement further provides that no
notice given is effective against the Mortgagee unless a copy has been given to
the Mortgagee in a manner described in the Ground Lease or ancillary agreement.
 
VI. The Ground Lease (i) is not subject to any liens or encumbrances superior
to, or of equal priority with, the Mortgage, subject, however, to only the Title
Exceptions or (ii) is subject to a subordination, non-disturbance and attornment
agreement to which the Mortgagee on the lessor’s fee interest in the Underlying
Mortgaged Property is subject.
 
VII. A Mortgagee is permitted a reasonable opportunity (including, where
necessary, sufficient time to gain possession of the interest of the lessee
under the Ground Lease) to cure any curable default under such Ground Lease
before the lessor thereunder may terminate such Ground Lease.
 
VIII. Such Ground Lease has an original term (together with  any extension
options, whether or not currently exercised, set forth therein all of which can
be exercised by the Mortgagee if the Mortgagee acquires the lessee’s rights
under the Ground Lease) that extends not less than 20 years beyond the stated
maturity date.
 
IX. Under the terms of such Ground Lease, any estoppel or consent letter
received by the Mortgagee from the lessor, and the related Mortgage, taken
together, any related insurance proceeds or condemnation award (other than in
respect of a total or substantially total loss or taking) will be applied either
to the repair or restoration of all or part of the related Underlying Mortgaged
Property, with the Mortgagee or a trustee appointed by it having the right to
hold and disburse such proceeds as repair or restoration progresses, or to the
payment or defeasance of the outstanding principal balance of the Underlying
Mortgage Loan, together with any accrued interest (except in cases where a
different allocation would not be viewed as commercially unreasonable by any
commercial mortgage lender, taking into account the relative duration of the
Ground Lease and the related Mortgage and the ratio of the market value of the
related Underlying Mortgaged Property to the outstanding principal balance of
such Underlying Mortgage Loan).
 
 
 

--------------------------------------------------------------------------------

 
 
X. The Ground Lease does not impose any restrictions on subletting that would be
viewed as commercially unreasonable by a prudent commercial lender
 
XI. The ground lessor under such Ground Lease is required to enter into a new
lease upon termination of the Ground Lease for any reason, including the
rejection of the Ground Lease in bankruptcy.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT VII
 
ASSET INFORMATION
 
Loan ID #:
Borrower Name:
Borrower Address:
Borrower City:
Borrower State:
Borrower Zip Code:
Recourse?
Guaranteed?
Related Borrower Name(s):
Original Principal Balance:
Note Date:
Loan Date:
Loan Type (e.g. fixed/arm):
Current Principal Balance:
Current Interest Rate (per annum):
Paid to date:
Annual P&I:
Next Payment due date:
Index (complete whether fixed or arm):
Gross Spread/Margin (complete whether fixed or arm):
Life Cap:
Life Floor:
Periodic Cap:
Periodic Floor:
Rounding Factor:
Lookback (in days):
Interest Calculation Method (e.g., Actual/360):
Interest rate adjustment frequency:
P&I payment frequency:
First P&I payment due:
First interest rate adjustment date:
First payment adjustment date:
Next interest rate adjustment date:
Next payment adjustment date:
Conversion Date:
Converted Interest Rate Index:
Converted Interest Rate Spread:
Maturity date:
Loan term:
Amortization term:
 
 
 

--------------------------------------------------------------------------------

 
 
ASSET INFORMATION (continued)
Hyper-Amortization Flag:
Hyper-Amortization Term:
Hyper-Amortization Rate Increase:
Balloon Amount:
Balloon LTV:
Prepayment Penalty Flag:
Prepayment Penalty Text:
Lockout Period:
Lien Position:
Fee/Leasehold:
Ground Lease Expiration Date:
CTL (Yes/No):
CTL Rating (Moody’s):
CTL Rating (Duff):
CTL Rating (S&P):
CTL Rating (Fitch):
Lease Guarantor:
CTL Lease Type (NNN, NN, Bondable):
Property Name:
Property Address:
Property City:
Property Zip Code:
Property Type (General):
Property Type (Specific):
Cross-collateralized (Yes/No)†:
Property Size:
Year built:
Year renovated:
Actual Average Occupancy:
Occupancy Rent Roll Date:
Underwritten Average Occupancy:
Largest Tenant:
Largest Tenant SF:
Largest Tenant Lease Expiration:
2nd Largest Tenant:
2nd Largest Tenant SF:
2nd Largest Tenant Lease Expiration:
3rd Largest Tenant:
3rd Largest Tenant SF:
3rd Largest Tenant Lease Expiration:
Underwritten Average Rental Rate/ADR:
 
_____________________
 
† If yes, give property information on each property covered and in aggregate as
appropriate. Loan ID’s should be denoted with a suffix letter to signify
loans/collateral.
 
 
 

--------------------------------------------------------------------------------

 
 
ASSET INFORMATION (continued)
Underwritten Vacancy/Credit Loss:
Underwritten Other Income:
Underwritten Total Revenues:
Underwritten Replacement Reserves:
Underwritten Management Fees:
Underwritten Franchise Fees:
Underwritten Total Expenses:
Underwritten Leasing Commissions:
Underwritten Tenant Improvement Costs:
Underwritten NOI:
Underwritten NCF:
Underwritten Debt Service Constant:
Underwritten DSCR at NOI:
Underwritten DSCR at NCF:
Underwritten NOI Period End Date:
Hotel Franchise:
Hotel Franchise Expiration Date:
Appraiser Name:
Appraised Value:
Appraisal Date:
Appraisal Cap Rate:
Appraisal Discount Rate:
Underwritten LTV:
Environmental Report Preparer:
Environmental Report Date:
Environmental Report Issues:
Architectural and Engineering Report Preparer:
Architectural and Engineering Report Date:
Deferred Maintenance Amount:
Ongoing Replacement Reserve Requirement per A&E Report:
Immediate Repairs Escrow % (e.g. [___]%):
Replacement Reserve Annual Deposit:
Replacement Reserve Balance:
Tenant Improvement/Leasing Commission Annual Deposits:
Tenant Improvement/Leasing Commission Balance:
Taxes paid through date:
Monthly Tax Escrow:
Tax Escrow Balance:
Insurance paid through date:
Monthly Insurance Escrow:
Insurance Escrow Balance:
Reserve/Escrow Balance as of Date:
Probable Maximum Loss %:
Covered by Earthquake Insurance (Yes/No):
Number of times 30 days late in last 12 months:
 
 
 

--------------------------------------------------------------------------------

 
 
ASSET INFORMATION (continued)
Number of times 60 days late in last 12 months:
Number of times 90 days late in last 12 months:
Servicing Fee:
Notes:
 
 
 

--------------------------------------------------------------------------------

 
   

 
EXHIBIT VIII
 
ADVANCE PROCEDURES
 
(a) Submission of Due Diligence Package.  With respect to any Asset other than a
Scheduled Asset, no less than fifteen (15) Business Days prior to the proposed
Purchase Date, Seller shall deliver to Buyer a due diligence package for Buyer’s
review and approval, which shall contain the following items (the “Due Diligence
Package”):
 

 
1. 
Delivery of Purchased Asset Documents.  With respect to a New Asset that is a
Pre-Existing Asset, each of the Purchased Asset Documents.

 

 
2. 
Transaction-Specific Due Diligence Materials.  With respect to any New Asset, a
summary memorandum outlining the proposed transaction, including potential
transaction benefits and all material underwriting risks, all Underwriting
Issues and all other characteristics of the proposed transaction that a
reasonable buyer would consider material, together with the following due
diligence information relating to the New Asset:




 
A. 
With respect to each Eligible Asset that is an Eligible Loan,

 
(i) the Asset Information and, if available, maps and photos;
 
(ii) a current rent roll and roll over schedule, if applicable;
 
(iii) a cash flow pro-forma, plus historical information, if available;
 
(iv) copies of appraisal, environmental, engineering and any other third-party
reports; provided, that, if same are not available to Seller at the time of
Seller’s submission of the Due Diligence Package to Buyer, Seller shall deliver
such items to Buyer promptly upon Seller’s receipt of such items;
 
(v) a description of the underlying real estate directly or indirectly securing
or supporting such Purchased Asset and the ownership structure of the borrower
and the sponsor (including, without limitation, the board of directors, if
applicable) and, to the extent that real property does not secure such Eligible
Loan, the related collateral securing such Eligible Loan, if any;
 
(vi) indicative debt service coverage ratios;
 
(vii) indicative loan-to-value ratios;
 
(viii) a term sheet outlining the transaction generally;
 
(ix) a description of the Mortgagor, including experience with other projects
(real estate owned), its ownership structure and financial statements;
 
(x) a description of Seller’s relationship with the Mortgagor, if any;
 
 
 

--------------------------------------------------------------------------------

 
 
(xi) copies of documents evidencing such New Asset, or current drafts thereof,
including, without limitation, underlying debt and security documents,
guaranties, the underlying borrower’s and guarantor’s organizational documents,
warrant agreements, and loan and collateral pledge agreements, as applicable,
provided that, if same are not available to Seller at the time of Seller’s
submission of the Due Diligence Package to Buyer, Seller shall deliver such
items to Buyer promptly upon Seller’s receipt of such items;
 
(xii) in the case of Subordinate Eligible Assets, all information described in
this section 2(A) that would otherwise be provided for the Underlying Mortgage
Loan if it were an Eligible Asset, and in addition, all documentation evidencing
such Subordinate Eligible Asset; and
 
(xiii) any exceptions to the representations and warranties set forth in Exhibit
VI to this Agreement.
 
 

 
B. 
With respect to each Eligible Asset that is CMBS,

 
(i) the related prospectus or offering circular;
 
(ii) all structural and collateral term sheets and all other computational or
other similar materials provided to Seller in connection with its acquisition of
such CMBS;
 
(iii) all distribution date statements issued in respect thereof during the
immediately preceding 12 months (or, if less, since the date such CMBS was
issued);
 
(iv) all monthly CMSA reporting packages issued in respect of such CMBS during
the immediately preceding 12 months (or, if less, since the date such CMBS was
issued);
 
(v) all Rating Agency pre-sale reports;
 
(vi) all asset summaries and any other due diligence materials, including,
without limitation, reports prepared by third parties, provided to Seller in
connection with its acquisition of such CMBS; and
 
(vii) the related pooling and servicing agreement.
 

 
3. 
Environmental and Engineering.  A “Phase 1” (and, if requested by Buyer, “Phase
2”) environmental report, an asbestos survey, if applicable, and an engineering
report, each in form reasonably satisfactory to Buyer, by an engineer or
environmental consultant reasonably approved by Buyer.

 

 
4. 
Credit Memorandum.  A credit memorandum, asset summary or other similar document
that details cash flow underwriting, historical operating numbers, underwriting
footnotes, rent roll and lease rollover schedule.

 
 
 

--------------------------------------------------------------------------------

 
 

 
5. 
Appraisal.  Either an appraisal approved by Buyer or a Draft Appraisal, each by
an MAI appraiser, if applicable.  If Buyer receives only a Draft Appraisal prior
to entering into a Transaction, Seller shall deliver an appraisal approved by
Buyer by an MAI appraiser on or before ten (10) calendar days after the Purchase
Date.  The related appraisal shall (i) be dated less than twelve (12) months
prior to the proposed financing date and (ii) not be ordered by the related
borrower or an Affiliate of the related borrower.

 

 
6. 
Opinions of Counsel.  An opinion to Seller and its successors and assigns from
counsel to the underlying obligor on the underlying loan transaction, as
applicable, as to enforceability of the loan documents governing such
transaction and such other matters as Buyer shall require (including, without
limitation, opinions as to due formation, authority, choice of law and
perfection of security interests).

 

 
7. 
Additional Real Estate Matters.  To the extent obtained by Seller from the
Mortgagor or the underlying obligor relating to any Eligible Asset at the
origination of the Eligible Asset, such other real estate related certificates
and documentation as may have been requested by Buyer, such as abstracts of all
leases in effect at the real property relating to such Eligible Asset.

 

 
8. 
Other Documents.  Any other documents as Buyer or its counsel shall reasonably
deem necessary.

 
(b) Submission of Legal Documents.  With respect to a New Asset that is an
Originated Asset, no less than seven (7) calendar days prior to the proposed
Purchase Date, Seller shall deliver, or cause to be delivered, to counsel for
Buyer the following items, where applicable:
 

 
1. 
Copies of all draft Purchased Asset Documents in substantially final form,
blacklined against the approved form Purchased Asset Documents.

 

 
2. 
Certificates or other evidence of insurance demonstrating insurance coverage in
respect of the underlying real estate directly or indirectly securing or
supporting such Purchased Asset of types, in amounts, with insurers and
otherwise in compliance with the terms, provisions and conditions set forth in
the Purchased Asset Documents.  Such certificates or other evidence shall
indicate that Seller (or, as to Subordinate Eligible Assets, the lead lender on
the whole loan in which Seller is a participant or holder of a note or has an
equity interest in the Mortgagor, as applicable), will be named as an additional
insured as its interest may appear and shall contain a loss payee endorsement in
favor of such additional insured with respect to the policies required to be
maintained under the Purchased Asset Documents.

 

 
3. 
All surveys of the underlying real estate directly or indirectly securing or
supporting such Purchased Asset that are in Seller’s possession.

 
 
 

--------------------------------------------------------------------------------

 
 

 
4. 
As reasonably requested by Buyer, satisfactory reports of UCC, tax lien,
judgment and litigation searches and title updates conducted by search firms
and/or title companies reasonably acceptable to Buyer with respect to the
Eligible Loan, underlying real estate directly or indirectly securing or
supporting such Eligible Loan, Seller and Mortgagor, such searches to be
conducted in each location Buyer shall reasonably designate.

 

 
5. 
An unconditional commitment to issue a Title Policy in favor of Buyer and
Buyer’s successors and/or assigns with respect to Buyer’s interest in the
related real property and insuring the assignment of the Eligible Asset to
Buyer, with an amount of insurance that shall be not less than the maximum
principal amount of the Eligible Asset (taking into account the proposed
Advance), or an endorsement or confirmatory letter from the title insurance
company that issued the existing title insurance policy, in favor of Buyer and
Buyer’s successors and/or assigns, that amends the existing title insurance
policy by stating that the amount of the insurance is not less than the maximum
principal amount of the Eligible Asset (taking into account the proposed
Advance).

 

 
6. 
Certificates of occupancy and letters certifying that the property is in
compliance with all applicable zoning laws, each issued by the appropriate
Governmental Authority.

 
(c) Approval of Eligible Asset.  Conditioned upon the timely and satisfactory
completion of Seller’s requirements in clauses (a) through (c) above, Buyer
shall, no less than five (5) calendar days prior to the proposed Purchase Date
(1) notify Seller in writing (which may take the form of electronic mail format)
that Buyer has not approved the proposed Eligible Asset as a Purchased Asset or
(2) notify Seller in writing (which may take the form of electronic mail format)
that Buyer has approved the proposed Eligible Asset as a Purchased Asset.
 Buyer’s failure to respond to Seller on or prior to five (5) calendar days
prior to the proposed Purchase Date, shall be deemed to be a denial of Seller’s
request that Buyer approve the proposed Eligible Loan, unless Buyer and Seller
has agreed otherwise in writing.
 
(d)     Assignment Documents.  No less than two (2) business days prior to the
proposed Purchase Date, Seller shall have executed and delivered to Buyer, in
form and substance reasonably satisfactory to Buyer and its counsel, all
applicable assignment documents assigning to Buyer the proposed Eligible Asset
(and in any Hedging Transactions held by Seller with respect thereto) that shall
be subject to no liens except as expressly permitted by Buyer.  Each of the
assignment documents shall contain such representations and warranties in
writing concerning the proposed Eligible Asset and such other terms as shall be
satisfactory to Buyer in its sole discretion.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT IX
 
FORM OF BAILEE LETTER
 
_______________ __, 20__
 
____________________
____________________
____________________
 
Re:  
Bailee Agreement (the “Bailee Agreement”) in connection with the pledge by CT
Legacy JPM SPV, LLC (“Seller”) to JPMorgan Chase Bank, N.A. (“Buyer”)

 
Ladies and Gentlemen:
 
 In consideration of the mutual promises set forth herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller, Buyer and [    ] (the “Bailee”) hereby agree as follows:
 
(a) Seller shall deliver to the Bailee in connection with any Purchased Assets
delivered to the Bailee hereunder an Identification Certificate in the form of
Attachment 1 attached hereto to which shall be attached a Purchased Asset
Schedule identifying which Purchased Assets are being delivered to the Bailee
hereunder.  Such Purchased Asset Schedule shall contain the following fields of
information:  (a) the loan identifying number; (b) the Purchased Asset obligor’s
name; (c) the street address, city, state and zip code for the applicable real
property; (d) the original balance; and (e) the current principal balance if
different from the original balance.
 
(b) On or prior to the date indicated on the Custodial Identification
Certificate delivered by Seller (the “Funding Date”), Seller shall have
delivered to the Bailee, as bailee for hire, the original documents set forth on
Schedule A attached hereto (collectively, the “Purchased Asset File”) for each
of the Purchased Assets (each a “Purchased Asset” and collectively, the
“Purchased Assets”) listed in Exhibit A to Attachment 1 attached hereto (the
“Purchased Asset Schedule”).
 
(c) The Bailee shall issue and deliver to Buyer and Bank of America, N.A. (the
“Custodian”) on or prior to the Funding Date by facsimile (a) in the name of
Buyer, an initial trust receipt and certification in the form of Attachment 2
attached hereto (the “Bailee’s Trust Receipt and Certification”) which Bailee’s
Trust Receipt and Certification shall state that the Bailee has received the
documents comprising the Purchased Asset File as set forth in the Custodial
Identification Certificate (as defined in that certain Amended and Restated
Custodial Agreement, dated as of March 31, 2011, among Seller, Buyer and
Custodian, in addition to such other documents required to be delivered to Buyer
and/or Custodian pursuant to the Amended and Restated Master Repurchase
Agreement, dated as of March 31, 2011, between Seller and Buyer (the “Repurchase
Agreement”).
 
 
 

--------------------------------------------------------------------------------

 
 
(d) On the applicable Funding Date, in the event that Buyer fails to purchase
from Seller the Purchased Assets identified in the related Custodial
Identification Certificate, Buyer shall deliver by facsimile to the Bailee at
[    ] to the attention of [    ], an authorization (the “Facsimile
Authorization”) to release the Purchased Asset Files with respect to the
Purchased Assets identified therein to Seller.  Upon receipt of such Facsimile
Authorization, the Bailee shall release the Purchased Asset Files to Seller in
accordance with Seller’s instructions.
 
(e) Following the Funding Date, the Bailee shall forward the Purchased Asset
Files to the Custodian at 135 S. LaSalle Street, Suite 1640, Chicago, Illinois
60603, Attention: Ann Dolezal, by insured overnight courier for receipt by the
Custodian no later than 1:00 p.m. on the third Business Day following the
applicable Funding Date (the “Delivery Date”).
 
(f) From and after the applicable Funding Date until the time of receipt of the
Facsimile Authorization or the applicable Delivery Date, as applicable, the
Bailee (a) shall maintain continuous custody and control of the related
Purchased Asset Files as bailee for Buyer and (b) is holding the related
Purchased Assets as sole and exclusive bailee for Buyer unless and until
otherwise instructed in writing by Buyer.
 
(g) Seller agrees to indemnify and hold the Bailee and its partners, directors,
officers, agents and employees harmless against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever, including reasonable
attorneys’ fees, that may be imposed on, incurred by, or asserted against it or
them in any way relating to or arising out of this Bailee Agreement or any
action taken or not taken by it or them hereunder unless such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements (other than special, indirect, punitive or
consequential damages, which shall in no event be paid by the Bailee) were
imposed on, incurred by or asserted against the Bailee because of the breach by
the Bailee of its obligations hereunder, which breach was caused by negligence,
lack of good faith or willful misconduct on the part of the Bailee or any of its
partners, directors, officers, agents or employees.  The foregoing
indemnification shall survive any resignation or removal of the Bailee or the
termination or assignment of this Bailee Agreement.
 
(h) In the event that the Bailee fails to produce a Mortgage Note, assignment of
collateral or any other document related to a Purchased Asset that was in its
possession within ten (10) business days after required or requested by Seller
or Buyer (a “Delivery Failure”), the Bailee shall indemnify Seller or Buyer in
accordance with paragraph (g) above.
 
 
 

--------------------------------------------------------------------------------

 
 
(i) Seller agrees to indemnify and hold Buyer and its respective affiliates and
designees harmless against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever, including reasonable attorneys’ fees, that may
be imposed on, incurred by, or asserted against it or them in any way relating
to or arising out of a Custodial Delivery Failure or the Bailee’s negligence,
lack of good faith or willful misconduct.  The foregoing indemnification shall
survive any termination or assignment of this Bailee Agreement.
 
(j) Seller hereby represents, warrants and covenants that the Bailee is not an
affiliate of or otherwise controlled by Seller.  Notwithstanding the foregoing,
the parties hereby acknowledge that the Bailee hereunder may act as Counsel to
Seller in connection with a proposed transaction and [    ], if acting as
Bailee, has represented Seller in connection with negotiation, execution and
delivery of the Repurchase Agreement.
 
(k) In connection with a pledge of the Purchased Assets as collateral for an
obligation of Buyer, Buyer may pledge its interest in the corresponding
Purchased Asset Files held by the Bailee for the benefit of Buyer from time to
time by delivering written notice to the Bailee that Buyer has pledged its
interest in the identified Purchased Assets and Purchased Asset Files, together
with the identity of the party to whom the Purchased Assets have been pledged
(such party, the “Pledgee”).  Upon receipt of such notice from Buyer, the Bailee
shall mark its records to reflect the pledge of the Purchased Assets by Buyer to
the Pledgee.  The Bailee’s records shall reflect the pledge of the Purchased
Assets by Buyer to the Pledgee until such time as the Bailee receives written
instructions from Buyer that the Purchased Assets are no longer pledged by Buyer
to the Pledgee, at which time the Bailee shall change its records to reflect the
release of the pledge of the Purchased Assets and that the Bailee is holding the
Purchased Assets as custodian for, and for the benefit of, Buyer.
 
(l) The agreement set forth in this Bailee Agreement may not be modified,
amended or altered, except by written instrument, executed by all of the parties
hereto.
 
(m) This Bailee Agreement may not be assigned by Seller or the Bailee without
the prior written consent of Buyer.
 
(n) For the purpose of facilitating the execution of this Bailee Agreement as
herein provided and for other purposes, this Bailee Agreement may be executed
simultaneously in any number of counterparts, each of which counterparts shall
be deemed to be an original, and such counterparts shall constitute and be one
and the same instrument.
 
(o) This Bailee Agreement shall be construed in accordance with the laws of the
State of New York, and the obligations, rights and remedies of the parties
hereunder shall be determined in accordance with such laws.
 
 
 

--------------------------------------------------------------------------------

 
 
(p) Capitalized terms used herein and defined herein shall have the meanings
ascribed to them in the Repurchase Agreement.
 
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
Very truly yours,
         
CT LEGACY JPM SPV, LLC, as Seller
                     
 
By:  
        Name:           Title:     

 
 
ACCEPTED AND AGREED:
 
[BAILEE]
                 
By:  
      Name:      

 
 
ACCEPTED AND AGREED:
 
JPMORGAN CHASE BANK, N.A.,
Buyer
                 
By:  
      Name:         Title:     


 
 
 

--------------------------------------------------------------------------------

 
 
Schedule A
 
[List of Purchased Asset Documents]
 
 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 1
 
IDENTIFICATION CERTIFICATE
 
On this ____ day of ____________, 200_, CT LEGACY JPM SPV, LLC (“Seller”), under
that certain Bailee Agreement of even date herewith (the “Bailee Agreement”),
among Seller, [    ] (the “Bailee”), and JPMORGAN CHASE BANK, N.A., as Buyer,
does hereby instruct the Bailee to hold, in its capacity as Bailee, the
Purchased Asset Files with respect to the Purchased Assets listed on Exhibit A
hereto, which Purchased Assets shall be subject to the terms of the Bailee
Agreement as of the date hereof.
 
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Bailee Agreement.
 
IN WITNESS WHEREOF, Seller has caused this Identification Certificate to be
executed and delivered by its duly authorized officer as of the day and year
first above written.
 
 

 
CT LEGACY JPM SPV, LLC
                     
 
By:  
        Name:           Title:     

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A to Attachment 1
 
PURCHASED ASSET SCHEDULE


 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 2
 
FORM OF BAILEE’S TRUST RECEIPT AND CERTIFICATION
 
____________, 200_
 
JPMORGAN CHASE BANK, N.A.
383 Madison Avenue, 26th Floor
New York, New York 10179
Attention:  Ms. Nancy S. Alto
Telephone: (212) 270-1958
Telecopy: (212) 834-6652
 

 
Re: 
Bailee Agreement, dated as of ____________ __, 200_ (the “Bailee Agreement”)
among CT Legacy JPM SPV, LLC (“Seller”), JPMorgan Chase Bank, N.A. (the “Buyer”)
and [    ] (the “Bailee”)

 
Ladies and Gentlemen:
 
In accordance with the provisions of Paragraph 3 of the above-referenced Bailee
Agreement, the undersigned, as the Bailee, hereby certifies that as to each
Purchased Asset described in the Purchased Asset Schedule (Exhibit A to
Attachment 1), a copy of which is attached hereto, it has reviewed the Purchased
Asset File and has determined that (i) all documents listed in Schedule A
attached to the Bailee Agreement are in its possession and (ii) such documents
have been reviewed by it and appear regular on their face and relate to such
Purchased Asset and (iii) based on its examination, the foregoing documents on
their face satisfy the requirements set forth in Paragraph 2 of the Bailee
Agreement.
 
The Bailee hereby confirms that it is holding each such Purchased Asset File as
agent and bailee for the exclusive use and benefit of Buyer pursuant to the
terms of the Bailee Agreement.
 
All initially capitalized terms used herein shall have the meanings ascribed to
them in the above-referenced Bailee Agreement.
 
 

 
[    ], BAILEE
                     
 
By:  
        Name:           Title:     

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT X
 
UCC FILING JURISDICTIONS


Delaware
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT XI
 
FORM OF SERVICER NOTICE
 
[DATE]
 
[SERVICER]
[ADDRESS]
Attention:  ___________

 
Re: 
Amended and Restated Master Repurchase Agreement, dated as of March 31, 2011 by
and between JPMorgan Chase Bank, N.A. (“Buyer”), CT Legacy JPM SPV, LLC
(“Seller”) (as amended, restated, supplemented, or otherwise modified and in
effect from time to time, the “Master Repurchase Agreement”); (capitalized terms
used but not otherwise defined herein shall have the meanings assigned thereto
in the Master Repurchase Agreement).

 
Ladies and Gentlemen:
 
[SERVICER] (the “Servicer”) is servicing certain mortgage assets for Seller
pursuant to one or more Servicing Agreements between Servicer and Seller (the
“Purchased Assets”).  Pursuant to the Master Repurchase Agreement, Servicer is
hereby notified that Seller has granted a security interest to Buyer in the
Purchased Assets which are serviced by Servicer.
 
Servicer shall segregate all amounts collected on account of the Purchased
Assets sold to Buyer under the Master Repurchase Agreement, hold them in trust
for the sole and exclusive benefit of Buyer, and, within one (1) Business Day
following the receipt thereof by Servicer, remit such collections to Midland
Loan Services, a division of PNC Bank, National Association, as successor by
merger with Midland Loan Services, Inc. for deposit into the Depository Account
which has been established at PNC Bank, National Association, ABA # [_____],
Account # [_____].  Servicer acknowledges that the Depository Account is held
for the benefit of Buyer, pursuant to the Depository Agreement, dated as of
March 31, 2011, by and between Seller, Buyer and PNC Bank, National
Association.  Upon receipt of a notice of Event of Default from Buyer, Servicer
shall follow the instructions of Buyer with respect to the Purchased Assets, and
shall deliver to Buyer any information with respect to the Purchased Assets
reasonably requested by Buyer.
 
Servicer hereby agrees that, notwithstanding any provision to the contrary in
any Servicing Agreement which exists between Servicer and Seller in respect of
any Purchased Asset, (i) Servicer is servicing the Purchased Assets for the
joint benefit of Seller and Buyer, (ii)  Buyer is expressly intended to be a
third-party beneficiary under each Servicing Agreement and (iii) Buyer may, at
any time, terminate any such Servicing Agreement immediately upon the delivery
of written notice thereof to Servicer and/or in any event transfer servicing to
Buyer’s designee, at no cost or expense to Buyer, it being agreed that Seller
will pay any and all fees required to terminate any Servicing Agreement and to
effectuate the transfer of servicing to the designee of Buyer.
 
 
 

--------------------------------------------------------------------------------

 
 
Notwithstanding any contrary information or direction which may be delivered to
Servicer by Seller, Servicer may conclusively rely on any information, direction
or notice of an Event of Default delivered by Buyer, and Seller shall indemnify
and hold Servicer harmless for any and all claims asserted against Servicer for
any actions taken in good faith by Servicer in connection with the delivery of
such information or notice of Event of Default.
 
No provision of this letter may be amended, countermanded or otherwise modified
without the prior written consent of Buyer.  Buyer is an intended third party
beneficiary of this letter.
 
Please acknowledge receipt and your agreement to the terms of this instruction
letter by signing in the signature block below and forwarding an executed copy
to Buyer promptly upon receipt.  Any notices to Buyer should be delivered to the
following address: 383 Madison Avenue, 26th Floor, New York, New York 10179,
Attn: Nancy S. Alto, Telephone: (212) 270-1958, Fax:  (212) 834-6652.
 
 

 
Very truly yours,
         
[SERVICER]
                     
 
By:  
        Name:           Title:     

 
[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]
 
 
 

--------------------------------------------------------------------------------

 
 
 
ACKNOWLEDGED AND AGREED TO:
 
CT LEGACY JPM SPV, LLC
                 
By:  
      Name:        
Title:
   

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT XII
 
FORM OF RELEASE LETTER
 
[Date]
 
JPMORGAN CHASE BANK, N.A.
383 Madison Avenue, 26th Floor
New York, New York 10179
Attention:  Ms. Nancy S. Alto
 

 
Re: 
Amended and Restated Master Repurchase Agreement, dated as of March 31, 2011 by
and between JPMorgan Chase Bank, N.A. (“Buyer”) and CT Legacy JPM SPV, LLC
(“Seller”) (as amended, restated, supplemented, or otherwise modified and in
effect from time to time, the “Master Repurchase Agreement”); (capitalized terms
used but not otherwise defined herein shall have the meanings assigned thereto
in the Master Repurchase Agreement).

 
Ladies and Gentlemen:
 
With respect to the Purchased Assets described in the attached Schedule A (the
“Purchased Assets”) (a) we hereby certify to you that the Purchased Assets are
not subject to a lien of any third party, and (b) we hereby release all right,
interest or claim of any kind other than any rights under the Master Repurchase
Agreement with respect to such Purchased Assets, such release to be effective
automatically without further action by any party upon payment by Buyer of the
amount of the Purchase Price contemplated under the Master Repurchase Agreement
(calculated in accordance with the terms thereof) in accordance with the wiring
instructions set forth in the Master Repurchase Agreement.
 
 

 
Very truly yours,
         
CT LEGACY JPM SPV, LLC
                     
 
By:  
        Name:           Title:     

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule A
 
[List of Purchased Asset Documents]


 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT XIII
 
FORM OF COVENANT COMPLIANCE CERTIFICATE
 
[    ] [  ], 200[  ]
JPMorgan Chase Bank, N.A.
383 Madison Avenue, 31st Floor
New York, New York 10179
Attention:  Kunal K. Singh
 
This Covenant Compliance Certificate is furnished pursuant to that certain
Amended and Restated Master Repurchase Agreement, dated as of March 31, 2011 by
and between JPMorgan Chase Bank, N.A. (“Buyer”), CT Legacy JPM SPV, LLC
(collectively, “Seller”) (as amended, restated, supplemented, or otherwise
modified and in effect from time to time, the “Master Repurchase
Agreement”).  Unless otherwise defined herein, capitalized terms used in this
Covenant Compliance Certificate have the respective meanings ascribed thereto in
the Master Repurchase Agreement.
 
THE UNDERSIGNED HEREBY CERTIFIES THAT:
 

 
1. 
I am a duly elected Responsible Officer of Seller.

 

 
2. 
All of the financial statements, calculations and other information set forth in
this Covenant Compliance Certificate, including, without limitation, in any
exhibit or other attachment hereto, are true, complete and correct as of the
date hereof.

 

 
3. 
I have reviewed the terms of the Master Repurchase Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the
transactions and financial condition of Seller during the accounting period
covered by the financial statements attached (or most recently delivered to
Buyer if none are attached).

 

 
4. 
As of the date hereof, and since the date of the certificate most recently
delivered pursuant to Article 10(j) of the Master Repurchase Agreement, Seller
has observed or performed all of its covenants and other agreements in all
material respects, and satisfied in all material respects, every condition,
contained in the Master Repurchase Agreement and the related documents to be
observed, performed or satisfied by it.

 

 
5. 
The examinations described in Paragraph 3 above did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an Event
of Default or Default during or at the end of the accounting period covered by
the attached financial statements or as of the date of this Covenant Compliance
Certificate (including after giving effect to any pending Transactions requested
to be entered into), except as set forth below.

 
 
 

--------------------------------------------------------------------------------

 
 

 
6. 
As of the date hereof, each of the representations and warranties made by Seller
in the Master Repurchase Agreement are true, correct and complete in all
material respects with the same force and effect as if made on and as of the
date hereof, except as to the extent of any exceptions contained in any
Requested Exceptions Report.

 

 
7. 
No condition or event that constitutes a “Termination Event”, “Event of
Default”, “Potential Event of Default” or any similar event by Seller, however
denominated, has occurred or is continuing under any Hedging Transaction.

 

 
8. 
Attached as Exhibit 1 hereto is a description of all interests of Affiliates of
Seller in any Underlying Mortgaged Property (including without limitation, any
lien, encumbrance or other debt or equity position or other interest in the
Underlying Mortgaged Property that is senior or junior to, or pari passu with, a
Mortgage Asset in right of payment or priority).

 

 
9. 
Attached as Exhibit 2 hereto are the financial statements required to be
delivered pursuant to Article 10 of the Master Repurchase Agreement (or, if none
are required to be delivered as of the date of this Covenant Compliance
Certificate, the financial statements most recently delivered pursuant to
Article 10 of the Master Repurchase Agreement), which financial statements, to
the best of my knowledge after due inquiry, fairly and accurately present in all
material respects, the financial condition and operations of Seller as of the
date or with respect to the period therein specified, determined in accordance
with the requirements set forth in Article 10.

 

 
10. 
Attached as Exhibit 3 hereto are the calculations demonstrating compliance with
the financial covenants set forth in Article 9 of the Guarantee Agreement.

 
To the best of my knowledge, Seller has, during the period since the delivery of
the immediately preceding Covenant Compliance Certificate, observed or performed
all of its covenants and other agreements in all material respects, and
satisfied in all material respects every condition, contained in the Master
Repurchase Agreement and the related documents to be observed, performed or
satisfied by it, and I have no knowledge of the occurrence during such period,
or present existence, of any condition or event which constitutes an Event of
Default or Default (including after giving effect to any pending Transactions
requested to be entered into), except as set forth below.
 
Described below are the exceptions, if any, to paragraph 10, listing, in detail,
the nature of the condition or event, the period during which it has existed and
the action which the Guarantor or Seller has taken, is taking, or proposes to
take with respect to each such condition or event:
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
The foregoing certifications, together with the financial statements, updates,
reports, materials, calculations and other information set forth in any exhibit
or other attachment hereto, or otherwise covered by this Covenant Compliance
Certificate, are made and delivered this [  ] day of [    ], 200[  ].
 
CT LEGACY JPM SPV, LLC,
a Delaware limited liability company
                 
By:  
      Name:        
Title:
   

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT XIV
 
FORM OF RE-DIRECTION LETTER
 
[SELLER LETTERHEAD]
 
RE-DIRECTION LETTER
 
AS OF [                      ] [  ], 200[  ]
 
Ladies and Gentlemen:
 
Please refer to: (a) that certain [Loan Agreement], dated [    ] [  ], 200[  ],
by and between [        ] (the “Borrower”), as borrower, and [         ] (the
“Lender”), as lender; and (b) all documents securing or relating to that certain
$[         ] loan made by the Lender to the Borrower on [    ] [  ], 200[  ]
(the “Loan”).
 
You are advised as follows, effective as of the date of this letter.
 
Assignment of the Loan.  The Lender has entered into an Amended and Restated
Master Repurchase Agreement, dated as of March 31, 2011 (as the same may be
amended and/or restated from time to time, the “Repurchase Agreement”), with
JPMorgan Chase Bank, N.A. (“JPMorgan”), 383 Madison Avenue, 31st Floor, New
York, New York 10179, and has assigned its rights and interests in the Loan (and
all of its rights and remedies in respect of the Loan) to JPMorgan, subject to
the terms of the Repurchase Agreement.  This assignment shall remain in effect
unless and until JPMorgan has notified Borrower otherwise in writing.
 
Direction of Funds.  In connection with Lender’s obligations under the
Repurchase Agreement, Lender hereby directs Borrower to disburse, by wire
transfer, any and all payments to be made under or in respect of the Loan to the
following account at [Bank] for the benefit of JPMorgan:
 
[BANK]
ABA # [   ]
Account # [                                ]
FFC: [                      ]
Attn: JPMorgan – Buyer’s Repurchase Account
Attn: [                                ]
 
This direction shall remain in effect unless and until JPMorgan has notified
Borrower otherwise in writing.
 
Modifications, Waivers, Etc.  No modification, waiver, deferral, or release (in
whole or in part) of any party’s obligations in respect of the Loan, or of any
collateral for any obligations in respect of the Loan, shall be effective
without the prior written consent of JPMorgan.  Notwithstanding the foregoing,
neither Seller nor Servicer shall take any material action or effect any
modification or amendment to any Purchased Asset without first having given
prior notice thereof to Buyer in each such instance and receiving the prior
written consent of Buyer.
 
 
 

--------------------------------------------------------------------------------

 
 
Please acknowledge your acceptance of the terms and directions contained in this
correspondence by executing a counterpart of this correspondence and returning
it to the undersigned.
 
 

 
Very truly yours,

 
CT LEGACY JPM SPV, LLC,
a Delaware limited liability company
         
 
By:
      Name:          Title:       Date:  
[                                ], 200[ ]
 

 
 
Agreed and accepted this [  ]
 
day of [                      ], 200[ ]
 
[                                ]
       
By:
    Name:        Title:          

 
 